1






LEASE AGREEMENT
Made and signed in Israel on the 17th of February, 2019


Between:
Vishay Advanced Technologies Ltd
Private Company. No: 512868142
Of _________ Street, _______, and after commencement of the lease:
At the Leased Premises
 (Hereinafter: the “Company” or the “Lessee”)
 
 
 
Of the First Part;
And:
Mega Or Holdings Ltd
Public Company No. 513257873
PO Box 117 D.N. Merkaz
Moshav Shilat, 7318800
(Hereinafter: the “Lessor”)
 
 
 
Of the Second Part;



Whereas:
The Lessor declares that it is the owner of all the leasehold rights and has the
exclusive possession of the land which is known as Plot No. 63B according to
Urban Building Plans MD/21, MD/21/1 and MD/2020, Parcel 3 on Block 5895
(hereinafter: the “Land”) that is marked on the sketch which is attached as
Appendix A to this Agreement (hereinafter: the “Land”) ;

And Whereas:
The rights of the Lessor in the Land are free and clear of any debt,
encumbrance, attachment and/or any third-party rights whatsoever, subject to the
rights of the Israel Land Authority (hereinafter: the “ILA”), pursuant to the
lease agreement which is attached to this Agreement as Appendix A2 (hereinafter:
the “Lease Agreement”), and without detracting from the Lessor’s right to pledge
the rights in the Land for the purpose of bank finance for the construction of
the Project (as defined below) and/or for any other purpose that is required by
the Lessor, subject to what is stated in this Agreement;

And Whereas:
The Company is interested in engaging with the Lessor in an agreement, according
to which the Lessor will construct a tailormade building for it, which will be
planned by agreement of the parties, and after the construction of which it will
be leased to the Company, all as set forth below in this Agreement;



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

2




And Whereas:
The Lessor wishes to plan and construct the Project (as defined below), pursuant
to the Urban Building Plan that applies to the Land, the Lease Agreement, the
building permits and the provisions of this Agreement, for the purpose of
renting it to the Company, and as part of which the Lessor will carry out the
works up to the level of an outer shell, including obtaining a Form 4 for the
Leased Premises on the level of an outer shell, at its expense and
responsibility, all in accordance with what is determined in the technical
specifications and in the Implementation Plans (in accordance with and subject
to the provisions set forth below in this Agreement) (hereinafter: the “Works”
or the “Lessor’s Works”);

And Whereas:
The Lessor declares that it has the ability and the financial means, itself
and/or through those actin on its behalf, for the purpose of financing and/or
carrying out the Lessor’s Works in the Project (as defined below), and that it
has the appropriate professional know-how, skills – including technical and
organizational – either on its own or through those acting on its behalf, for
the fulfillment of its obligations under this Agreement;

And Whereas:
The Company declares that it has the financial means for the purpose of renting
the Building as stated in this Agreement, and that, subject to the execution of
the Project (as defined below) by the Lessor in accordance with this Agreement,
the Company will rent the Building, as defined below, pursuant to the terms and
conditions of this Agreement;

And Whereas:
Subject to the construction of the Project, as defined below, by the Lessor, in
accordance with the technical specifications, the time schedules and the other
provisions of this Agreement, the Company will rent the Building, as defined
below, in accordance with the terms and conditions of this Agreement.





NOW THEREFORE IT IS DECLARED, STIPULATED AND AGREED BY AND BETWEEN THE PARTIES
AS FOLLOWS:


CHAPTER 1 – GENERAL
1.
Introduction and Appendices

1.1.
All the engagement documents and the appendices of the Agreement, including all
the documents described below, whether they have been attached to the Agreement
or not, whether they are in existence or if they are attached or amended in the
future



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

3




in accordance with the provisions of this Agreement, and with the signature of
the parties, constitute an integral part of the engagement and the agreement
between the parties, as follows, provided that they are signed jointly by all
the parties.
1.2.
The appendices, which are attached to the Agreement as an integral part hereof,
are as follows:

1.2.1
Appendix A
–
The Sketch of the Land;
1.2.2
Appendix A1
–
Table of Areas;
1.2.3
Appendix A2
–
The Lease Agreement;
1.2.4
Appendix B
–
Hot Works Procedure
1.2.5
Appendix C
–
Guidelines for Carrying Out the Lessee’s Adjustment Works
1.2.6
Appendix D
–
Debit Order Instruction
1.2.7
Appendix E
–
Insurance Appendix (including sub-appendices);
1.2.8
Appendix F
 
Draft Bank Guarantee;
1.2.9
Appendix G
 
Draft Option Agreement;
1.2.10
Appendix H
 
; Signage Appendix;
1.2.11
Appendix I
 
Sublessee Appendix.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



1.3.
The introduction to this Agreement constitutes an integral part hereof and it
will be deemed one part of the terms and conditions hereof.

1.4.
The headings of the sections of the Agreement are provided merely for the sake
of convenience and they are not to be used in the interpretation hereof.

2.
Definitions

In this Agreement, the following terms will assume the meanings provided
alongside them, unless the contents and the context require otherwise:
The “Agreement”
–
This Agreement and all the appendices hereto.


The “Lessee” and/or the “Company”
–
Vishay Advanced Technologies Ltd, Private Company No: 51-286814-2.
 



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

4




The “Lessor”
–
Mega Or Holdings Ltd, including its representatives and agreed authorized
parties, including any planner, professional consultant and/or contractor and/or
subcontractor, supplier and manufacturer acting on its behalf or in its name in
the execution of the Works or any part thereof.
 
The “Architect”
–
Mr. Giora Levy, who has been appointed by the Lessor to design the Building
and/or any other architect who is appointed by the Lessor with the Lessee’s
written consent for the purpose of designing the Building.
   
The “UBP”
–
Any urban building plan that applies to the Land, including any amendment or
addendum to such plan.


The “Land”
–
The Land covering an area of approx. 8,709 sq. meters, which is known as Plot
No. 63B according to Plan MD/21, MD/21/1 and MD/2020, which is known as Block
5895, Parcel 3 and which is situated in Modi’in, as marked in the sketch which
is attached as Appendix A to this Agreement.
 
The “Project”
–
Construction of the Building (as defined below) on the Land, including access
roads to it, within the borders of the Land, as well as completion of all the
development works on the Land, all as set forth in this Agreement and the
appendices hereto, and with respect to which the Lessor receives a Form 4 for
the Building on the level of an outer shell (and on this level only).


The “Building”
–
A building that is to be constructed by the Lessor, and those acting on its
behalf, on the Land marked on the sketch which is attached hereto as Appendix A,
and which will include the areas mentioned in the Table of Areas which is
attached as Appendix A1.





_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

5




The “Leased Premises”
–
The Land marked on the sketch which is attached hereto as Appendix A, and the
Building (as defined above), and all the systems and installations in the
Building and/or on the Land and/or which serve the Building (such as – but not
only – electrical rooms (high voltage), transformation room, garbage room,
stairwell, shafts, parking lots, etc.) (hereinafter: the “Systems and
Installations”), the loading and unloading yard, the parking areas included in
the Land, etc., all in accordance with the sketch and the Table of the Areas
attached hereto as Appendix A and Appendix A1.


The “Works” and/or the “Lessor’s Works”


–
The planning works and the construction works of the Project and anything
involved and/or related thereto, including obtaining building permits, and the
establishment, construction and completion of the Project and all its
components, parts, units and systems, including the development works and
preparing access roads within the area of the Land, until completion of the
Project and all its systems and parts, up to a level of an outer shell, pursuant
to what is determined in the technical specifications, as attached to this
Agreement, so that the Leased Premises will be delivered to the Lessee after
receipt of a Form 4 for the Building on the level of an outer shell and when the
Lessee will be responsible for all the Lessee’s Works, including for obtaining a
Form 4 and/or a Form 5 (Completion Certificate) for the Leased Premises,
allowing for the occupancy of the Leased Premises (and this will not derogate
from the Lessor’s obligations in this regard, as set forth in Section 16.4 of
this Agreement).


The “Company’s Manager”


–
Whoever is appointed from time to time by the Company to represent it, including
in dealings with the Lessor, with regard to the execution of the Project. At the
time of signature of this Agreement, the Manager will be Mr. Yossi Dabush.


The “Company’s Supervisor”


–
David Raz or whoever is appointed by the Company from time to time.
The “Lessor’s Supervisor”


–
Ron Levy or whoever is appointed by the Lessor from time to time.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

6




The “Lessor’s Manager”
–
The manager acting on behalf of the Lessor, who is appointed from time to time
by the Lessor and who will represent it for all intents and purposes pertaining
to this Agreement in dealings with the Company.
  
The “Tender”
–
The tender to choose the contractor or the performance contractors of the
Project.


The “Lessor’s Consultants”
–
Anyone whose service has been hired and/or will be hired by the Lessor for the
purpose of planning, professional consultation, management, coordination of
licensing planning, coordination of performance and close supervision of the
Project.


The “Technical Agreement”


–
The Technical Agreement signed between the parties upon signature of this
Agreement and to which are attached the Technical Specifications and the Agreed
Plans, as defined below, and according to which the Leased Premises will be
built, and to which will be attached the Tender Plans and the Implementation
Plans, as these terms are defined below;
 
The “Technical Specifications”
 
The Technical Specifications which are attached as an appendix to the Technical
Agreement;


The “Agreed Plans”
–
The plans which are attached as an appendix to the Technical Agreement;


The “Tender Plans”
–
All the plans for the construction of the Project that are to be prepared by the
consultants in accordance with the Technical Specifications, for the purpose of
publishing the Contractors’ Tenders, and following the preparation of which will
be attached as an appendix to the Technical Agreement;


The “Implementation Plans”
–
All the plans that are prepared from time to time by the consultants in
accordance with the Tender Plans and the other provisions of the Agreement,
according to which the Project is to be constructed, and following the
preparation of which will be attached as an appendix to the Technical Agreement.





_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

7




The “Index”
–
The Consumer Price Index (General) including fruit and vegetables that is
published by the Central Bureau of Statistics, including the said Index even if
it is published by any other official institution or entity, including any other
official Index that replaces it, whether or not it is based on the same data on
which the existing Index is based. If another index is introduced, and the
Central Bureau of Statistics does not determine the ratio between it and the
replaced Index, the parties’ accountants will determine the ratio between it and
the replaced Index.


The “Base Index”
–
The Index for the month of March 2018, as published on 15.4.2018.
  
The “Determining Index”
–
The Index most recently published prior to actually making any payment by the
Company of any amount that is owed by the Company pursuant to this Agreement.


The “Linkage Differentials” or “Linked to the Index”


–
Multiplication of the relevant amount by the ratio between the last Index, prior
to making the calculation and/or any payment, and the Base Index. In any event,
it is hereby agreed that the last Index prior to making any calculation or
payment whatsoever will not be lower than the Base Index. In the event that such
last Index is lower than the Base Index, the Base Index will, for the purpose of
that calculation, be deemed the last Index.
  
The “Date of Delivery of Possession”


–
As defined in Section 17 below.
The “Lessee’s Permitted Works/Permitted Changes”


–
Adjustment works and/or changes and/or additions which are carried out by the
Company on its own or through others acting for it and on its behalf, according
to its needs, at a time following the commencement of the Lease Term.





_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

8




 “Form 4”


–
A form received from the Planning and Building Committee pursuant to Section
157A of the Planning and Building Law, 5725-1965 and according to the Planning
and Building Regulations (Permits for the Provision of Electricity, Water and
Telephone Services), 5741-1981, which allows for the connection of electricity,
water and telephones to the Building and/or any statutory authorization that
replaces it as the authorization required for lawful occupancy of the Leased
Premises, including a Form 4 of the Building on the level of an outer shell.


 “Arrear Interest”


–
Interest at the highest rate at which it is customary for Bank Leumi le-Israel
Ltd or the Bank from which the Lessor will receive financing for the Project –
including for constructing it – at the time of paying the interest – to charge
accounts of customers which exceed the credit limit approved on an overdraft,
according to the calculation method used by the abovementioned bank.



3.
Contradiction Between Documents

3.1.
It is hereby agreed that in the case of any contradiction and/or lack of clarity
and/or ambiguity and/or incompatibility between the provisions of the Agreement
and what is stated in any of the appendices hereto, besides for the technical
specifications or the building permit, as the case may be and as stated below,
the provision specified in the Agreement shall prevail. It is hereby clarified
that in the event of a contradiction and/or lack of clarity and/or ambiguity
and/or incompatibility – with respect to the areas of the Building and/or the
areas of the Leased Premises – between the provisions of the Tender Plans and/or
the Agreed Plans and/or the Implementation Plans, and what is stated in the
building permit, the provision specified in the building permit will apply. It
is further clarified that in the event of contradiction and/or lack of clarity
and/or ambiguity and/or inconsistency, with respect to the areas of the Building
and/or areas of the Leased Premises, between the Table of Areas, which is
attached as Appendix A1, and what is stated in the Agreed Plans, what is stated
in the Agreed Plans shall apply. In the event of a contradiction and/or lack of
clarity and/or ambiguity and/or incompatibility – with respect to the type
and/or quality of the materials that are used in the Lessor’s Works and the
method of carrying them out – between the provisions of the Tender Plans and/or
the Agreed Plans and/or the Implementation Plans, and what is stated in the
Technical Specifications, the provisions specified in the Technical
Specifications will apply, unless what is in contradiction with the
specifications is between what is stated therein and the Implementation Plans,
and the change in the Implementation Plans have been



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

9




approved in advance and in writing by the Lessee, as stated below in this
Agreement, in which case the Implementation Plans will prevail.
3.2.
Notwithstanding what is specified in this Agreement, for the avoidance of doubt,
it is hereby clarified that with regard to the nature and quality of the
materials that are used in the Works that are to be carried out by the Lessor,
what is specified in the Technical Specifications shall prevails over any other
provision in the Agreed Plans and/or in the Tender Plans and/or in the
Implementation Plans, unless what is in contradiction with the Technical
Specifications is between what is stated therein and the Implementation Plans,
and the change has been approved in advance and in writing by the Lessee, as
stated below in this Agreement, in which case the Implementation Plans will
prevail. Without derogating from what is stated above, it is hereby clarified
that, in any event, approval by the Lessee of any of the said plans, which do
not relate to any deviation from the Technical Specifications, if any, shall not
constitute consent by the Lessee, which may be obtained only in writing, while
noting the deviation. It is agreed and clarified that in any event – including
in the case of any contradiction and/or lack of clarity and/or ambiguity and/or
incompatibility, between what is specified in the Tender Plans and what is
specified in the Implementation Plans, the Implementation Plans shall prevail,
provided that they have been approved in advance and in writing by the Company
as specified below in this Agreement.



4.
Declarations and Undertakings of the Parties

4.1.
The Lessor declares:

4.1.1.
That it is the holder of the leasehold rights in the Land and it has the
exclusive possession of the Land, and that the Land is free and clear of any
third-party right (except for the ILA, pursuant to the provisions of the Lease
Agreement and the procedures and/or adopted resolutions of the ILA), including
attachments, mortgages and pledges, without detracting from the Lessor’s rights
to encumber the property, as set forth hereunder in this Agreement.

4.1.2.
That the Building and the Leased Premises will be built in accordance with the
UBP that applies to the Land (pursuant to Classification No. 3 as stipulated in
UBP MD/21), to the Lease Agreement, and according to the building permits that
are lawfully obtained, and that it will work to obtain all the certificates and
permits, that are required by law, from the competent bodies, which facilitate
the establishment of the Project, the Building and the Leased Premises. In this
regard, it is hereby clarified that the Lessor will be responsible for the
construction of the Building



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

10




and the Leased Premises in such a way that is consistent with and fulfills all
the terms and conditions and the regulations required in terms of the law,
including the provisions of the UBP and the building permit, for adapting it to
the classification for industrial use as stated in the UBP that applies to the
Land, and subject to the provisions of Section 9.2 below, all until the Leased
Premises have been built to the level of an outer shell and until a Form 4 is
received for the Leased Premises on the level of an outer shell, and the Lessee
alone will be responsible for obtaining permission for the changes as well as
for anything involved in and related to the Lessee’s Works.
4.1.3.
That there is no legal and/or consensual and/or planning and/or contractual
and/or other impediment to it engaging in this Agreement with the Lessee, and no
consent is required, either by virtue of any agreement or in terms of any law,
to it engaging in this Agreement, to fulfilling its obligations pursuant hereto,
in full and on time.

4.1.4.
That it has the know-how and experience in the field of establishing the
Project, including and in particular supervision and management of the
establishment, and that it has initiated and developed projects of a similar
nature to the Project which is the subject of this Agreement, and it will use
this experience for the purpose of managing and establishing the Project.

4.1.5.
It has the financial capability to meet its obligations as set forth in this
Agreement.

4.1.6.
It is authorized and qualified in terms of any law and/or agreement to engage in
this Agreement pursuant to the terms and conditions hereof, and there is no
legal and/or other impediment to signing and fulfilling this Agreement.

4.1.7.
That the Lessor’s management has approved the construction of the Project and
leasing it to the Company pursuant to the terms and conditions set forth in this
Agreement.

4.1.8.
All the planning Works of the Project that are done by the Lessor will be done
through a certified engineer, advisors and planners as is required by law, who
are chosen by the Lessor from time to time according to the Lessor’s discretion
(except for the Project Architect, whose replacement required the Lessee’s
consent).

4.1.9.
Any construction Works of the Project will be performed only by contractors
registered in the Contractors’ Register under the Contractors



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

11




Registration for Construction Engineering Works Law, 5729-1969, and who are
authorized by their classification and by law to perform the Works that are the
subject of this Agreement.
4.1.10.
It will act diligently, in good faith and skillfully to complete the
construction of the Project until the Date of Delivery of Possession of the
Building to the Company stipulated out in the Agreement, and after the Form 4
has been received for the Building, on the level of an outer shell only, all in
accordance with the timetables determined in this Agreement and subject to the
provisions hereof.

4.1.11.
That to the best of its knowledge, there is no prohibited land pollution, in
accordance with the provisions of any law.

4.1.12.
That it is aware that the Company is engaging with it in this Agreement while
relying on the Lessor’s commitment to construct the Project in accordance with
the Implementation Plans and the Technical Specifications, and within the due
dates specified in this Agreement, and its obligation to rent the Leased
Premises to the Company for the Lease Term as stated in this Agreement, and that
the Company would not have engaged with the Lessor in this Agreement, at all, if
it had not been for the Lessor’s undertakings pursuant to this Agreement.

4.1.13.
According to the UBP, the Plot is zoned for use in Classification No. 3
according to UBP MD/21.

4.1.14.
That all the resolutions required by law and according to its incorporation
documents, for the purpose of engaging in this Agreement, have been adopted, and
that its competent organs have authorized this engagement.

4.2.
Declarations and undertakings of the Company

4.2.1.
The Company declares that it has been afforded an opportunity to check the
location of the Land and its surroundings, the area designated for the Leased
Premises, the Lessor’s rights in the Land, the UBP that applies to the Land and
the access roads to and from the Land, and it has been afforded the opportunity
to examine the planning and legal status of the Land, and it is familiar with
the details of the UBP that applies to the Land, that it has been afforded the
opportunity to examine and that it has actually seen and inspected the Plans for
Building the Leased Premises, the location of the Leased Premises and the access
roads to it, and any information that seems to be relevant to it in connection
with the Leased Premises, and that it has found all of these to be satisfactory
from all aspects and suitable for the purpose of the lease, and, subject to the



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

12




correctness of the Lessor’s declarations in Section 4.1 above, it hereby waives
any claim, including a claim of error and/or incompatibility in connection with
any of the details and/or information and/or documents and/or the abovementioned
plans, except for a defect and/or a latent defect that the Lessor knew about but
failed to disclose to the Lessee.
4.2.2.
The Company declares that it has been afforded the opportunity to check the
terms and conditions for obtaining a business license for the Leased Premises in
the Building and that, subject to the correctness of the Lessor’s declarations
and the construction of the Building pursuant to the provisions of this
Agreement, it is not aware of any impediment to obtaining a business license, if
required, to operate its business in the Building. It is hereby clarified that
in the event that it transpires that changes have to be made in the Tender Plans
and/or in the Implementation Plans and/or if repairs have to be made in the
construction Works that have already been carried out and/or if changes have to
be made in the Building, in order to comply with the conditions set for
obtaining a business license for the Company and/or any other authorization that
the Company may require, notwithstanding that the Lessor built the Leased
Premises in accordance with the provisions of this Agreement, then the Lessee
and/or those acting on its behalf will actually make the changes at its expense.
For the avoidance of doubt, it is hereby clarified that such changes, which are
required because the Lessor failed to build the Leased Premises in accordance
with the provisions of this Agreement or in respect of a regulatory change that
applied between the date of signature of this Agreement and the date of
obtaining a Form 4 for the Building on the level of an outer shell, will apply
to the Lessor, and they will be carried out by it and at its expense.

4.2.3.
It is aware that the Lessor will construct the Project while relying on its
undertakings to rent the Leased Premises during the Lease Term as stated in this
Agreement, and that the Lessor would not have constructed the Project at all if
it had not been for the Company’s undertakings pursuant to this Agreement.

4.2.4.
That it is aware that the development Works in the area around the Project,
including paths, roads, sidewalks, infrastructure etc., are the responsibility
of the local authority and/or the development company (Ehud Tayar Ltd), and the
Lessor will not be responsible, and no responsibility will be attributed to it,
in connection with the execution of the development Works in the area around the
Project, which is not its responsibility; however the Lessor warrants that on
the date determined



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

13




for opening the Project, the Project will be connected (by a permanent
connection, besides for the permanent connection to the electrical system) to
all the infrastructures, and, after obtaining a Form 4 for the level of an outer
shell, appropriate access roads will exist for the purpose of carrying out the
adjustment Works by the Lessee.
4.2.5.
It has the financial capability to meet its obligations as stated in this
Agreement.

4.2.6.
It is authorized and competent under any law and/or agreement to engage in this
Agreement pursuant to the terms and conditions hereof, and there is no legal or
other impediment to it signing and fulfilling this Agreement.

4.2.7.
It is aware that the Leased Premises will be delivered to it, on the Date of
Delivery of Possession, on the level of an outer shell, and after obtaining a
Form 4 for the Leased Premises on the level of an outer shell, when they include
only the Lessor’s Works that are specified in the Implementation Plans and in
the Technical Specifications, and the Company alone will be obliged to carry out
the adjustment Works that are required for adapting the Leased Premises for the
use of the Company.

4.2.8.
It undertakes not to register any caveat and/or other note and/or lease right
and/or leasehold right and/or easement and/or encumbrance and/or pledge – in
respect of its rights pursuant to this Agreement, notwithstanding the provisions
of any law – over the Land on which the Leased Premises are built and/or over
the Lessor, either at the Israel Land Authority or at the Land Registration
Bureau or at the Registrar of Pledges or at the Companies Registrar or at any
other competent authority. What is stated above shall not prejudice the Lessee’s
right to register a caveat by virtue of the Option Agreement which is to be
signed between the parties on the date of signature of this Agreement, provided
that, prior to the registration, the Lessee has lodged the cancellation
documents, as stated in the Option Agreement, with the Lessor.

4.2.9.
The Company declares that all the resolutions required by any law and according
to its incorporation documents, for the purpose of engaging in this Agreement,
have been adopted, and that its competent organs have authorized this
engagement.

4.3.
This section, and its subsections, is one of the main sections of the Agreement
and a breach of any of its provisions will constitute a material breach of the
Agreement.

5.
Area of the Leased Premises



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

14




5.1.
The area of the structure of the Leased Premises will include areas specified in
the Table of the Areas in Appendix A1.

5.2.
It is hereby clarified that if, after signature of this Agreement, changes are
requested by the Lessee, as part of which the Lessee requests to add areas to
the Leased Premises so that its area exceeds 2% compared to the Table of Areas
specified in the Agreed Plans, then a change will be made accordingly in the
Rent payment that the Lessee is required to pay pursuant to this Agreement,
based on the scale of NIS 36.5 per sq. meter gross, which will be added to the
areas of the Building and to the scale of NIS 18.25 per sq. meter gross in
respect of covered parking bays.

In the event that a change occurs in the area of the Leased Premises under such
conditions (and only in them), then, in addition to the change in the Rent,
there will be a change in the size of the area of the Leased Premises for the
purpose of making the other payments which the Lessee pays pursuant to this
Agreement, in accordance with the area of the Leased Premises, and the payments
and the collateral of the Lessee will be changed accordingly.


CHAPTER 2 – PLANNING, ESTABLISHMENT AND CONSTRUCTION OF THE PROJECT
6.
General

6.1.
After signature of this Agreement, the Lessor’s Consultants will complete the
preparation of the documents required to be submitted for the purpose of
obtaining a building permit pursuant to the Technical Specifications and to the
Agreed Plans. After receipt of the building permit, the Lessor will be
responsible, at its expense, for the preparation of the Tender Plans and the
Implementation Plans, as specified below in this Agreement, based on what is
specified in the building permit and in the Technical Specifications. After
receipt of the building permit, the Lessor – through its consultants – will
complete the preparation of the Implementation Plans, it will forward them for
perusal by the Lessee, and thereafter it will commence with the construction of
the Building which, upon completion and receipt of a Form 4 in respect thereof
up to the level of the outer shell (and up to this level only), as specified
below in this Agreement, will be rented to the Lessee for the period and the
consideration specified below in this Agreement.

Notwithstanding what is stated above, if, as part of the changes that are made
and approved, as aforesaid, there are changes with respect to what is stated in
the Technical Specifications, then, for this purpose, written approval of the
Lessee will be required for the change after the Lessor has explained the
changes orally or in


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

15




writing, at the Lessee’s request, relating to the previous plan, and regarding
the costing of such change (to the extent that the change requires additional
payment by the Lessee) and only such express written approval will constitute
consent by the Lessor for the change relating to what is stated in the Technical
Specifications. The Lessee undertakes to approve or to give its remarks to any
document and plan, that are forwarded for its remarks or its approval, within 14
business days of the date of receiving them.
6.2.
The Lessor warrants that after receiving the building permit and the Tender
Plans it will – at its expense and on its responsibility – complete the Project
and its establishment, including construction of the Building and execution of
the Lessor’s Works, the details, scope and method of execution of which will be
set out in the Implementation Plans, in such a way that after completion thereof
the Project, as defined above, will be complete up to the stage of an outer
shell, in accordance with the provisions of this Agreement and the appendices
hereto and to the directives of the competent authority, all in such a way that
makes it possible to obtain a Form 4 for the Leased Premises to the outer shell
stage (and to this stage only).

6.3.
It is hereby clarified that the construction Works of the Project that the
Lessor is required to carry out will include all the Works, materials and
details specified in the Technical Specifications and in the Implementation
Plans, which relate to the Lessor’s Works, including the outer shell Works, all
in such a way that the Lessor will complete the establishment Works of the
Project up to the outer shell stage and until receipt of a Form 4 for the
Building up to the outer shell stage.

6.4.
Subject to execution of the Lessor’s Works up to the construction of the
Building up to the outer shell stage in accordance with what is stated in this
Agreement, including receiving a Form 4 for the Building up to the outer shell
stage) and to this stage only), the Company will rent the Building from the
Lessor after the Lessor has fulfilled its obligations with respect to the
construction thereof, as stated in Section 6.1 above, all according to the terms
and conditions, the consideration and the dates as set forth above.



7.
Financing the Construction Expenses of the Project

7.1.
All the expenses of planning and constructing the Project, direct and indirect,
except for the expenses required to carry out the Lessee’s Adjustment Works (and
which do not appear in the Technical Specifications as Works that the Lessor is
required to carry out as part of the Works up to the outer shell stage(, will
apply to and be paid by the Lessor, including through external finance (from
financial source or by raising bonds) that is made available to the Lessor, as
set forth below, subject to the provisions of this Agreement.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

16




7.2.
It is hereby clarified that the betterment levy, if applicable, will apply to
and be paid by the Lessor, including a betterment levy that derives from the
coming into effect of a plan that is related to the Project after the date of
signature of this Agreement and/or that derives from a request for a concession
and/or additional construction in the scope of the Project, except for a better
levy and/or exceptional usage fee that is imposed, if imposed, in respect of
changes to the Technical Specifications that are required by the Company and/or
changes that are made by the Company for the purpose of the lease and/or the
Lessee’s Works and/or the changes that are made by the Company after the
commencement of the Lease Term and/or uses that are made by the Company of the
Land which is not in accordance with the current UBP that applies to the Land.
For the purpose of such betterment levy, the parties will act in the manner
specified in Section 14.4 below, mutatis mutandis. If the change permission that
is sought by the Lessee includes a request for a concession or a request for
exceptional use, then the said levy will apply to the Lessee.

7.3.
It is hereby clarified that if and insofar as for the purpose of issuing a
license and/or a license for the Company’s business in the Leased Premises,
there is any requirement on the part of the competent authorities (including
safety requirements, structural and system requirements), subject to the Lessor
having built the Leased Premises in accordance with the provisions of this
Agreement, these will apply to the Company only, and the Company undertakes to
comply with these requirements on time and at its own expense subject to the
provisions of Section 14.4 below. For the avoidance of doubt, it is hereby
clarified that such changes that are required because of the Lessor’s failure to
build the Leased Premises pursuant to the provisions of this Agreement, or
because of regulatory change that applied between the date of signature of this
Agreement and the date of receipt of a Form 4 for a building up to the outer
shell stage, these will apply to the Lessor and they will be carried out by it
and at its expense. Changes that are required because of a regulatory change
that applies after the date of receipt of a Form 4 on the level of an outer
shell will apply to the Lessee.

7.4.
The Lessor will be entitled, but not bound, to encumber and assign its rights
under this Agreement and in the Land in favor of a financial institution of
bondholders (through a trustee action on its behalf) which provide the Lessor
with finance for the purpose of constructing the Leased Premises, and the Lessee
agrees with this and it will sign all the documents required by the financial
institution or trustee of the bondholders for the purpose of encumbering the
Lessor’s rights pursuant to this Agreement and/or in the Land, provided that the
Lessee is given the prior written consent by the chargor that it will provide
details in the charge documents that the rights of the owner of the charge
holder are subject to the rights of the Lessee pursuant to this Agreement, and
pursuant to the Option Agreement, which is attached as Appendix G to this
Agreement. It is hereby further clarified that the Lessee will



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

17




sign the documents that are required, as aforesaid, provided that this does not
impose responsibility and/or a cost on it that does not apply to it in terms of
this Agreement.
8.
Planning Project and the Works

8.1.
After signature of this Agreement, the plans will be prepared by the Architect
and the consultants as is required for the purpose of submitting a request for a
building permit in connection with the Project, which are compatible with the
Technical Specifications and the Agreed Plans (hereinafter: the “Building Permit
Plans”), and after preparation them, they will be submitted by the Lessor for
the approval of the Planning and Building Authorities.

If the Planning and Building Authorities return the plans to the Lessor together
with remarks and ask that they be amended, then the above provisions will apply
also to the preparation of an amended plan for the purpose of submitting them to
the Planning and Building Authorities. For the avoidance of doubt, it is hereby
clarified that the responsibility for issuing a building permit in accordance
with the Building Permit Plans is the sole responsibility of the Lessor, which
undertakes to act diligently and energetically in order to make progress with
the process in the best possible manner and in the shortest possible time
frames. In the event that the Authorities require a change with respect to the
plans that have been agreed between the parties, the updated plans with be
forwarded for the approval of the Lessee which undertakes to approve them or to
send its remarks to the plans, as aforesaid, within 14 days. After approval by
the Lessee, the Lessor will submit the amended plans for approval by the
Authorities. In the event that the Authorities do not agree to grant a building
permit in accordance with the file of drawings signed between the parties, and
the changes do not enable the Lessee to operate the Leased Premises for the
purpose of the lease, then the Lessee will be entitled to give notice of
termination of the engagement between the parties without either of the parties
having claims or actions against each other.
8.2.
It is hereby agreed that planning the Project, the Works, including planning the
infrastructures, the systems and the development Works on the Land and in the
surrounding area, and any other detail that is included as part of the Works,
including all the licensing procedures that are required for the establishment
of the Project only, will be carried out in full compliance with the building
permit, the Technical Specifications and the Pefomance Plans, and in accordance
with and subject to the provisions of any law.

8.3.
It is hereby agreed that the Lessor will execute and construct the Project in
accordance with the Technical Specifications and with the Implementation Plans,
and, for the avoidance of doubt, it is hereby clarified that what is specified
in the Technical Specifications shall prevail over what is stated in the
Implementation Plans, unless



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

18




the Lessee gives its express written approval for the change with respect to the
Technical Specifications.
8.4.
Subject to what is stated in Section 8.2 above, it is hereby agreed that the
planning will be done in accordance with the Agreement, the building permit and
the Technical Specifications, as well as according to the law and any
professional and quality custom in effect, in such a way that will lead to the
execution and completion of the Project and the Lessor’s Works in it on a
professional level, in accordance with the finishing materials and the details
specified in the Technical Specifications.

8.5.
For the purpose of the planning and construction of the Project, the Lessor will
use the services of professional consultants that include designers, experts and
advisors for all the professional aspects involved in the planning and
construction of the Project, all according to its absolute discretion (except
for the Project Architect as stated above). The engagement of the Lessor with
its consultants as well as full payment of the salaries of the Lessor’s
Consultants, as stated above, will be done by the Lessor. For the avoidance of
doubt, it is hereby clarified that the Lessee alone will be responsible, at its
expense, for hiring all the consultants and planners that are required by the
Lessee in connection with the Lessee’s Works.

9.
Building Permit

9.1.
The Lessor undertakes to obtain the building permit for the construction of the
Project according to Classification No. 3 according to UBP MD/21, as set forth
in the Agreement, and subject to the provisions of Section 9.2 below. The Lessor
will be entitled to submit a request for a building permit that is not
consistent with the provisions of this Agreement and/or with the plans that have
been approved by the Lessee, provided the Lessor subsequently submits an
amendment to the building permit and/or a plan for changes to the building
permit and/or provided that it acts in any other lawful manner, in a way that
does not delay the timetables for the construction of the Leased Premises
pursuant to what is specified in this Agreement.

9.2.
The parties agree that, as part of the application for the building permit, the
uses that the Lessee intends making in the various parts of the Leased Premises
are specified, in accordance with the Lessee’s instructions. The Lessee
undertakes to furnish the Lessor with the said details within 14 days of the
date of signature of this Agreement and in a way that does not delay the
preparation and submission of the application for a building permit.

If the competent authorities refuse such uses that are detailed in the
application for the building permit, then the Lessor will give notice of this to
the Lessee in writing, and the Lessee will be entitled to inform the Lessor,
within 60 days of receiving the Lessor’s said notice that it wishes to cancel
the Agreement under such circumstances.


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

19




In the event that the Agreement is cancelled by the Lessee, as stated above,
neither of the parties will have any claim or demand or action against the other
party in respect of or in connection with such cancellation, and each party will
bear the expenses that apply to it pursuant to the provisions of this Agreement
only. In the event that the Lessee does not cancel the Agreement under such
circumstances, this Agreement will remain in effect and the Lessee will use the
various areas of the Leased Premises only for the uses permitted according to
the UBP and the building permit, and without either of the parties having any
claim or demand or action against its counterparty in connection therewith.
9.3.
The Lessor undertakes to take all measures and to perform any act that is
necessary to obtain all the licenses and permits required for the construction
of the Project and to carry out the Works (hereinafter: the “Building Permit”),
including to pay all the fees, levies and payments that are required for this
purpose, all without derogating from its rights to file an objection about the
amount of the fees and/or the guarantees that it is required to pay and/or to
deposit with the authorities as collateral for payment of the said fees or
levies, provided that this shall not release the Lessor from its obligations
regarding the Date of Delivery of Possession.

9.4.
The Lessor will assist the Lessee with its best effort to issue the permit
changes that it requires to carry out the Lessee’s Works pursuant to what is
specified in this Agreement, including that it will sign the documents where the
documents require the signature of the Lessor as owner, on condition that its
signature does not impose any responsibility, expense, payments or financial
debts on it that are not expressly imposed on it in this Agreement. Without
derogating from the foregoing, the Lessor declares and warrants that the
filing/issuance of the permit changes, that is required by the Lessee for the
purpose of carrying out the Lessee’s Works, as aforesaid, does not cause any
delay whatsoever in the Lessor’s obligation to complete the construction of the
Leased Premises by the date of delivery, as specified in Section 17.1 below,
after a Form 4 has been given in respect thereof for the outer shell. If the
Lessee requests changes that also include changes in the contour of the
Building, then the provisions of Section 5.2 above will apply, and in such case
this may cause a delay in obtaining a Form 4 on the level of an outer shell in
respect of the changes that are requested in the contour, as aforesaid.

9.5.
If the Planning and Building Authorities do not allow the granting of a Form 4
on the outer shell level then the Lessor will be entitled to inform the Lessee
that in such a case it [the Lessor] will be responsible for obtaining a Form 4
for occupancy and/or a Form 5 for the Building which enables occupancy of the
Leased Premises (hereinafter: the “Certificate of Occupancy”) after completion
of the Lessee’s Works, and this is on condition that the Lessee furnishes the
Lessor with all the confirmations and permits that are required for the purpose
of obtaining the



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

20




Certificate of Occupancy in connection with the Lessee’s Works (hereinafter: the
“Lessee’s Confirmations for Occupancy”). For the purpose of this Agreement, it
is hereby clarified that if Works remain, which are not significant, that the
Lessee is required carry out and/or defects to repair, which do not delay
receiving the Lessee’s Confirmations for Occupancy and/or receiving the
Certificate of Occupancy, then such Works will not be deemed to be Lessee’s
Works that have not been completed for the purpose of this Agreement.
In this situation, the Lessee will be responsible for providing the Lessor with
the Lessee’s Confirmations for Occupancy and the Lessor will be responsible for
obtaining a Certificate of Occupancy within 30 days of the date on which the
Lessee furnishes the Lessee’s Confirmations for Occupancy (hereinafter: the
“Date of Confirmation of Occupancy”).
It is hereby clarified that what is stated above shall not delay the dates of
completion of the Lessor’s Works and delivery of possession of the Leased
Premises to the Lessee for the purpose of carrying out the Lessee’s Works, as
stated in Section 17.1 below.
It is hereby clarified that the Lessor will be responsible for issuing all the
confirmations and permits required in connection with the Works that have been
carried out by the Lessor in the Leased Premises, as well as for any delay in
obtaining any of the Lessee’s Confirmations for Occupancy and/or in obtaining
the Certificate of Occupancy, where the failure to obtain them is due to a
defect and/or inadequacy and/or nonconformity in the Lessor’s Works. The Lessee
will be responsible for any delay in obtaining the Certificate of Occupancy
which is due to a defect and/or inadequacy and/or nonconformity in the Lessee’s
Works or due to a failure to furnish the Lessee’s Confirmations for Occupancy.
In the event of a dispute between the parties regarding the question of whether
the Lessee has furnished the Lessee’s Confirmations for Occupancy or not and/or
with respect to the question of who is responsible for the delay in furnishing
the Lessee’s Confirmations for Occupancy or with respect to the responsibility
for delays in furnishing the Certificate of Occupancy, the dispute will be
resolved according to the provisions of Sections 11.3 and 11.4 below.


10.
Supplying Manpower and Equipment

10.1.
The Lessor will engage with the contractors (that possess the classifications
and licenses required by law) and the necessary suppliers that will carry out
the Works and that will supply the equipment and the manpower in the quantities
required to carry out the Works. It is hereby clarified that this provision
shall apply accordingly



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

21




with respect to the Lessee as well with respect to those contractors with whom
the Lessee engages for the purpose of carrying out the Lessee’s Works pursuant
to this Agreement.
10.2.
Without derogating from the foregoing, it is hereby agreed that the contractors
and/or all the parties who are employed on behalf of and by the Lessor or the
Lessee in the scope of the Project will be on a high professional level and they
will have experience and be certified in terms of the law to work in their
fields, including compliance with the suitable classification and as required by
law.

11.
The Execution of the Works

11.1.
It is hereby clarified that the Works, which are the subject of the Agreement,
will be carried out in accordance with the Implementation Plan, the Building
Permit and the provisions of any law, including – but not only – with respect to
the matter of responsibility and safety under the law, and insurance, etc.

11.2.
The Company’s Supervisor and/or the Company’s Manager and/or anyone appointed by
them are entitled to check the Works and their compatibility with the
Implementation Plans as well as to supervise their execution, and for this
purpose the Lessor warrants that it and/or those acting on its behalf will
cooperate with the Lessee and/or those acting on its behalf for this purpose.

The Lessor will enable the Company’s Supervisor and the Company’s Manager and
anyone acting on their behalf to enter the Works site (during working hours), as
well as any other place where the Works are being carried out or in which any
work is performed that relates to the fulfillment of the provisions of the
agreement, subject to the safety procedures and entry into the site where the
Works are being carried out as determined from time to time by the Lessor and
the parties carrying out the Works.
11.3.
In any case where the Company’s Manager and/or the Company’s Supervisor believe
that the Works are being carried out in a manner that is not consistent with
what is required according to this Agreement, and the Lessor’s Manager and/or
Supervisor do not agree with them, and/or in the case of a dispute between the
parties with respect to the Lessee’s Confirmations for Occupancy as stated in
Section 9.5 above, the parties will approach the professional person in the
Project who is responsible for the Works which are in dispute (Architect,
engineer, Safety Officer, etc.) who will serve as the determining party with
respect to the dispute (hereinafter: the “Determining Party”).

11.4.
In the event that the said managers and/or Supervisors approach the Determining
Party, as aforesaid, the Determining Party will be required to resolve the
dispute immediately, and in any event within 14 days of the date that he is
requested to do



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

22




so in writing by any of the parties, after allowing each party to be heard. If
the Lessee and/or anyone acting on its behalf disagree with the ruling if the
Determining Party, the parties will approach a relevant professional party with
regard to the matter in dispute, whose identity will be determined between the
parties and with their consent (hereinafter: the “Agreed Determining Party”),
and his decision will be final and binding. His fees will be borne equally by
the parties to the dispute. The Agreed Determining Party’s decision will be
final and binding.
11.5.
If the Works are stopped according to the instructions of the Determining Party
and/or the Agreed Determining Party, as the case may be, and insofar as there is
a dispute, then the Date of Delivery of Possession will be postponed by the
number of days in which the Works were stopped due to such instruction, and all
the obligations of the Lessee pursuant to this Agreement will be postponed
accordingly.

12.
Guarding, Supervision and Safety in the Execution of the Works

The parties warrant that they will ensure that in their engagements with the
suppliers and contractors that are involved in the execution of the Project, it
will be clarified that they are familiar with and know the work safety laws,
including all safety-related regulations, and the provisions of the Work Safety
Ordinance [New Version], 5730 – 1970, as well as the regulations by virtue
thereof as they will be from time to time, and that the suppliers and
contractors undertake to act in accordance with the work safety laws, in
accordance with the instructions of the relevant Safety Officer, and to comply
with the safety procedures required by law to ensure the safety of anyone
located on the Works site from the date of the engagement with the supplier
until the date of completion of the Works, as defined in Section 16 below, and
that the suppliers, their employees and anyone engaged on their behalf in the
execution of the Works acts in accordance with what is stated in this Section.
13.
Speed of the Works

13.1.
The Lessor declares and clarifies that the Project will be built as one unit and
continuously pursuant to the Agreement.

13.2.
The Lessor will deliver possession of the Leased Premises to the Lessee when the
Leased Premises have been built on the level of an outer shell, which includes
everything listed in the Technical Specifications and in the Implementation
Plans, not later than 10 months after the date of signature of this Agreement,
and after receipt of a Form 4 for the Building on the level of an outer shell,
subject to the provisions of Section 17.1 hereunder.

13.3.
Delay due to Force Majeure

13.3.1.
A delay in the completion of the planning and/or obtaining the Building Permit
and/or in carrying out the Works and/or in the completion of the execution
thereof due to circumstances of Force Majeure, as defined



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

23




below, will not be deemed a breach of this Agreement, provided that each party
took all possible measures to prevent the circumstances and/or to prevent such
circumstances, and that it did its utmost to reduce the time of the delay.
13.3.2.
For the purpose of this Agreement, Force Majeure means: general war, an
earthquake that affects the Land, mobilization of general reserves that are
unusual in relation to routine, an exceptional national shortage of building
materials or equipment or workers, an unusual natural phenomena, decrees,
regulations or laws that delay the construction or extend the duration of its
construction (and which do not result from an act or omission of the relevant
party) and any other circumstance that delays the completion of the Project and
over which the parties had no control and they could not have prevented it.

13.4.
This section, and its subsections, is one of the main sections of the Agreement
and a breach of any of its provisions will constitute a material breach of the
Agreement.

14.
Change Orders

14.1.
After signature of this Agreement the Company will be entitled to issue the
Lessor, from time to time, with Change Orders for Execution, as defined below,
and the Lessor, through the relevant professional party, will execute the change
orders as required, subject to what is stated in this section.

“Change Order for Execution” – A demand to carry out construction Works in
deviation from the Technical Specifications or the Agreed Plans, and on
condition that such demand does not require an amendment to the Building Permit
and/or the issuance of a Building Permit and/or does not adversely affect the
safety of the Building that has been constructed and/or where the requested
change does not change and/or affect the basis and/or the outer shell of the
Leased Premises and/or it is not likely to affect the construction and/or to
change any system of the Leased Premises and/or [they are not] changes that
constitute a change of exercising the construction rights and/or which is
contrary to the law. It is hereby clarified that that notwithstanding what is
stated above, a change that is required to make the Implementation Plan or the
Tender Plan compatible with the Technical Specifications with not be deemed a
Change Order for Execution.
14.2.
Without derogating from the generality of the foregoing, within 10 days of
receiving a Change Order for Execution, the Lessor will deliver to the Company a
“Work Order for Execution” which will be approved by the Company in writing, and
which will include all the details involved in the Change Order for Execution,
including the cost thereof, the duration thereof and whether the Date of
Delivery of Possession is expected to be postponed as a result of carrying them
out (hereinafter: the “Work



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

24




Order for Execution”). A Work Order for Execution that has been approved in
writing by the Company will constitute an integral part of this Agreement, and
it will be binding on the parties in the same way as its other terms and
conditions. On the other hand, a Change Order for Execution that has not been
expressly approved in writing by the Company, as stated in this section, will
not oblige the parties in any respects, the Lessor will not carry out the Change
Order for Execution and the Company will not be obliged to pay the Lessor in
respect of the Work Order for Execution. It is hereby emphasized that in a case
where the Company has not signed a Work Order for Execution and/or there is a
dispute between the parties with respect to the additional payment in respect of
the changes or the extension required as a result thereof, the Lessor will not
be obliged to carry them out and it is entitled to complete the Works while
ignoring the changes that have been requested, subject to what is stated in
Section 11 above, unless the Lessee has approved the execution of the change
without agreeing on the extension or the payment required, as the case may be,
and the Lessor will carry out the change provided that the parties leave the
determination of the extension period or the payment to the Determining Party
and his decision will be binding on the parties.
14.3.
In the event that a dispute arises between the parties regarding the cost
involved in implementing the change order and/or to whom the said cost applies
and/or whether the change in question is with respect to previous agreements
between the parties and/or what is the duration of the delay that is involved in
completing the Works in respect of them and/or regarding the possibility of
making the changes, taking into account the construction stages of the Project
and/or the limitations set for the abovementioned changes in Section 14.1 above,
the dispute will be referred for a ruling by the Determining Party, who will
decide the matter within 14 days from the date of the request. However, in the
event that the Lessee and/or anyone acting on its behalf disagree with the
ruling of the Determining Party, the mechanism specified in Section 11.4 above
will apply. It is hereby emphasized that until the ruling the Lessor is entitled
to carry out the Works while ignoring the changes that have been requested and
without any delay, unless the Lessee has approved the implementation of the
changes without agreement regarding the extension or the payment that is
required, as the case may be, and the Lessor will implement the change provided
that the parties will approach the Determining Party and/or the Agreed
Determining Party for a determination of the period of the extension or the
payment, and his decision will be binding on the parties. Notwithstanding what
is stated above, the Company will be entitled to order the Lessor to stop the
execution of the Works relating to the change order until the ruling of the
Determining Party and/or the Agreed Determining Party in the dispute, and the
Date of Delivery of Possession, as well as the obligations of the Lessee under
this Agreement, will be deferred accordingly during the period in which the
Works are delayed (in addition to any



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

25




delay that is determined in respect of the implementation of the change order,
if determined). In any event, it is hereby agreed that the ruling of the Agreed
Determining Party will be final and conclusive and that the Lessor and the
Company will bear his fees in equal shares.
14.4.
In the event that it is agreed or determined that the Works which are the
subject of the Change Order for Execution involve a financial settling of
accounts between the Company and the Lessor (hereinafter: the “Payment
Difference”), the Company will pay the Lessor the consideration in respect of
implementing the changes in one payment that will be paid on a current basis +
60 days, unless otherwise agreed in writing between the parties as part of the
change order.

14.5.
The cost of implementing the change order will be determined according to what
is described below in this section; the price of the reduction and/or the
addition compared to the price quoted in the Tender Plans and in the
Implementation Plans (hereinafter: the “Change”) will be determined according to
the actual cost or the actual price reduction according to a mechanism that will
be fixed in agreements to be signed with the contractors and with the various
suppliers and agreements with them. In the event of a dispute, the parties will
approach the Agreed Determining Party in accordance with the mechanism specified
in Section 11.4, and his decision will be final and binding on the parties.

It is hereby expressly agreed that the Company will bear the cost of
implementing the change order as stated above.
14.6.
This section, and its subsections, is one of the main sections of the Agreement
and a breach thereof and/or a breach of any of its provisions will constitute a
material breach of the Agreement.

14.7.
It is hereby expressly agreed that in the event that the Company is interested
in implementing a planning change in the Project after agreement of the parties
regarding the Technical Specifications, the Company alone will bear the costs
incurred for the purpose of planning and implementing the Change, as stated in
Section 14.4 above.

15.
Compliance with the Provisions of the Law and with the Israeli Standard

15.1.
The parties will ensure that their engagements with the parties that carry out
the Project will obligate these parties to carry out the Works in accordance
with the provisions of any law that was in force at the time of signature of the
Agreement and which will come into effect by the time of completion of the
construction Works in the Project and/or a directive of any competent authority,
while complying strictly with all the laws, regulations and directives of the
competent authorities, including the planning and building laws and the safety
laws.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

26




15.2.
The parties will ensure that in their engagements with the parties that carry
out the Project, the parties are obliged to carry out the Works by virtue of the
Agreement in accordance with the requirements of the Israeli Standard as
determined by the Israeli Standards Institute, insofar as they apply to the
Works. If no such Israeli Standard has been determined, then the Works will be
carried out according to relevant European or American Standards or according to
other standards which are determined by the Company’s Supervisor and the
Lessor’s Supervisor – and in the absence of agreement between them, by the
Determining Party, and in the event that the Lessee and/or anyone acting on its
behalf disagree with the ruling of the Determining Party, the mechanism
described in Section 11.4 above will apply.

16.
Completion of the Execution of the Lessor’s Works

16.1.
The Lessor will be deemed to have fulfilled all of its obligations in connection
with the establishment and construction of the Project after the Lessor
completes the Lessor’s Works in the Project on the level of an outer shell, as
specified in this Agreement, in the Technical Specifications and the
Implementation Plans, and when all the systems and the installations included in
the Lessor’s Works are in good working order, and after receipt of a Form 4 for
the Leased Premises on the level of an outer shell. The Lessor will assist the
Lessee in its dealings with the authorities to obtain a Form 4 for occupancy
and/or a Form 5 (Completion Certificate) for the Leased Premises, as stated in
Section 16.4 below. The Lessor will be entitled to complete the external
development Works in the Project by the expiry of 4 months after the delivery of
possession, as stated in this Agreement, provided that this does not prevent
obtaining a Form 4 for the Leased Premises on the level of an outer shell, and
provided that this does not interfere with the execution of the Lessee’s Works.
In this regard, it is hereby clarified that the said Works will be coordinated
in advance with the Lessee and they will be carried out at times that are not
during the Lessee’s operating hours. What is stated above shall not derogate
from the Lessor’s responsibility to carry out repairs and/or Works that are
required after the date of delivery of the Leased Premises.

16.2.
The Lessor will be responsible, at its expense, for obtaining a Form 4 for the
Leased Premises on the level of an outer shell, and obtaining such a Form 4 will
be a condition for delivery of possession of the Leased Premises to the Lessee,
and it will assist the Lessee in dealings with the authorities to receive a Form
4 for occupancy and/or a Form 5 (Certificate of Completion) for the Leased
Premises, as stated in Section 16.4 below and without derogating from the
Lessee’s obligations.

16.3.
After receiving possession, the Company will carry out the Adjustment Works in
the Leased Premises which are required in order for the Leased Premises to adapt
the Leased Premises to the Company’s needs and to operate it for the purpose of
the lease, in accordance with the provisions set forth below in this Agreement.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

27




16.4.
After receiving possession and after completing the Lessee’s Works, the Company
alone will be responsible, at its expense, for obtaining all the confirmations
required from its consultants for the purpose of obtaining a Form 4 for
occupancy and/or a Form 5 (Completion Certificate) for the Leased Premises, and
it will be solely responsible for obtaining a Form 4 for occupancy and/or a Form
5 (Completion Certificate) for the Leased Premises, at its expense and on its
responsibility. The Lessor will assist the Lessee in dealing with the
authorities to obtain a Form 4 for occupancy and/or a Form 5 and it will submit
the documents to the authorities on behalf of the Lessee and it will make its
best effort to make progress with the confirmations at the authorities, and this
will not derogate from the Lessee’s responsibility.

16.5.
If and insofar as for the purpose of issuing a Form 4 on an outer shell level,
any requirements arise on the part of the competent authorities which relate to
the Lessor’s Works pursuant to this Agreement or that derive herefrom, the
Lessor undertakes to comply with these requirements on time and at its expense,
all according to and subject to the provisions of this Agreement. Any delay in
receiving a Form 4 because of the Lessor will be deemed a delay on the part of
the Lessor in respect of which the date of delivery and all the Company’s
obligations in terms of this Agreement will be deferred according, including
postponement of payment of the Rent by the Company. However, what is stated
above shall not detract from the compensation to which the Company will be
entitled, as set out in Section 17.7 below.

If and insofar as for the purpose of issuing a Form 4 for occupancy and/or a
Form 5 (Completion Certificate) any requirements arise on the part of the
competent authorities in relation to the Adjustment Works of the Company or that
derive therefrom, which are not in respect of a breach of an obligation of the
Lessor pursuant to this Agreement and/or an act and/or omission of the Lessor,
the Company undertakes to comply with the requirements on time and at its
expense.
16.6.
At least one month prior to the date set in this Agreement as the date of
delivery of the Project to the Company, the parties will conduct tours of the
Project area, during which a protocol will be recorded which includes details of
the Works requiring completion, defects and faults discovered and which need to
be repaired, and Works which have been performed not in accordance with the
provisions of this Agreement, including in accordance with the Implementation
Plans and the Technical Specifications (hereinafter: the “Preliminary
Protocol”).

16.7.
On the date of Date of Delivery of Possession, and provided that the Works that
the Lessor is required to complete, as stated in Section 16.1 above, have been
completed, the Company’s Manager and/or the Company’s Supervisor and any other
representative of the Company, according to the Company’s discretion, and a
representative of the Lessor (hereinafter: the “Inspection Team”) will meet with
the



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

28




Main Contractor of the Project, and they will inspect the Building with respect
to the Preliminary Protocol.
16.8.
In the event that the Inspection Team that inspects the Works and/or the repairs
described in the Preliminary Protocol and/or any part thereof have not been
carried out in accordance with what is stated in the Agreement, a protocol will
be recorded of repairs, changes and completions that are required to complete
the Works indicated in the Preliminary Protocol (hereinafter: the “Protocol”).
The repairs and completions that are listed in the Protocol and which do not
prevent the execution of the Adjustment Works by the Lessee will be carried out
by the performance contractor (on behalf of the Lessor) within 4 months of the
Date of Delivery of Possession according to and taking into consideration the
urgency of the work. However, repairs and completions that are listed in the
Protocol, and which prevent the execution of the Adjustment Works by the Lessee,
will be carried out by the performance contractor (on behalf of the Lessor) by
the date of delivery. It is hereby clarified that the responsibility for
ensuring that the repairs are carried out, as aforesaid, either prior to the
date of delivery or during the inspection period, is that of the Lessor, which
undertakes to work with the contractors with whom it has engaged as part of this
Project, and to ensure that they are carried out properly.

16.9.
After all the repairs and completions, which prevent the reasonable use of the
Leased Premises for the purpose of the lease and which are listed in the
Protocol, have been carried out, another Protocol will be prepared in which the
performance of the repairs will be indicated (hereinafter: the “Supplementary
Protocol”). For the preparation of the Supplementary Protocol, the Inspection
Team will appear, as stated above, according to a written invitation from the
performance contractor.

16.10.
Prior to the date of delivery, the Company will sign contracts with other
parties that will supply services to the Project (hereinafter: the “Service
Providers”), where signature thereof is required for the purpose of supplying
the following services: electricity, elevators, water and sewage, etc. to the
Project by the Service Providers. What is stated above shall not derogate from
the Lessor’s responsibility for ensuring the end connections of the Project to
the electricity grid, to the sewage and water networks, to the telephone
network, all according to the demands of the various Service Providers, in a
manner that does not delay receipt of a Form 4 for the Building on the level of
an outer shell and delivery thereof to the Lessee, subject to the Company’s
signing of supply agreements with the Service Providers.

16.11.
The Lessee warrants that throughout the Lease Term it will, at it expense,
maintain service and maintenance contracts with professional experts who provide
services to facilities and systems of the kind that are located in the Leased
Premises (such as elevators, fire extinguishing systems, fire alarms, etc.) so
that throughout the Lease Term these parties will provide regular maintenance as
is customary in the market



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

29




conditions for the systems and facilities in the Leased Premises in accordance
with the manufacturer’s instructions. The Lessee will choose the identity of the
Service Provider according to the Lessee’s discretion and choice. Subject to the
Lessee engaging with such parties, it will not be responsible for the condition
of the systems and/or the facilities as they will be in upon expiry of the Lease
Term.
16.12.
The Lessor will ensure, throughout the entire Lease Term, including the
situation where the Company exercises the option under the Option Agreement, to
connect the water supply to the fire extinguishing systems in the Leased
Premises according to the Technical Specifications, and it is hereby clarified
that the water supply to the fire extinguishing systems in the Leased Premises
is from a reservoir located outside the area of the Land, which was built by the
Lessor, and the responsibility for its ongoing operation and maintenance applies
exclusively to the Lessor, on its responsibility and at its expense, and for the
operation of which by the Lessor, throughout the Lease Term, the Lessee will pay
the Lessor the operating expenses as set forth below in this Agreement. If
during the Lease Term (including the Additional Lease Term), in accordance with
a demand by the Fire Department and/or the competent authorities, the Lessee
requires a supply of water to fire extinguishing systems with a greater pressure
than what is determined in the Technical Specifications, then insofar as this is
possible from the Lessor’s point of view, the Lessor will supply the Lessee with
water to the fire extinguishing systems at the necessary pressure, provided that
all the costs and payments in respect of and in connection with this will be
coordinated by agreement between the parties, and in the event that the parties
fail to reach agreement, the Lessor will not be obliged to provide the Lessee
with water over and above what is determined in the Technical Specifications.

17.
Delivery of Possession of the Building to the Company

17.1.
The Date of Delivery of Possession of the Leased Premises, which is the date of
possession (of the entire area of the Leased Premises) , as stated in this
Agreement, to the Company, will be upon the expiry of 10 months after the date
of signature of this Agreement, and insofar as what is stated in Section 9.5
does not apply, then also subject to the issuance of a Form 4 for the Leased
Premises on an outer shell level prior to this date (hereinafter: the “Date of
Delivery” or the “Date of Delivery of Possession”).

Notwithstanding what is stated above, the Lessor is entitled to postpone the
Date of Delivery of Possession by a period of time that does not exceed 60
(sixty) days (the new date will be deemed the “Date of Delivery of Possession”
for all intents and purposes), provided that the Lessee is given at least 30
(thirty) days’ prior written notice prior to the Date of Delivery of Possession.
In the event of such a delay, the


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

30




Lessee’s obligations, which relate to the Date of Delivery which derive
therefrom, will be postponed accordingly.
17.2.
The Project will be deemed to be suitable for delivery to the Company and
possession thereof will be transferred to it, not later than that Date of
Delivery of Possession, as defined above, after the Lessor has completed the
execution of the Works that apply to it pursuant to what is determined in this
Agreement, in whole and on time, and after the receipt of a Form 4 for the
Leased Premises on an outer shell level.

17.3.
The Lessee undertakes to take possession on the Date of Delivery of Possession,
provided that the conditions stated in Section 17.2 above have been fulfilled.
In the event that the Lessee does not appear on the necessary date and/or if it
fails to comply with the conditions for delivering possession to it, as stated
above, the commencement of the Lease Term will be deemed the date stated in the
Lessor’s said notice, and as of this date all the obligations stated in this
Agreement shall apply to the Lessee, including the obligation to pay the Rent.

17.4.
As a condition for the Delivery of Possession to the Company (and without
postponing the Company’s obligation to make the payments and taxes applicable to
the Company pursuant to this Agreement), on the Date of Delivery of Possession
the Company undertakes to pay the initial Rent as specified in this Agreement,
an authorization to debit an account as per the draft attached as Appendix D to
this Agreement, as well as a Certificate of Insurance signed and approved by an
insurer, in accordance with the provisions of Section 34 below.

17.5.
Subject to the Lessor’s fulfillment of all the obligations that are required of
it up until the Date of Delivery, and its compliance with all the conditions for
delivering the Project to the Lessee, pursuant to the provisions of this
Agreement, the Lessor will be entitled to bring the Date of Delivery of
Possession forward by a period of time not exceeding 90 (ninety) days (the new
date will be deemed the “Date of Delivery of Possession” for all intents and
purposes), provided that the Lessee is given 60 (sixty) days’ prior written
notice prior to the new Date of Delivery of Possession. It is hereby clarified
that after receipt of possession, 7 months will be available to the Lessee for
the purpose of carrying out the Adjustment Works, as stated in Section 18.1
below.

17.6.
Upon Delivery of Possession, the parties will give written notice to the local
authority and the other relevant bodies about the rental of the Leased Premises
and to see to it that all the accounts in respect of water, electricity,
municipal, telephone and any other account relating to payments that apply to
the Lessee pursuant to this Agreement, are transferred into its name.

17.7.
The Lessor will be entitled to postpone the Date of Delivery of Possession by 60
days, as stated in the second paragraph of Section 17.1 above, without this
being



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

31




deemed a breach of contract. A delay in the Delivery of Possession exceeding 60
days, as aforesaid, which does not derive from force majeure, will entitle the
Lessee to receive compensation by way of an additional discount (grace) in the
Rent, so that for each day of the delay exceeding 60 days the Lessee will
receive an exemption from paying Rent, in an amount equal to the Rent in respect
of one day’s rental, as full, sole and exhaustive compensation in respect of the
said delay. If the Agreement is canceled, as stated below, then the Lessee will
receive the said compensation in a monetary payment that will be paid to the
Lessee immediately and upon its first demand.
Without derogating from the foregoing, in the event that the Date of Delivery
pursuant to this Agreement is postponed by 90 days from the Date of Delivery of
Possession that is stipulated above in this Section 17.2, for any reason
whatsoever (which is not force majeure), including for circumstances that are
the fault of the Lessor, then the Lessee will be entitled (but not bound) to
cancel the Lease Agreement, by giving written notice to the Lessor prior to
Delivery of Possession to the Lessee, and in such case the Lessee will be
entitled, in addition to the compensation stated above at the beginning of this
section, to all the damages that are caused to it due to the said cancellation,
and in the event that the Lessee cancels the Agreement under such circumstances,
the Lessor will not have any claim and/or demand and/or action against the
Lessee in respect of the cancellation of the Lease Agreement as foresaid.
Notwithstanding what is stated above, and in the event that despite the delay in
the Date of Delivery of Possession, as aforesaid, the Lessee does not cancel the
Lease Agreement, then - without derogating from what is stated in this
subsection – the Lessee will be entitled to receive daily compensation from the
Lessor by way of an additional discount (grace) from the Rent, so that in
respect of each day’s delay (which is not due to force majeure) exceeding the
aforesaid 90 days, the Lessee will receive an exemption from paying the Rent in
an amount equal to the Rent for 2 days’ rental, without detracting from any
right and/or relief that is available to the Lessee in terms of any law, to the
extent that its damages are higher than the said compensation. It is hereby
clarified that in this situation the commencement date of the Lease Term as well
as all the obligations imposed on the Lessee, by virtue of this Agreement, will
be postponed accordingly.
For the avoidance of doubt, it is hereby emphasized that in the event of delays
in the delivery of the Leased Premises to the Lessee, which derive from a breach
of the Lessee’s obligations under this Agreement, the Date of Delivery will be
postponed accordingly, without deferring the dates for the fulfillment of the
Lessee’s obligations, including the date of commencement of the payment of Rent,
etc., and without this constituting a breach on the part of the Lessor and
without this entitling the Lessee to any demand, claim or relief, including a
demand for payment of


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

32




compensation, as stated above in this section, or the right to cancel the
Agreement, as stated above in this section, and this is only with respect to the
period of time of the delay created due to the Lessee’s said breach.
18.
Authorization to Perform Adjustment Works by the Company after taking Possession

18.1.
After taking possession of the Leased Premises, and during the 7 months
following delivery of possession, the Company will carry out the Adjustment
Works in the Leased Premises that are required by the Company for the purpose of
adapting the Leased Premises to suit its needs, occupancy and operation of the
Project by the Company, for the purpose of receiving a Form 4 for occupancy
and/or a Form 5 (Completion Certificate) for the Building and for the Leased
Premises (above and hereinafter: the “Lessee’s Works” or the “Adjustment
Works”). For the sake of good order, it is hereby clarified that termination of
the Adjustment Works by the Lessee within a period of time exceeding 7 months
does not constitute a breach of the Lessee’s obligations pursuant to this
Agreement; however, the Lessee will not be granted any postponement in the
payment of the Rent which the Lessee will begin to pay from the end of 7 months
after taking possession of the Leased Premises, unless the delay is due to
reasons of force majeure, as defined below in this Agreement.

18.2.
In the scope of the Adjustment Works, the Lessee undertakes to employ only
contractors, suppliers and professionals that are certified by law for the type
of work that is to be carried out on behalf of the Lessee.

18.3.
The Lessee alone will be responsible for the equipment and the materials that
are brought in by it or by anyone acting on its behalf for the purpose of
carrying out its Adjustment Works throughout the entire period that they are
present in the Building. The materials, equipment and installations that are
installed by the Lessee in the Leased Premises will only be in compliance with
the law that applies to such materials, equipment and installations. The Lessee
will not place and/or store any equipment, installation or materials outside the
area of the Leased Premises, without coordinating this in writing and in advance
with the site supervisor.

18.4.
The Lessee will be responsible by law for anything relating to the Adjustment
Works and/or for any damage and/or expense incurred by it and/or by anyone
acting on its behalf. Moreover, the Lessee will be responsible by law to the
Lessor and/or anyone acting on its behalf or with its permission and/or to any
third party, for any damage that is caused by it and/or by anyone acting on its
behalf for any bodily injury and/or damage to property in connection with the
execution of the Adjustment Works by it, provided that what is stated above did
not occur as a result of an act and/or omission of the Lessor and/or anyone
acting on its behalf and/or with its permission. The



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

33




Lessee will insure its aforesaid liability in accordance with the insurance
policies specified in this Agreement.
18.5.
In the event that the Lessee employs any contractors in the execution of any of
the Adjustment Works, the Lessee undertakes to ensure in advance that these
contractors have qualified foremen and that their activities and the Works that
are carried out by them are insured by them and/or by it in Construction Works
Insurance that is consistent with the relevant risk limits, and in any case not
less than what is required according to the appendices and Certificates of
Insurance, as set forth in this Agreement. It is hereby emphasized that a
condition for the commencement of the execution of any Works in the Leased
Premises by the Company is that the Company furnishes the Lessor with a
Certificate of Insurance for the Adjustment Works in the event that the Works
are carried out by it and/or by anyone acting on its behalf.

18.6.
Consultants and/or contractors and/or artisans of the Lessee will coordinate
their plans in advance with the Architect and/or the Lessor’s Consultants and
planners, in such a way that does not cause any damage whatsoever to the systems
of the Building. In any event where anyone acting on behalf of the Lessor, as
stated above, is of the opinion that the system that the Lessee wishes to
install may cause any damage to the systems of the Building, they must contact
the Determining Party or the Architect of the Project or the relevant
professional consultant, who will resolve the said dispute, and in the event
that the Lessee and/or anyone acting on its behalf disagree with the decision of
the aforesaid relevant party, the mechanism stated in Section 11.4 above will
apply.

18.7.
The Company and/or anyone acting on its behalf will be responsible for
collecting and disposing of the waste that is created during the Lessee’s Works
on the site, to a permitted place according to the directives of the competent
authority and it is hereby emphasized that the Lessor will not be responsible
for the removal and disposal of the waste from the Leased Premises that is
created as part of such Lessee’s Works.

18.8.
The Company will be responsible for ensuring that the Adjustment Works that are
carried out by it enable the receipt of a Fire Department Certificate for the
Leased Premises and/or the possibility of obtaining a Form 4 for occupancy or a
Form 5 (Completion Certificate), where the responsibility for obtaining them and
the costs in connection with obtaining them will be the Company’s and they will
apply to the Company, and this will not detract from the Lessor’s obligations to
assist the Lessee in dealing with the authorities in this regard, as set forth
in Section 16.4 above.

18.9.
Without derogating from what is stated in this Agreement, the Lessee will carry
out its Adjustment Works in accordance with all the terms and conditions
specified in Appendix B (Hot Works Procedure) and Appendix C (Guidelines for
Carrying Out



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

34




the Lessee’s Adjustment Works) to this Agreement, as well as any other work
and/or assembly and/or installation that is required for the purpose of opening
the Lessee’s business in the Leased Premises.
18.10.
Prior to commencement of the Adjustment Works, the Lessee will coordinate with
the Lessor’s Architect and/or engineer and/or with anyone acting on behalf of
the Lessor, who will determine the execution of the Works and will furnish them
with the documents and plans that are required, including the Certificates of
Insurance required for carrying out the Works, as per the draft attached to this
Agreement. The Lessee will not commence with the Works prior to receiving all
the work safety instructions from the Main Contractor or from the Lessor and
before the Adjustment Works have been approved, as stated in this Agreement. The
Lessor undertakes to provide the Lessee with everything required by it for the
purpose of commencing with the execution of its Adjustment Works, as soon as
possible and shortly after its demand, and in any event not later than 14
business days after the date of its request. The Adjustment Works will be
carried out in accordance with what is stated in the Lessee’s Works Appendix to
this Agreement (Appendix C).

18.11.
After the completion of the Adjustment Works, the Lessor is entitled to demand
confirmations from the Lessee, as a condition to operating the Leased Premises
for its regular use, that are required by law and/or a requirement of competent
authority, about the proper functioning of all the Works carried out by it or on
its behalf in the Leased Premises, including confirmation by the contractors
that carried out the work on its behalf, as well as a constructor’s
confirmation, the confirmation by an electrical inspector and the confirmation
of the Fire Department, insofar as this is required by the Lessor or the
authorities. The Lessor will be entitled to condition the operation of the
Leased Premises on furnishing such confirmations which are required by law
and/or according to the request of any competent authority.

It is hereby emphasized that, subject to receiving possession of the Leased
Premises after the Lessor’s Works when the Leased Premises have a Form 4 for the
level of an outer shell, the Lessee alone will be responsible at it expense, as
part of the Adjustment Works, for carrying out all the Works that are required
and for the fulfillment of all the conditions and the requirements of the
competent authorities, the carrying out and/or furnishing of which are required
for the purpose of obtaining a Form 4 for occupancy of the Leased Premises
and/or a Form 5 (Completion Certificate) as is required by law for the purpose
of occupancy of and operating the Leased Premises.
18.12.
Carrying Out Air-Conditioning, Warning, Fire Extinguishing and Smoke Release
Works inside the Leased Premises



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

35




18.12.1.
All the Works relating to the electrical system, air-conditioning and smoke
release, as well as a smoke detection system, public announcement system and
blowers, to the extent required by law, including according to the requirements
of the authorities, will be carried out by the Lessee and at its expense, unless
stated otherwise in the Technical Specifications, excluding the Works required
in these areas, as aforesaid, for the purpose of obtaining Form 4 on an outer
shell level, which will be the responsibility of the Lessor, and will be carried
out at its expense and under its responsibility.

18.12.2.
Without derogating from the generality of the foregoing, the Lessee will install
an air-conditioning system for the Leased Premises, at its expense and on its
responsibility. The location of the units of the air-conditioning system and the
characteristics of the air-conditioning system will be determined by the Lessee,
in accordance with the technical advisors of the parties, including the
installation requirements that will prevent noise and shocks.

18.12.3.
What is stated above in this section and the subsections hereto shall not
derogate from the Works imposed on the Lessor, as stated in this Agreement, in
the Implementation Plans and in the Technical Specifications.

18.12.4.
The Lessor will plan the structure of the required electrical room, it will
obtain the permits and approvals that are required for its construction
according to law and it will build, at its own expense, the structure of the
electrical room according to what is determined in the Technical Specifications,
and it will adapt it to conform to the Lessee’s electrical requirements (which
are that the room will be suitable for a high voltage connection with a capacity
of 80 amp and 3x1800 KW transformers).

18.12.5.
The Lessor will engage in an appropriate agreement, to order electricity, with
the Electric Company (or a private producer) at its sole discretion. The Lessee
will purchase all the equipment required for the electricity room as a high
voltage electrical room and its conversion to low voltage according to the
Technical Specifications, and it will pay the amounts demanded by the Electric
Company for the purpose of ordering the electricity supply and/or connecting the
room to the electricity supply. The Lessor will ensure to obtain the Building
Permit required for the construction of the room in accordance with the
requirements of the Israel Electric Corporation.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

36




18.12.6.
It is hereby clarified that the Lessee alone will bear all the costs required
for the construction of a high voltage electricity room and its conversion to
low voltage, including the Lessee’s responsibility to obtain all the permits for
connecting the electricity room to the electricity supply by the IEC, at its own
expense, all according to what is specified in the Technical Specifications. The
Lessor will pay the amounts, on behalf of the Lessee, that are required by the
IEC for supplying and/or connecting the electricity supply from the IEC (or a
private producer), subject to giving written notice to the Lessee of its
intention to do so, together with the demand for payment from the IEC, 10
business days prior thereto, and the Lessee will pay the Lessor the amount of
such demand immediately in accordance with the presentation of appropriate proof
and subject to receipt of a tax invoice in respect of the payment.

18.12.7.
The Lessee alone will bear the cost of connecting the electricity room to the
supply of electricity from the IEC (or the private producer), maintaining,
operation it and repairing anything therein that requires repairing, and,
without derogating from the generality of the foregoing, the cost of purchasing
the transformer and the electrical boards, etc., payment of the fees and other
payments required by the IEC in the framework of the request for the supply of
electricity and in respect of connecting it to the supply electricity from the
IEC. It should be clarified again that the Lessor will not be required to bear
any expense in respect of what is stated above, except for the cost of the
arrangement of an appropriate permit and building the structure of the room
itself, as stated above.

18.12.8.
Upon termination of the Lease Term, for any reason whatsoever, the electricity
room, including all that is installed therein and connected to the electricity
supply from the Electric Company, will remain the ownership of the Lessor
without the need for payment of any consideration and/or payment to the Lessee
(unless the Lessee exercises the option).

Notwithstanding what is stated above, if the lease is terminated upon the expiry
of the Initial Lease Term and/or prior thereto as a result of the lawful
cancellation of the Lease Agreement by the Lessee due to a material breach on
the part of the Lessor of the provisions of this Agreement, and the Lessee has
not exercised the option granted to it to acquire the Lessor’s rights in the
Leased Premises, then the Lessee will be entitled to receive payment from the
Lessor in respect of the Lessee’s investments in purchasing the transformers and
high voltage electrical


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

37




boards only, in accordance with the mechanism set forth below. The Lessee will
present the Lessor with proof in respect of the cost of the transformers and the
cost of high voltage electrical boards in the transformer room as they cost the
Lessee at the time of purchasing them, and the parties will examine the cost of
the transformers and the actual cost of the high voltage electrical boards in
the transformer room,  against the savings to the Lessee of the expenses of
electricity consumption up until the time when the Lease Term ended (in
accordance with the differences in the prices of the electricity supply between
purchasing on high voltage Time of Use tariffs and purchasing on low voltage
Time of Use tariffs and according to the tariffs that will be updated from time
to time during the said period of use) and in the event that the Lessee has not
repaid the cost of the transformers, and the cost of the high voltage electrical
boards in the transformer room, in its entirety, by the time the lease ends, as
aforesaid, the Lessor will pay the Lessee the remaining difference. In the event
that no agreement is reached between the parties in this respect, the parties
will approach the Agreed Determining Party, and his decision shall be binding on
the parties.
18.12.9.
The Lessee undertakes to install an electrical system in the Leased Premises in
accordance with the standards that apply according to the law.

18.12.10.
The Lessor will be entitled to purchase the electricity from the IEC or from a
private producer, at its sole discretion. The parties will be entitled, jointly,
to any benefit and/or discount in the rate below IEC’s high voltage Time of Use
electricity tariffs, if received, which will be divided equally between the
parties. If the Lessee obtains better rates from another electricity supplier or
from the same supplier, then the Lessee will be entitled to engage with such
electricity supplier, and the parties will share the discount in accordance with
what is stated above.

18.12.11.
The Lessee will furnish the Lessor upon completion of the installation –
provided that it is a reasonable time prior thereto – with confirmation from an
authorized electrical inspector that the electricity system in the Leased
Premises is in good working order and has been installed in the Leased Premises
in accordance with the standards applicable by law and that there is no danger
of connecting it to the Project’s electricity system. Failure to present such a
confirmation and the failure to connect the Leased Premises to the electricity
system will not enable the Lessee to operate the Leased Premises, without this
exempting the Lessee from fulfilling all other obligations under this Agreement
on time, including



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

38




– but without derogating from the generality of the foregoing – paying the Rent
and any other payment that it owes pursuant to the Agreement. It is hereby
clarified that what is stated above shall not derogate from the Lessor’s
responsibility in connection with electrical systems and installations been
installed by it in the Project. For the avoidance of doubt, it is hereby
clarified that the presentation of such a confirmation does not impose any
responsibility on the Lessor and/or on anyone acting on its behalf as to the
good working order of the aforesaid electricity system in the Leased Premises.
18.12.12.
Without derogating from any other provision in this Agreement, the Lessee will
not be entitled to make any change and/or addition to the electrical
installations in the Leased Premises, unless it has received the prior written
consent from a certified electrical engineer.

18.12.13.
Without derogating from any responsibility imposed on the Lessee under the
Agreement, and in particular its full and sole responsibility for the
maintenance of the electrical systems in the Leased Premises, the Lessee
warrants that it will replace and/or install and/or change and/or remove –
within a reasonable time under the circumstances – any component and/or
appliance and/or electrical and/or electronic device (hereinafter in this
section: the “Device”) as it is required to do by the Lessor and/or anyone
acting on its behalf, in any case where the Lessor believes, based on the
opinion of its expert, that the Device is causing damage and/or may cause damage
and/or that it is not compatible or that it does not meet the requirements of
any standard required by law or the requirements of the electricity supplier
and/or that it constitutes a safety hazard, and the Lessee will not have any
claim and/or demand and/or action against the Lessor, even if it first received
the approval for its installation. In the event that the Lessee and/or anyone
acting on its behalf disagrees with the Lessor’s aforesaid demand, the mechanism
specified in Section 11.4 above will apply.

19.
Liability and Insurance – During the Period of the Construction of the Building

19.1.
Liability

19.1.1.
The division of tort liability between the parties to this Agreement during the
construction period with respect to any damage to property and/or bodily injury,
including to any third party, shall apply according to the law.

19.1.2.
Any party to this Agreement that is obliged to bear damage which is the
responsibility of the other party, as stated in Section 19.1 above, will be



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

39




entitled to indemnification by the other party in respect of the full amount
that it was ordered to pay in accordance with a court judgment the enforcement
of which is not stayed, provided that it in informs the other party of any claim
and/or demand that has been received by it in connection with such damage,
shortly after receiving it, and that it enables – as far as this depends on it –
the other party to defend itself against any such claim and/or demand. The right
to indemnification by the other party will not apply with respect to damage for
which the compensation has been agreed in a compromise and/or settlement that
was made without the consent of the other party in writing and in advance.
19.1.3.
The Lessee declares that it is aware that during the period after the Date of
Delivery of Possession of the Leased Premises, the Lessor is not obliged to
provide guards and/or any protection of the Leased Premises and that it is aware
that the Lessor does not bear responsibility of any nature towards the Lessee in
connection with any guarding and/or protection of the Leased Premises, and, for
the avoidance of doubt, responsibility under the Bailees Law, 5725-1967 will not
apply to the Lessor.

19.2.
Insurance

During the period of the execution of the construction Works, the parties will
take out the insurance policies listed in Appendix E to this Agreement.


CHAPTER 3 – THE LEASE
20.
Purpose of the Lease

The Company will rent the Leased Premises from the Lessor in an unprotected
lease and it will use it for the purpose of operating a management center,
industry (including high-tech industry for the manufacture of components for
export), warehousing and offices, provided that all the uses made by the Lessee
are permitted uses in accordance with the UBP which is in effect (hereinafter:
the “Purpose of the Lease"). The Lessee undertakes to operate its business in
the Leased Premises for the Purpose of the Lease only, without any exception or
deviation from the Purpose of the Lease. The Lessor confirms and declares that
the use of the Land is permitted for use in Classification 3 according to Urban
Building Plan MD/21.


21.
The Lease Term



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

40




21.1.
The Initial Lease Term: The parties have determined the Lease Term pursuant to
this Agreement for 150 months (12 (twelve) years and six months) from the Date
of Delivery of Possession of the Leased Premises to the Company, as specified in
Section 17 above (the date on which a Form 4 will be obtained for an outer
shell) (hereinafter: the “Initial Lease Term”).

Notwithstanding what is stated above, if the provisions of Section 9.5 above
apply, and the Lessee has furnished the Lessee’s Confirmations for Occupancy,
but the Certificate of Occupancy will not be provided by the Lessor to the
Lessee until the Date of the Certificate of Occupancy, then in such case the
Initial Lease Term will be extended for the period of time that the Certificate
of Occupancy is delayed beyond the Date of the Certificate of Occupancy.
For the avoidance of doubt, it is hereby clarified that delays in the completion
of the Lessee’s Works and/or in providing the Lessee’s Confirmations for
Occupancy will not cause an extension of the Lease Term as aforesaid.
21.2.
The First Additional Lease Term: Subject to the Lessee paying the Lessor the
Rent in full during the Initial Lease Term, the lease will be extended by an
Additional Lease Term of 5 years (hereinafter: the “First Additional Lease
Term”), unless the Company gives at least 12 months’ prior written notice that
it does not wish to extend the Lease Term further.

21.3.
The Second Additional Lease Term: Subject to the Lessee paying the Lessor the
Rent in full during the First Additional Lease Term, the lease will be extended
by an Additional Lease Term of 5 years (hereinafter: the “Second Additional
Lease Term”), unless the Company gives at least 12 months’ prior written notice
that it does not wish to extend the Lease Term further.

21.4.
The Third Additional Lease Term: Subject to the Lessee paying the Lessor the
Rent in full during the Second Additional Lease Term, the lease will be extended
by an Additional Lease Term of 29 months (hereinafter: the “Third Additional
Lease Term”), unless the Company gives at least 12 months’ prior written notice
that it does not wish to extend the Lease Term further.

Notwithstanding what is stated above, if circumstances exist, as stated in the
second paragraph of Section 21.1 above, then the Third Additional Lease Term
will be shortened by the period of time that is added to the First Lease Term
over and above 150 months, so that the total of all the Lease Terms (insofar as
all the options are exercised) will not cumulatively exceed 24 years and 11
months.
21.5.
For the avoidance of doubt, it is hereby clarified that non-receipt of such
notice from the Lessee about termination of the lease at the end of the Initial
Lease Term or at the end of the First Additional Lease Term or at the end of the
Second Additional



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

41




Lease Term, as the case may be, by the date determined as stated above, for any
reason whatsoever, will cause an automatic extension of the Agreement to the
full period of the First Additional Lease Term or to the full period of the
Second Additional Lease Term or to the full period of the Thied Additional Lease
Term, as the case may be.
21.6.
A precondition for the Lessee’s right to an extension of each of the Lease Terms
will be that, not later than a date that will be 21 days prior to the
commencement of the relevant Additional Lease Term, the Company furnishes the
Lessor with confirmation regarding the extension of the validity, and updates
the amount, of any collateral that it was obliged to provide to the Lessor
pursuant to this Agreement, insofar as such extension or updating is required,
and by a date that is at least 14 days prior to the commencement of the relevant
Additional Lease Term the Company has provided the Lessor with confirmation of
an extension of the validity of the Company’s insurance for the period according
to what is specified in Section 34 below.

21.7.
In each of the Additional Lease Terms, all the provisions of this Agreement will
continue to remain in force, mutatis mutandis, except for the right to extend
the lease at the end of the Third Additional Lease Term.

21.8.
In the event that that the Company does not extend the Initial Lease Term or the
relevant Additional Lease Terms, as the case may be, in accordance with what is
stated above, the Agreement will come to an end upon the expiry of the relevant
Lease Term, the Company will vacate the Leased Premises in their entirety,
including its portion, at the end of the relevant Lease Term, in accordance with
what is specified in Section 36 below.

21.9.
Subject to what is stated in the other provisions of this Agreement, the Lessee
will not be entitled to terminate the lease and/or to vacate the Leased Premises
prior to the expiry of the Initial Lease Term or prior to the expiry of the
Additional Lease Term with respect to which the lease has been extended as
stated above, as the case may be. If, notwithstanding what is stated above, the
Lessee vacates the Leased Premises prior to the expiry of the Lease Term (or any
Additional Lease Term with respect to which the lease has been extended as
aforesaid, as the case may be) for any reason whatsoever and without it being
expressly entitled to do so pursuant to the provisions of this Agreement, all
the Lessee’s obligations, as state in the Agreement and in the appendices
hereto, will continue to apply, and the Lessee will be obliged, inter alia, (but
not only) to make payment – on time to the Lessor and/or to any third party, as
the case may be – of all the payments of any nature whatsoever that apply to it
pursuant to the Agreement and the appendices hereto, until the expiry of the
Lease Term (or the Additional Lease Term with respect to the extension of the
lease, as the case may be).



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

42




21.10.
Notwithstanding what is stated above, it is hereby clarified that in the event
that the Lessee lawfully cancels the Lease Agreement and the Lessor gives its
consent for this in writing and/or in the case where the Lessor commits a
material breach of the Agreement as a result of which the Agreement is lawfully
cancelled by the Lessee and a final judgment is given by the court according to
which the Agreement is lawfully cancelled by the Lessee, as aforesaid, then the
Lessee will be entitled (but not bound) to inform the Lessor about exercising
the option to purchase the Leased Premises, as stated in Section 41.1 hereunder,
according to the terms and conditions of the Option Agreement which is attached
as Appendix G to this Agreement, as well as the Sale Agreement which is attached
to it, provided that during the entire period until the said option is
exercised, as aforesaid, as well as payment of the full consideration pursuant
to the Sale Agreement, the Lessee will pay to the Lessor the Rent pursuant to
this Agreement, without this derogating from the Lessee’s rights pursuant to
this Agreement and/or in terms of any law. It is hereby clarified that the
Lessee’s decision to cancel the Option Agreement under such circumstances will
not prejudice any right and/or relief that is available to the Lessee by virtue
of this Agreement and/or in terms of any law. It is hereby clarified that that
notwithstanding what is stated above, in circumstances where the Lessee lawfully
cancels the Agreement, and vacates the Leased Premises, what is stated above
will not apply.

22.
Rent

22.1.
As of the expiry of 7 months from the Date of Delivery of Possession, as stated
in Section 17.1 above (the 7 months after the Date of Delivery of Possession to
the Lessee shall hereinafter be referred to as: the “Grace Period”) and, subject
to what is stated in Section 17.7 above, the Company will pay the Lessor monthly
Rent in an amount of NIS 430,000 (four hundred and thirty thousand New Israel
Shekels), linked to the Consumer Price Index as of the Base Index until the
Determining Index, plus applicable VAT, subject to changes in the Rent according
to the provisions of Section 5.2 above, if any (hereinafter: the “Rent”).

22.2.
Notwithstanding what is stated above, if the provisions of Section 9.5 above
apply, then the provisions set forth below will apply:

22.2.1.
If the Lessee has provided the Lessor with the Lessee’s Confirmations for
Occupancy, but the Certificate of Occupancy will not be received by the Lessor
until the Date of the Certificate of Occupancy, then, in such case, the Lessee
will not be liable for payment of the Rent during the period in which receipt of
the Certificate of Occupancy was delayed beyond the Date of the Certificate of
Occupancy, until the actual date of issuance of the Certificate of Occupancy.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

43




22.2.2.
If the Lessee provides all the Lessee’s Confirmations for Occupancy before the
expiry of six months from the Date of Delivery of Possession and the Lessor does
not furnish the Lessee with the Certificate of Occupancy by the Date of the
Certificate of Occupancy, then the Grace Period that has not yet been utilized
by the Lessee will be added to the period during which the Lessee is exempt from
Rent, as stated in Section 22.2.1 above.

22.2.3.
If the Lessee has not completed the Works (in accordance with what is stated in
Section 9.5 above) and/or has not furnished the Lessee’s Confirmations for
Occupancy, up until the expiry of 6 months from the Date of Delivery of
Possession, then the Lessee will be liable for payment of the Rent as of the end
of the Grace Period until the Date of the Certificate of Completion, and the
Lessee will also be liable for payment of the Rent as of the actual date of
issuance of the Certificate of Occupancy. It is hereby clarified that what is
stated above shall not derogate from the provisions of Section 22.2.1 above
regarding the exemption of the Lessee from the Rent in the event that the Lessor
fails to provide the Lessee with the Certificate of Occupancy, and in such case
the exemption referred to in Section 22.2.1 will be for the period of time
during which obtaining the Certificate of Occupancy is delayed, as of the expiry
of the Date for Occupancy until the Date of the Certificate of Occupancy.

22.3.
The Rent will be paid every quarter in advance together with applicable VAT
against receipt of a valid tax invoice.

22.4.
The Rent, and all its components, will be linked to the Consumer Price Index, as
set forth hereunder (unless expressly determined otherwise with respect to any
of the components):

22.4.1.
If it transpires on any date of payment of the Rent pursuant to this Agreement
that the Determining Index is higher than the Base Index, the Rent will be
increased by the rate of the increase of the Determining Index compared to the
Base Index (hereinafter: the “Index Differentials”). In such a case, the Lessee
will pay increased Rent, as aforesaid. It is hereby clarified that if the
Determining Index decreases compared to the Base Index, the Rent will not be
reduced and it will be according to the rate specified above.

22.4.2.
If on the date of payment there are Index Differentials, the Index Differentials
will be paid to the Lessor on the date set for payment thereof simultaneously
with payment of the Rent.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

44




22.5.
Payment of the Rent and all the other payments that the Lessee is obliged to pay
to the Lessor pursuant to the Agreement will be made by means of authorization
to debit an account or through standing debit orders to the bank or to any
financial institution to make any of the said payments, in whole or in part, in
accordance with the instructions of the Lessor.

22.6.
At the beginning of each Additional Lease Term, if any, the monthly Rent will be
increased, as stated in Section 22.1 above, by a rate of 5%, and this amount,
linked to the Consumer Price Index from the Base Index to the Determining Index,
will be the Rent throughout the Additional Lease Term. It is hereby clarified
that notwithstanding anything stated above, in the event that the Lessor is late
in delivering possession to the Lessee and it is obliged to pay compensation to
the Lessee, as stated in Section 17.7 of this Agreement, then it is clarified
that the increase in the Rent during the First Additional Lease Term will only
apply after the Lessee actually pays the Lessor 143 Rent payments (after the
expiry of the compensation period to which the Lessee in entitled pursuant to
this Agreement).

22.7.
Without derogating from any of the other provisions of the Agreement, the
Company undertakes to pay the Rent to the Lessor as well as any other payments,
of whatsoever nature, that apply pursuant to the Agreement, including – but
without derogating from the generality of the foregoing – payment to any
authority of any nature whatsoever, throughout the entire Lease Term that
applies to it in terms of the Agreement, whether or not it makes use of the
Leased Premises, and this will not derogated from the other provisions of the
Agreement.

22.8.
The Lessee will pay Value Added Tax in respect of each of the payments that the
Lessee is obliged to make pursuant to the provisions of this Agreement, at the
rate that applies on the date of the payment in terms of the law, and it will
pay any tax that replaces it and/or any tax that according to the law applies to
any payment that the Lessee is obliged to pay pursuant to the provisions of this
Agreement, against a lawful tax invoice in respect of the payment of VAT, which
will be issued to the Lessee shortly after settlement of the amount of the tax
that relates to the matter. Without derogating from what is stated above, and
for the avoidance of doubt, what is stated concerning the addition of VAT shall
not apply to water and electricity payments insofar as the amounts that the
Lessor has paid to third parties already includes VAT.

23.
Collateral

Autonomous Bank Guarantee
23.1.
The Company will furnish the Lessor, on the date of signature of this Agreement,
with an autonomous bank guarantee according to the draft which is attached as
Appendix F to this Agreement (hereinafter: the “Bank Guarantee”). The Bank



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

45




Guarantee will be in an amount equal to the Rent for six months rental plus
applicable VAT. After payment of the Rent for the first quarter of the Lease
Term, after the Grace Period, the amount of the Bank Guarantee will be reduced
and it will stand at an amount equal to the Rent plus VAT for 3 months’ rental.
The amount of the Bank Guarantee will be updated in every Additional Lease Term
in accordance with the updated Rent at that time.
23.2.
Without derogating from what is stated in Appendix F, the Bank Guarantee will be
governed by all the following provisions:

23.2.1.
The Bank Guarantee will be autonomous, unconditional, non-transferable, made in
favor of the Lessor as beneficiary, realizable in installment, duly stamped at
the expense of the Lessee (insofar as according to the law stamping is
necessary) and valid for the entire Lease Term (even though the Lessee will be
entitled to furnish a guarantee that is valid for a shorter period, provided
that it is extended at least 21 days prior to the expiry of the validity period
of the guarantee, which failure to extend, as aforesaid, will, per se,
constitute grounds for forfeiture of the guarantee) and up to 45 days after the
expiry of the Lease Term and vacating of the Leased Premises, unless the Lessee
completes all its obligations pursuant to the Agreement prior to this date and
furnishes valid proof – of having made all the payments that apply to it – to
the Lessor and/or the authorities and/or according to this Agreement by the date
of expiry of the lease, and in such case the guarantee will be returned to it
prior thereto. The amount of the said guarantee will be Linked to the Index from
the Base Index to the Index that is known on the date of actual settlement. It
is hereby clarified that the Lessee, solely and at its expense, will bear any
commission and/or expense and/or payment in respect of the Bank Guarantee.

23.2.2.
The Lessee hereby warrants that in the event that, pursuant to the provisions of
this Agreement, the Lessor transfers its rights and obligations under this
Agreement, in whole or in part, to a third party and/or to any third parties,
including transfer to a bank or other financial institution that provides
finance against a pledge of the Lessor’s rights in the Leased Premises – at the
Lessor’s demand and within 21 days of a demand in writing – the Lessee will
furnish one alternative Bank Guarantee made in favor of the Rights Holders (and
for this purpose the bank or such financial institution will be deemed a “Rights
Holder”), as they are after the transfer of the said rights, against the return
to the Lessee of the existing guarantee with the Lessor. Any cost of replacing
the guarantee with the alternative guarantee, will be borne solely by the



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

46




Lessor. As long as an alternative guarantee has not been furnished, the existing
guarantee will not be returned to the Lessee. What is stated above shall also
apply to further replacements of the alternative guarantee. The Lessee hereby
declares that it is aware that in the event that it fails to replace the
guarantee as aforesaid at the Lessor’s demand and subject to the terms and
conditions of this Agreement, then the existing guarantee will not be returned,
and that failure to replace the existing guarantee with the alternative
guarantee, as stated above, will constitute a material breach of the Agreement
with the Lessor, in such a way that enables the Lessor to immediately realize
the existing Bank Guarantee, subject to the other provisions of this Agreement.
Nothing in this section will preclude the disqualification of an existing Bank
Guarantee even without the need for a replacement by an alternative guarantee,
by virtue of a power of attorney given by the Lessor in favor of the aforesaid
Rights Holders; however, for the avoidance of doubt, such proxy willl be
entitled to demand the disqualification of a Bank Guarantee only where the
Lessor would have been entitled to do so if the power of attorney had not been
given and under the conditions specified in this Agreement.
23.2.3.
In the event that the validity of the Agreement is extended for Additional Lease
Terms, the Lessee will furnish the Lessor, prior to commencement of any
Additional Lease Term with an updated Bank Guarantee for the Additional Lease
Term according to the identical wording and conditions as the Bank Guarantee
that was given in connection with the Initial Lease Term. The amount of the
guarantee in each Additional Lease Term will be an amount equal to three months’
of updated Rent (as it is at the beginning of the relevant Additional Lease
Term) plus VAT. The said guarantee will remain in effect until the expiry of 45
days after the relevant Additional Lease Term, unless the Lessee completes all
its obligations under the Agreement prior to this date and has furnished valid
proof of having made all the payments, that apply to it, to the Lessor and/or
the authorities and/or pursuant to this Agreement, up until the date of
termination of the lease, and in such case the guarantee will be returned to it
prior thereto.

23.3.
In the event that the Lessee breaches any of the provisions of the Agreement,
which apply to it, which constitutes a material breach of this Agreement, and
the Lessee fails to rectify the breach within the time specified in the
Agreement or fails to pay the amount even after the Lessor’s written notice of
14 days, the Lessor will be entitled to present the Bank Guarantee (in whole or
in part) for payment, accordingly and in direct connection to the amount that
has not been paid by the Lessee and/or to the amount required with respect to
rectifying the relevant breach, as stated, and



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

47




this will not derogate from any relief and/or remedy and/or right conferred on
the Lessor under the Agreement and/or under any law, provided that this does not
constitute double compensation to the Lessor.
23.4.
It is hereby clarified that in the event that the Lessor uses such Bank
Guarantee, on the conditions stated above, the Lessee will be obliged to lodge a
new Bank Guarantee with the Lessor on the conditions and amount (Linked to the
Index) that is identical to the amount that has been realized, within 7 business
days of the date on which the Lessor presented the Bank Guarantee for payment,
as aforesaid.

24.
Execution of the Lessee’s Works/Changes in the Leased Premises after the Date of
Delivery of Possession

24.1.
It is hereby agreed that, after Delivery of Possession, the Company is entitled
to carry out the Lessee’s Works/ Changes, as defined in Chapter 1- General to
this Agreement, in any part of the Leased Premises which do not change and/or
affect the foundation and/or the outer shell of the Leased Premises and/or which
are not likely to affect the construction and/or to change any systems and/or
which are not changes that constitute exercising building rights, including
building a gallery (hereinafter: the “Permitted Changes”). Carrying out the
Changes will be done at the expense of the Company and on its responsibility.

24.2.
The Company will inform the Lessor of any Permitted Changes that it wishes to
make (over and above the changes to the fittings and equipment of the Leased
Premises and/or the design and/or a change in the internal partitioning with
respect to which there is no obligation to inform the Lessor) and it will obtain
the Lessor’s written approval for the said changes not later than 15 business
days after the date of receiving the Lessee’s written request. The Lessor will
not refuse to give its consent, provided these are Permitted Changes, as stated
in Section 24.1 above. In the event that the Company carries out the aforesaid
Changes, and for these Changes it is necessary to pay fees and/or levies, the
Company will bear these payments.

24.3.
Notwithstanding what is stated in Section 24.2 above, the Company will not carry
out Works and/or Changes that require a building permit and/or Works that alter
the construction of the Leased Premises or their main systems and/or the fire
extinguishing systems in the Leased Premises and/or that constitute a change in
exercising the building rights, including building a gallery, without receiving
the Lessor’s prior written consent for this, which, insofar as this is given to
the Lessee, it will be given on the dates according to what is specified in
Section 24.2 above.

24.4.
In any case where the Company carries out the Lessee’s Works and/or Changes in
accordance with what is stated above, it will be solely responsible for
obtaining all the licenses and permits from any competent authority in
connection with the execution of the Lessee’s Works and/or the Changes, and for
payment of any



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

48




compulsory payments that this involves, prior to the execution of the Lessee’s
Works and/or the Changes. The Lessor will sign any document and/or application
whose signature is required as the rights holder in the Leased Premises, within
14 business days of the Company’s written request, unless the change in question
requires the Lessor’s consent as stated above and provided that it is ensured
that no expenses and/or costs will be imposed on the Lessor as a result of its
signature. The Company will bear any responsibility and all the expenses arising
from the Lessee’s Works and/or the Changes requested by it, as aforesaid.
24.5.
The Company will be solely responsible under the law, including to the Lessor
and to the government authorities, municipalities, the local authorities and/or
other competent authorities in respect of planning and executing the Permitted
Changes as stated in Section 24.4 above, the method of executing them and
completing them, including giving all the notices and receiving all the licenses
that are required and/or will be required for the execution thereof, and this
will not derogate from the Lessor’s obligation to cooperate with the Lessee as
stated above in this section.

24.6.
The Company undertakes to employ only contractors, suppliers and professionals
that are certified in terms of any law in accordance with the type and scope of
the work that they will carry out on its behalf.

24.7.
The Company alone will be responsible for the equipment and materials used by it
or by anyone acting on its behalf for the purpose of carrying out the Works and
installations that it carries out during the full period that they are located
in the Building. The materials, equipment and installations that are installed
by the Company in the Leased Premises will only be in accordance with the law
that applies to these materials, equipment and installations if any such law
exists.

24.8.
The Company will be responsible by law for anything relating to the Lessee’s
Works/Changes and/or for any damage and/or expense incurred by it and/or by
anyone acting on its behalf. Moreover, the Company will be responsible,
according to its responsibility by law, to the Lessor and/or anyone acting on
its behalf or with its permission and/or to anyone who works and/or is present
on behalf of the Company in the Leased Premises and/or to any third party, in
respect of damage caused by it and/or by anyone acting on its behalf to any
property and/or for bodily injury in connection with the execution of the
Lessee’s Works/Changes as aforesaid, provided that what is stated above does not
occur as a result of an act or omission on the part of the Lessor and/or anyone
acting on its behalf and/or with its permission. The Company will insure its
aforesaid responsibility in accordance with the draft Certificate of Insurance
which is attached to this Agreement.

24.9.
In the event that the Company employs any contractors in the execution of any of
the Lessee’s Works, the Company undertakes to order them to employ foremen who



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

49




are authorized in accordance with the requirements of the law with respect to
the type and scope of work required, and to order that their activities and the
Works carried out by them are insured by them and/or by the Company with
Construction Works Insurance in accordance with what is stated in Appendix E.
24.10.
The Company’s Consultants and/or contractors and/or artisans for the purpose of
planning and/or internal changes, planning and/or changing the electrical
systems, the installations, air-conditioning, the sanitation , sewage, fire
prevention and any other main system in the Leased Premises, will coordinate
their plans in advance with the Lessor and its Consultants, in such a way that
no damage is caused to these systems. In the event where anyone acting on behalf
of the Lessor, as stated above, is of the opinion that the system that the
Company wishes to install or the change that is being carried out in the system
may cause any damage to the systems of the Building, the parties will approach
the Determining Party or the Project Architect who will resolve the said
dispute, and in the event that the Lessee and/or anyone acting on its behalf
disagree with the decision of the Determining Party and/or the Architect, the
mechanism stated in Section 11.4 above will apply.

24.11.
The Company and/or anyone acting on its behalf will be responsible for the
removal of the waste that is created in the Leased Premises during the execution
of the Lessee’s Works.

24.12.
The Company undertakes to carry out the Lessee’s Works/Changes pursuant to the
provisions of this Agreement and any law that was in effect at the time of
signature of the Agreement or which will come into force during the period of
the execution of the Lessee’s Works/Changes and/or a directive of any competent
authority, while complying with all the laws, regulations and directives of the
competent authorities, including the planning and building laws and the safety
laws.

24.13.
Without derogating from the foregoing, the Company undertakes to carry out the
Lessee’s Permitted Works/Permitted Changes in accordance with the requirements
of the Israeli Standards as determined by the Israeli Standards Department,
insofar as these apply to these Works. If no such Israeli Standard has been
determined, then the Works will be carried out according to relevant European or
American Standards or according to other standards which are determined by the
Company’s Supervisor and the Lessor’s Supervisor – and in the absence of
agreement between them, by the Determining Party, and in the event that the
Lessee and/or anyone acting on its behalf disagree with the ruling of the
Determining Party, the mechanism described in Section 11.4 above will apply.

24.14.
In the event that the Lessee makes changes and additions which are not Permitted
Changes, without the Lessor’s approval, as stated above, the Lessor will have
the right and the option to demand that – shortly after the date of carrying out
the changes,



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

50




which as aforesaid were not permitted – the Lessee must remove and/or dispose of
the changes and additions at the Lessee’s expense and responsibility within a
reasonable period of time as determined by the Lessor, and to return the Leased
Premises to their former state prior to making changes which as aforesaid were
not permitted, and this will not derogate from any right and/or relief and/or
remedy that is conferred on the Lessor pursuant to the Agreement and/or in terms
of any law. In the event that the Lessor does not demand that the Lessee remove
and dispose of the changes and additions from the Leased Premises that were not
agreed to by it, these changes and additions will remain in the Leased Premises
until the termination of the Lease Term, and the arrangement stated in Section
36.1 below will apply with respect to them.
25.
Repairs to the Leased Premises

25.1.
The Company undertakes to use the Leased Premises properly, carefully and
reasonably during the entire Lease Term, and to ensure that all the users of the
Leased Premises, including its employees, visitors and guests, use the Leased
Premises carefully and properly.

25.2.
Throughout the entire Lease Term (including the Additional Lease Term/s), the
Lessor will repair and replace – insofar as it is not possible to repair – all
the defects and/or flaws in the construction and/or in the Development Works
and/or in the outer shell of the Leased Premises (including sealing and leaks)
that derive from faulty construction and/or installation that was performed by
the Lessor and/or defective building materials that were used in the
construction that was carried out by the Lessor.

For the purpose of this subsection, “defects” and/or “flaws” mean those that
derive from faulty construction and/or defective building materials, including
the penetration of water into the Building, cracks in the construction, sinking
of floors or tiled areas, and defects in the installation pipes.
In addition, the Lessor will repair (including replace, insofar as it is not
possible to repair) the defects and flaws in the systems that have been
installed by it in the Building in accordance with the Technical Specifications
(for example, but not only: elevators, except for freight elevators, the
responsibility for which (except with regard to the installation thereof) will
apply to the Lessee), sprinkler pipes (first layer) etc., including damage
caused by fair wear and tear, insofar as the defects in them are discovered
prior to the end of the life of that system, as is customary in relation to that
system.
Notwithstanding what is stated above regarding the Lessor’s responsibility, the
Lessor will not be responsible for repairing or replacing defects and damage, of
whatsoever nature, as stated above, if these are caused due to an act or
omission of


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

51




the Lessee which are not in the scope of reasonable use, including insofar as
the Lessee fails to maintain the systems and the installations in accordance
with the instructions of the relevant manufacturers and/or fails to maintain
regular service and maintenance contracts for the said systems pursuant to the
provisions of this Agreement, or if the defects and/or damage are caused as a
result of the Lessee’s Works pursuant to this Agreement.
What is stated above in the provisions of this section shall not prejudice the
Lessee’s right in terms of any law or agreement to demand that the suppliers
and/or the manufacturers and/or contractors that are involved in the execution
of the Project or that supplied such systems or any of them will bear the costs
of repairing the said defects and flaws; however, the Lessee will not be
required to approach the suppliers and/or manufacturers and/or contractors for
this purpose, and any expense in this regard will not apply to it.
Moreover, and without derogating from the foregoing, after Delivery of
Possession of the Leased Premises to the Lessee, the Lessor will allow the
Lessee to make use of the inspection warrantee and/or the quality assurance,
that is provided to it by the performance contractors, without this derogating
from the Lessor’s responsibility as stated above in this section.
25.3.
Repairs to the Leased Premises, which are the Lessor’s responsibility, will be
carried out by it within a reasonable time in the circumstances of the matter
after written notice has been delivered regarding the existence thereof by the
Company. Notwithstanding the foregoing, it is hereby agreed that flaws and/or
defects that actually deny and/or limit the use of the Leased Premises and/or
which may create a danger for the Company and/or anyone acting on its behalf
will be repaired by the Lessor immediately after written notice thereof has been
delivered to the Lessor by the Company. It is hereby clarified that the Lessor
will be responsible for returning the situation to its former state and for
carrying out the repair only, and it will not be responsible for any
consequential loss that is caused, if caused, to the Company, which is covered
in insurance policies that the Lessee is required to take out pursuant to this
Agreement (regardless of whether the Lessee actually takes them out or not). The
Lessor will coordinate with the Lessee as to the date for carrying out the
repairs that are required of it as aforesaid.

25.4.
In the event that the Lessor fails to repair the flaws or defects, where the
obligation for repairing them applies to the Lessor, as stated in Section 25.2
above, within a reasonable time or shortly after receiving the written notice
regarding the defect, depending on the type of defect as stated above, and this
is not because the Lessee does not allow the Lessor to carry out the repairs,
the Company will be entitled to carry out the repair itself, after giving the
Lessor notice of its intention to do so, and 14 business days have past since
the date of giving the notice (or within 2 business



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

52




days if the repair is urgent) and the Lessor has still not acted to repair the
flaw and/or defect, and in such a case the Lessor will be obliged to repay the
Company in respect of the expenses of the repair that were incurred according to
valid proof, against a valid tax invoice that will be issued to the Lessor by
the Company.
25.5.
The Company is responsible to the Lessor for the maintenance and integrity of
the Leased Premises, its systems and installations and everything relating to
them, and this will not derogate from the Lessor’s responsibility for repairs as
stated in Section 25.2 above. The Company undertakes to maintain and use the
Leased Premises and its systems (including those installed by the Lessor), its
installations and contents regularly, carefully and reasonably, as a reasonable
and cautious person would act with his own property, to protect them and to keep
them clean, and to use and maintain them in accordance with the instructions of
the manufacturers of the systems and in such a way that prevents, as far as
possible, any damage and/or breakdown and/or breakage and/or defect, except for
wear and tear caused by reasonable use (hereinafter: the “Damage”), and the
Company will also be responsible for repairing any such Damage (except for
reasonable wear and tear as aforesaid). What is stated above shall not detract
from the Lessor’s responsibility for repairs as stated in Section 25.2.

As part of its said responsibility, the Lessee will be responsible for the
regular maintenance and for bearing the operating cost and the costs of the
service and maintenance agreements of all the systems and installations in the
Leased Premises without exception (including systems installed by the Lessor)
and including, but not only: air-conditioning, alarm, fire detection and
extinguishing, smoke release, shelters, conveyors and elevators, lighting,
electricity and transformers, gates, shutters, etc., and the Lessee will also
bear its pro rata share of the expenses of maintaining the water reservoir and
pumps (which includes expenses of supplying fuel to the pumps, electricity
expenses, insurance and municipal taxes in respect of the water reservoir as
stated in Section 26.10), and the suppliers of water pressure for the fire
extinguishers to the Leased Premises even if they were installed by the Lessor.
Without derogating from the foregoing, the Lessee will maintain the systems
(except for the water reservoir systems as stated above), regularly and on the
dates and as required according to the instructions of the manufacturer and/or
any law, and it will be responsible for ensuring, at all times, that it is in
possession of the confirmations with respect to the inspections that are
required by any law and/or permit and/or directive of an authority, insofar as
this is required.
25.6.
The Company undertakes to ensure to maintain the façade of the Leased Premises.
Any replacement and/or repairs and/or installations of equipment that alters the
façade of the Leased Premises will be made by prior arrangement with the Lessor



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

53




pursuant to and subject to the provisions of the law and the directives of the
competent authorities at the Company’s expense.
26.
Maintenance and Management of the Leased Premises

26.1.
It is hereby agreed that the Company will be responsible for the management of
the Leased Premises in its entirety (and all its systems and installations
except for the maintenance of the water reservoir which will be maintained by
the Lessor at the expense of the Lessee (inter alia) for the proportional
maintenance costs as stated in Section 26.10 below) and that the Leased Premises
will be managed, as of the Date of Delivery of Possession and throughout the
Lease Term (including the Additional Lease Terms, if exercised) by it and at its
expense and/or anyone acting on its behalf, including a management company –
insofar as the Company decides to hire a management company – all at its sole
discretion. For the avoidance of doubt, it is hereby clarified that the Lessor
will not supply the Lessee any management services in connection with the Leased
Premises, except for its undertaking regarding maintenance and repairs as stated
in Section 25.2 above, and it is clarified that the Lessor will not be entitled
to receive management fees or payments in respect of maintenance, apart from the
payment stated in Section 26.10 below.

26.2.
It is hereby clarified that management of the Leased Premises by the Lessee will
be of a standard and in a manner that is customary and acceptable in buildings
that are similar to the Building, and, at the very least, it will include what
is set forth below:

26.2.1.
Cleaning and the removal of garbage, cartons and nylons, plastering, painting
and peripheral lighting, gardening and caring for the gardens and vegetation,
maintenance, repair, preservation and care of the areas of the Leased Premises –
including painting them – and of its installations, including, but without
derogating from the generality of the foregoing, payment of any amounts that are
required to be paid to any third parties in connection therewith including
suppliers of the equipment, its technicians, the elevator company, the IEC,
Mekorot, etc., all in connection with the systems of the Leased Premises, in
whole or in part.

26.2.2.
Management, inspection and supervision of the maintenance of the Leased Premises
and maintaining the Leased Premises including their systems, as stated in this
Agreement.

26.2.3.
Guarding and security, insofar as this is required by law.

26.2.4.
Taking out the insurance as required pursuant to this Agreement.

26.2.5.
Complying with the directives of any competent authority relating to the
arrangements and procedures with respect to fire fighting and the prevention of
fires, civil defense, safety and security.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

54




It is hereby clarified that what is stated above shall not derogate from the
Lessor’s duty to carry out all the Works required for the purpose of receiving a
Form 4 for the Building on the level of an outer shell, including the
installation of fire extinguishing systems, sprinklers etc. and/or it shall not
derogate from its obligation to carry out the repairs as stated in this
Agreement.
26.3.
The Lessee undertakes to enable the Lessor’s representatives to enter the Leased
Premises during the operating hours of the Leased Premises as far as possible by
prior arrangement with the Lessee, and, inter alia, to carry out one or more of
the activities listed below:

26.3.1.
Inspection of the Leased Premises for the purpose of checking the degree of
compliance with the provisions of the Agreement by the Lessee, which will not be
done more than four times at the most, during each year of the lease;

26.3.2.
Various repairs and maintenance works in the Leased Premises which the Lessor is
responsible for carrying out and/or which it wishes to carry out in accordance
with what is stated in Section 25.2 above.

26.4.
The Lessee undertakes, at its expense and according to the requirements
prescribed in the law or pursuant to the instructions of the manufacturer of the
relevant system, to conduct an inspection of the integrity of the fire
extinguishing systems in the Leased Premises, by a certified and authorized
body, and to forward the finding of the said inspection to the Lessor upon its
written request. In the event that the Lessee fails to conduct the said
inspection, insofar as it is required to do so in terms of the provisions of any
law or the instructions of the manufacturer of the system, the Lessor will be
entitled (but not bound) to conduct the inspection, and in such case the Lessee
will pay the Lessor the costs of the inspection according to valid proof and
against a valid tax invoice that will be issued by the Lessor to the Company,
provided that prior thereto, the Company is given at least 14 business days’
prior written notice, during which period the Company fails to conduct the
inspection plus 10% in respect of the Lessor’s overheads.

26.5.
For the purpose of maintaining the systems, as aforesaid, and making the
repairs, the Lessee undertakes to engage, prior to taking possession of the
Leased Premises, with certified service companies that will be chosen by the
Lessee according to its discretion (provided that they are authorized and
suitable to maintain the relevant systems) for the maintenance of each of the
abovementioned systems and to see that the service contracts remain in force
throughout the entire Lease Term so that during the entire Lease Term these
entities will provide regular maintenance and preventative maintenance for the
systems and installations in the Leased Premises – and this without derogating
from the Lessor’s responsibility as stated in Section



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

55




25.2 above – and in such a way that will ensure that upon termination of the
Lease Term, the said systems will be compatible with the provisions of Section
36 below (insofar as the Lessee decides to leave the systems in the Leased
Premises as stated in Section 36 below).
26.6.
If an electrical board with a capacity of 100 amperes or more is installed in or
near the Leased Premises, the Lessee will be solely responsible for conducting
thermographic inspections once a year and for the existence of automatic fire
extinguishing equipment for the said board, insofar as these inspections are
required in accordance with the provisions of any law or according to the
requirements of the manufacturer of the said system.

26.7.
The Lessee undertakes to install a system that will filter everything that is
required by law, if required, and the Lessee also warrants that it will not
dispose of waste – which according to the law is prohibited to throw into the
public sewage system – into the sewage system of the Leased Premises or into the
sewage system outside the area of the Leased Premises.

26.8.
The Lessee is responsible for complying with the provisions of any law (for this
purpose “law” includes act, legislation, regulation, regulations of the UBP,
directives of a competent authority) that applies to and/or is connected with
the use of the Leased Premises and/or the Lessee’s business in the Leased
Premises and/or the operation thereof and/or the management thereof, without
causing a nuisance as defined in the law.

26.9.
Without derogating from the Lessor’s obligations under this Agreement, in the
event of a breach or a failure to comply with the provisions of the law as
stated in this section, the Lessee undertakes, at its sole expense, to repair
what needs to be repaired, immediately and/or according to the demands of the
authority responsible for enforcing the law, on the date and in the manner
required by them, subject to the other provisions of this Agreement. It is
hereby clarified that malfunctions in the safety system and in the fire
extinguishing system in the Leased Premises, where the failure to repair them
may cause a danger of bodily injury or damage to property, will be repaired by
the Lessee as soon as possible even if the responsibility for repairing them
applies to the Lessor, and a settling of accounts will be conducted subsequently
between the parties in accordance with the provisions of this Agreement.

26.10.
The Lessor, itself or through anyone acting on its behalf, will maintain and
operate the water reservoir and the pump room on behalf of those who use them.
For the maintenance and operation of the water reservoir and the pump room, the
Lessee will pay the Lessor its pro rata share of the expenses for the use
thereof, and his pro rata share will be determined according to one divided by
the number of users thereof



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

56




(i.e., if the water reservoir and the pump room are used by 4 parties, the
Lessee’s share will be a quarter). The expenses in respect of the water
reservoir and the pump room will be determined on the cost + 15% method (it is
hereby clarified that “cost” includes the Lessee’s share of the municipal tax
payments), and, every year, the Lessor will determine the amount that each user
is required to pay every month on account of its share in the payment of such
expenses.
The aforesaid expenses will be paid by the Lessee every quarter together with
the Rent payments.
27.
Electricity

27.1.
The Lessor will purchase high voltage electricity from a private electricity
producer or from the IEC, and the Lessee will purchase high voltage electricity
from the Lessor in accordance with what is specified in Section 18.12.10 above.

27.2.
For the avoidance of doubt it is hereby clarified that the Lessor will be
entitled to receive any discount and/or benefit from the private producer in
respect of the Lessee’s consumption of electricity, and this benefit will be
shared equally between the parties, as stated in Section 18.12.10 above.

27.3.
In the event that the Lessor pays the IEC and/or the private producer for the
supply of electricity and the Lessee does not repay the amounts to the Lessor in
respect of such electricity, then the Lessor will be entitled to disconnect the
electricity supply to the Leased Premises because of the nonpayment of a debt in
respect of the electricity supply and/or to cease to pay to the IEC and/or the
private producer in respect of purchasing the electricity, after giving written
notice of its intention to do so 30 days prior thereto, during which period the
debt is not paid, and the Lessee will not have any claim and/or demand and/or
action against the Lessor and/or the IEC and/or the private producer as a result
of the disconnection and/or termination of payments in respect of the
electricity supply under such circumstances.

28.
Signage

28.1.
The Company will be entitled, at its expense and on its responsibility to place
signs in the Leased Premises according to its discretion and in accordance with
any law, in coordination with the Lessor with respect to the position of the
sign and the method of attaching them to the Building (and it can object only on
reasonable grounds which must be explained in writing), subject to the detailed
provisions in the Signage Appendix which is attached as Appendix H to this
Agreement. The Company will be responsible for repairing any defect, damage
and/or flaw that is caused as a result of and in connection with installing the
signage, insofar as the signage has been installed by it or by anyone acting on
its behalf.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

57




28.2.
For the avoidance of doubt, it is hereby clarified that the Lessor will not be
entitled to place its signs in the Leased Premises.

28.3.
At the Company’s request, the Lessor will sign any document and/or application
in respect of which its signature is required as the rights holder in the Leased
Premises, and it will also agree to approach any body or authority in order to
affix the signage on behalf of the Company, as aforesaid, provided that it is
ensured that the Company will bear all responsibility and all the expenses
arising from the Lessor’s signature of the said documents.

28.4.
In the event that the Company installs such signage, the Company will bear all
the payments, levies and fees in respect of the signage, as required. In
addition, upon termination of the Lease Term, pursuant to the provisions of this
Agreement (and insofar as the Lessee does not exercise the option to purchase
the Leased Premises) for any reason whatsoever, the Company will remove the
signage affixed by it in the Leased Premises and/or on the Leased Premises
itself and at its own expense.

29.
Licensing and Licenses

29.1.
The Lessor is not responsible to the Company for obtaining licenses or
confirmations from the competent authorities, which are required for operating
and managing the Company’s business in the Leased Premises (except for its
responsibility for the issuance of a Form 4 for the Leased Premises on an outer
shell level) and the Company hereby undertakes to obtain any license that is
required by it in terms of any law or permit, and to ensure that its business is
managed in accordance with the license that is required by any municipal,
government, local or other authority, as the case may be, and in the event that
it is required in terms of a law or a requirement of a competent authority. A
breach of this section will constitute a material breach of this Agreement. What
is stated above shall not derogate from the Lessor’s undertaking to assist the
Lessee in obtaining a Form 4 for occupancy or a completion certificate as stated
in Section 16.4 above.

The Lessor will not be obliged to pay any amount in connection with obtaining
the confirmations and licenses where the obligation for obtaining them applies
to the Company as aforesaid. If the Lessor is required to pay such an amount
which does not apply pursuant to the provisions of this Agreement, the Company
will indemnify the Lessor in respect of any amount that it is required to pay as
stated above, subject to furnishing valid proof of payment and against a tax
invoice. For the avoidance of doubt it is hereby clarified that what is stated
above shall not detract from the Lessor’s obligation to carry out, at its
expense, what is required for the purpose of obtaining a Form 4 for the Leased
Premises on an outer shell level. What is stated above shall not derogate from
the Lessor’s obligation to assist the Lessee in obtaining a Form 4 or completion
agreement as stated in Section 16.4 above.


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

58




It is hereby clarified that in the event that construction changes are required
in the structure of the Leased Premises for the purpose of meeting the
requirements and/or for obtaining the confirmations and/or the licenses required
by the Lessee, as stated above, the provisions of Section 4.2.2 above shall
apply.
29.2.
The Lessee undertakes to manage its business and, inter alia, to comply with all
the requirements by virtue of the Business Licensing Law, 5728-1968 (hereinafter
in this section: the “Law”) and its regulations and any other legislation
dealing with the regulation of business licensing of any kind in general and the
Lessee’s business in particular, and to obtain any license and permit that is
required under the Law for the purpose of managing the Lessee’s business in the
Leased Premises in accordance with Purpose of the Lease, if required, and to
renew it every year and/or every period as required according to the provisions
of any law. The Lessee, on its own, will bear any fine or penalty that is
imposed in respect of managing the business and/or use of the Leased Premises by
the Lessee without a permit or license or in deviation of the permit or license.
What is stated above shall not prejudice the possibility of the Lessee defending
itself and instituting proceedings to reduce and/or cancel the fine and/or
penalty with the relevant authority.

29.3.
The Company hereby declares that it is familiar with the terms and conditions of
the license, if required by law or a requirement of a competent authority, and
that prior to it signing this Agreement, it was afforded an opportunity to check
and to actually inspect the suitability of the Leased Premises to the Purpose of
the Lease and the possibility of obtaining a license or licenses that are
required to operate the Leased Premises AS IS for the Purpose of the Lease, and
that it found the Leased Premises to be suitable for the Purpose of the Lease,
all subject to the correctness of the Lessor’s declarations in Section 4.1 above
and the provisions in Section 9.2 above.

29.4.
The operating hours of the business that will be run in the Leased Premises will
be as is determined from time to time by law and/or in the UBP and by any
competent authority (hereinafter: the “Operating Hours”). It is hereby clarified
that the Lessee will be entitled to operate the Leased Premises at night, on
Saturdays, Jewish Holidays and public holidays, in accordance with the
provisions of any law. It is hereby clarified that any fine, demand, cost,
expense or payment that is incurred by the Lessor as a result of opening the
Leased Premises at night, on Saturdays, Jewish Holidays and public holidays, or
at any other time that is prohibited by any law, will apply in full to the
Lessee, without prejudicing the possibility of the Lessee instituting
proceedings with the relevant authority to reduce and/or cancel the said
payment.

30.
Levies, taxes and other payments

30.1.
Without derogating from the generality of the foregoing, and in addition to any
other payment that applies to it pursuant to the Agreement, the Lessee will pay
all the



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

59




payments set forth below in full, on the date determined for this in the
Agreement and/or by law (as the case may be), itself or through any person that
is instructed to do so by the Lessor as stated above:
30.1.1.
All the ongoing payments such as (but not only) in respect of the supply of
water, electricity, telephones, gas, municipal taxes, business tax, signage tax,
communications, internet or any other expense relating to the use of the Leased
Premises and/or operating it and/or any fee and/or levy and/or other payment,
including the fee for removing/disposing of garbage, Fire Department fees and/or
any other similar payment that applies by law or according to the requirements
of the competent authority to the Lessee as occupier, whether the municipal tax
and/or payment and/or fee for the removal of garbage is imposed wholly or in
part directly on the Lessee by the municipality, or whether it is imposed wholly
or in part on the Lessor or anyone acting on its behalf.

30.1.2.
In the event that the fee for the removal of garbage (or any other payment that
applies to the Lessee in respect of the Leased Premises pursuant to this
Agreement) in connection with the Leased Premises is imposed by the municipality
on the Lessor or anyone acting on its behalf, the Lessee undertakes to repay the
Lessor the garbage removal fee (or other payment as aforesaid) that is imposed
on it, insofar as it paid the municipality, subject to presenting proof of
payment. It is hereby clarified that, as far as possible, the Lessee will make
the payment directly to the municipality.

30.2.
It is hereby clarified that the Lessee undertakes to notify the municipality and
the other bodies and/or the competent authorities in writing about the date of
receiving possession by it of the Leased Premises as soon as possible after
taking possession. Moreover, the Lessee undertakes to transfer the name of the
debtor and the recipient in respect of the water and/or telephone and/or
electricity and/or municipality accounts and/or any other account that applies
to the Lessee (if, according to the provisions of this Agreement, such payment
is not to be paid to the Lessor and/or anyone acting on its behalf indirectly),
into the name of the Lessee, and it undertakes to return all such invoices into
the name of the Lessor and/or anyone acting on its behalf (according to the
Lessor’s instructions) upon termination of the Lease Term, when all the debts in
respect of these accounts that refer to the period in which the Lessee occupied
the Leased Premises – or in respect of which it is obliged to bear the said
payments in respect of the Leased Premises pursuant to the provisions of this
Agreement – have been paid in full. What is stated in this section shall not
derogate from the Lessor’s right to inform the authorities about the date of
taking possession of the Leased Premises by the Lessee commencing on the Date of
Delivery of Possession to the Lessee pursuant to the provisions of this
Agreement. What is



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

60




stated in this section shall not derogate from the right of the Lessor and/or
anyone acting on its behalf to order the Lessee to pay them the amounts directly
in respect of the water, electricity and telephone in accordance with the meter
reading and proof of payment that must be presented to the Lessee.
30.3.
In the event that the Modi’in Municipality and/or anyone acting on its behalf
demands that an agreement be signed with it for the management of the employment
area, the Lessee undertakes to cooperate and to act in accordance with what is
specified in the provisions of the UBP in this regard and to pay all the amounts
that apply according to the said management agreement.

30.4.
The Lessee undertakes to present the Lessor, upon its demand, a reasonable time
prior thereto, with all the receipts and/or confirmations which indicate that
all the payments that apply to it, pursuant to the provisions of this Agreement,
have been made.

30.5.
The Lessor will bear property tax, if and to the extent that it applies to the
Leased Premises (or any other tax that replaces it) and/or any other tax that
applies to the Leased Premises that applies to property owners. The Lessor will
notify the Lessee shortly after making the payment, about any payment that has
been paid by it as aforesaid.

30.6.
The Lessee warrants that, in no case and under no condition, will it be entitled
to approach the municipality with an application for an exemption or discount
from municipal tax in respect of an empty property and/or any other exemption,
and the rights to utilize exemptions and/or discounts from paying municipal tax
because the property is not being used or is vacant and/or for any other reason
that is not related to the identity of the Lessee, will belong to the Lessor
alone. Notwithstanding what is stated above, the Lessee will be entitled to ask
the local authority for an exemption from the said municipal tax on property
that is not appropriate for use because of the period of the execution of the
Adjustment Works, provided that this is not an exemption for an empty property
which the property owner is entitled to receive on a one-time basis in his
capacity as the owner of the property.

30.7.
A breach of any of the provisions of this section will constitute a material
breach of this Agreement.

31.
Transfer or Assignment of the Agreement

31.1.
Transfer of rights by the Lessor

31.1.1.
The Lessor is entitled to transfer its rights and obligations in the Leased
Premises and/or pursuant to this Agreement, in whole or in part, to another or
others, provided that the Company’s rights pursuant to this Agreement are not
undermined, including its possibility of making use of the Leased



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

61




Premises for the Purpose of the Lease, and the transferee/transferees will take
upon itself/themselves all the rights and obligations of the Lessor under this
Agreement. The Lessor warrants that it will notify the Lessee immediately after
transferring its rights, as aforesaid, about transferring the rights and the
identity of the transferee, the method of engaging with it and its bank account
number for the purpose of making payments pursuant to this Agreement.
Transferring the rights by the Lessor, as stated above, is subject to the
Lessee’s right of first offer as stated in Section 41.2 hereunder.
31.1.2.
It is hereby agreed that the Lessor will be entitled to encumber its rights in
the Leased Premises, as well as its rights under this Agreement to a third
party, provided that the Company’s rights pursuant to this Agreement are not
undermined, including that consent will be given in writing by the pledgor that
realization of the pledge, if applicable, will be subject to the Lessee’s rights
pursuant to this Agreement and pursuant to the Option Agreement, which is
attached as Appendix G to this Agreement.

31.1.3.
The Lessor will be entitled to encumber and assign its rights pursuant to this
Agreement in favor of an entity that provides it with finance. The Lessee
undertakes to sign the documents that are required for the purpose of assigning
and encumbering the Lessor’s rights pursuant to this Agreement, provided that
the said documents do not prejudice the Lessee’s rights under this Agreement or
impose on the Lessee responsibility, liability or payments that do not apply to
it in any event under this Agreement, and provided that consent is given in
writing by the pledgor, according to which realization of the pledge, if
applicable, will be done subject to the Lessee’s rights under this Agreement and
pursuant to the Option Agreement, which is attached as Appendix G to this
Agreement.

31.1.4.
By signing this Agreement, the Lessee gives its irrevocable consent to register
the pledge, as stated above, in favor of such entity, and it will not be
entitled to object to this, subject to carrying out what is stated above.

31.2.
Transfer of the lease rights by the Company

31.2.1.
The Lessee hereby undertakes not to transfer and/or assign and/or convert and/or
encumber its rights or obligations under this Agreement, to any separate body
and/or other person and not to rent or give to another or others, and not to
permit and/or give any right whatsoever to another or others to use the Leased
Premises or any part thereof, whether for



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

62




consideration or without consideration other than subject to what is stated in
this Section 31.2.
Notwithstanding what is stated above, if the entire business activity of the
Lessee in the Leased Premises is sold as one unit to any third party, then, as
part of the said sale of the activity, the Lessee will also be entitled to sell
its rights and obligations under this Agreement, as one unit, provided that the
purchaser takes upon itself, in writing, to the Lessor, all the Lessee’s
obligations pursuant to this Agreement.
31.2.2.
Notwithstanding what is stated above, the Company will be entitled, in the
sublease, to rent an area that does not exceed 80% of the Leased Premises to a
sublessee/sublessees provided that all the following terms and conditions are
fulfilled:

31.2.2.1.
The sublessee declares in a sublease agreement that it has not paid, nor has it
been requested to pay, directly or indirectly, key money and/or any other
consideration in respect of the sublet premises or any part thereof, and that
neither it nor anyone acting on its behalf will be a protected tenant in the
sublet premises pursuant to any law, and it will be estopped from raising any
claims and/or complaints in connection with being a protected tenant or any
claim that it has rights in the Leased Premises over and above what is conferred
on it expressly in the sublease agreement and in the provisions of the law and
the regulations thereof, and any other law relating to protected tenancy,
including the regulations and decrees enacted by virtue thereof, do not apply
and will not apply to the sublease of the Leased Premises.

31.2.2.2.
The purpose of the sublease will be the Purpose of the Lease as stated in the
Agreement and/or any other purpose that is permitted according to the UBP that
applies to the Land and the Building Permit.

31.2.2.3.
Sections will appear in the sublease agreement, according to which: (1) the
sublessee is aware that its rights pursuant to the sublease agreement are
derived only from the rights of the Company pursuant to the Main Lease Agreement
(this Agreement), and it does not have, nor will it have, any rights vis-à-vis
the main Lessor, Mega Or Holdings Ltd (but it is clarified that what is stated
above shall not prejudice the



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

63




rights of the Lessee (unlike the sublessee) vis-à-vis the Lessor also with
respect to the areas that will be rented, if rented, to the sublessee). (2) The
sublessee is aware and agrees that in the event that the Main Lease Agreement
(the Lease Agreement between Mega Or Holding Ltd and Vishay Advanced
Technologies Ltd, Private Company No. 512868142) expires, is cancelled or is
terminated, for any reason whatsoever, the validity of the sublease agreement
will come to an end, and the sublessee undertakes to vacate the sublet premises.
31.2.2.4.
The Company will remain liable to the Lessor for all intents and purposes for
the fulfillment of all its obligations under this Agreement, and giving consent
to sublease will not detract from its responsibility and its obligation towards
the Lessor and/or of the Lessor towards the Lessee, for all intents and
purposes, pursuant to this Agreement.

31.2.2.5.
The sublease agreement will be an agreement in favor of a third party – the
Lessor and the sublessee will sign a Sublease Appendix which is attached as
Appendix I to this Agreement, and the Lessee will forward it to the Lessor prior
to and as a precondition to the sublease.

31.2.3.
The Company will be entitled to transfer the sublease agreement in its entirety
(and in its entirety only), to an alternative lessee, provided that the Lessor’s
consent is received for the transfer to the said alternative lessee, and it will
not refuse except on reasonable grounds that will be specified in writing. In
any event, the Lessor will not agree to such transfer unless all the following
conditions are also fulfilled:

31.2.3.1.
The Company has given notice of its intention to find an alternative lessee by
giving at least 180 days’ prior written notice to the Lessor.

31.2.3.2.
Up until the date of the transfer all the outstanding Rent and any other debt
relating to the Leased Premises and which applies to the Lessee pursuant to this
Agreement, in respect of the period up until the date of the transfer of the
right to the alternative lessee, have been paid or will be paid.

31.2.3.3.
The character and the financial strength of the transferee is acceptable to the
Lessor.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

64




31.2.3.4.
The transferee has signed a lease agreement with the Lessor on the commercial
terms that apply to the Company pursuant to this Agreement with regard to the
Lease Term, except for the matter of collateral which will be updated to a bank
guarantee equal to 6 month’s Rent, and, up until the date of the transfer, the
transferee has lodged and/or will lodge all the collateral pursuant to the Lease
Agreement.

31.2.3.5.
The Option Agreement signed between the parties pursuant to this Agreement will
be cancelled (except in circumstances as stated in the second paragraph of
Section 31.2 above).

It is hereby clarified that reasonable grounds for the Lessor’s refusal of the
alternative lessee will include, but not only, the nonfulfillment of one or more
of the conditions set forth above.
31.2.4.
In the event that the above conditions have been fulfilled and the Lessor’s
consent has been given for the transfer of the rights, as aforesaid, the Lease
Term between the parties will be shortened, the part of this Agreement that
relates to the lease will come to an end on the date of commencement of the
lease of the alternative lessee, and the parties will act in accordance with
what is specified in this Agreement regarding termination of the part of the
Agreement relating to rental of the Leased Premises by the Lessee in such a way
that, as of this date, the Lessee will be exempt from its obligations which are
the subject of this Agreement with respect to the period after transfer of the
rights.

32.
Roof of the Building

32.1.
It is hereby agreed and clarified that the Leased Premises include the roof of
the Building which will be transferred to the possession and use of the Lessee,
as part of the Leased Premises, but without the Lessee being required to pay
Rent and/or any other payment in respect thereof. The Lessee will be entitled to
make use that is permitted by law of the roof area, including installing and/or
connecting solar installations, according to its discretion. it is hereby
clarified that any of the provisions of this Agreement relating to method of
installation and execution of the Works on behalf of the Lessee will also apply,
mutatis mutandis, with respect to the installations that are installed by the
Lessee on the roof of the Building, if installed.

32.2.
In the event that solar installations are installed on behalf of the Lessee, the
Lessee alone will be entitled to receive cash refunds in respect of the
electricity produced by the solar installations.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

65




33.
Responsibility for Damage during the Lease Term

33.1.
Each party will bear the liability imposed on it in terms of the law in respect
of bodily injury and/or damage to property that is caused to the body or
property of a third party as a result an act and/or omission on its part and/or
on the part of anyone acting on its behalf.

33.2.
It is hereby expressly agreed and clarified that the parties will not have any
responsibility and/or liability and/or obligation towards each other and/or
anyone acting on their behalf for any damage, indirect and/or consequential,
that is caused, if caused, to the property and/or business of the other party
and/or to the Leased Premises and/or to the body of anyone present in the Leased
Premises for any reason whatsoever, except for damage that is caused
deliberately by either of the parties.

33.3.
Each party undertakes to indemnify its counterparty (hereinafter: the
“Indemnifying Party”) for all the amounts in respect of which the indemnified
party is obliged to pay according to a court judgment, the execution of which is
not delayed, following a claim for bodily injuries and/or damage and/or damage
to property for which the Indemnifying Party is responsible as stated in Section
33.1 above and in respect of reasonable expenses incurred by the indemnified
party in order to defend itself against the said claim. The indemnified party
undertakes to notify the Indemnifying Party as soon as possible of any demand
and/or claim in respect of what is stated in Section 33.1 above, and as far as
it depends on it, to enable the Indemnifying Party to defend itself against it,
and to cooperate with it in all the defense proceedings. The Indemnifying Party
will not be obliged to indemnify the other party in respect of payments
specified in a settlement agreement to which the Indemnifying Party has not
given its prior written consent.

34.
Insurance

34.1.
Without derogating from the responsibility of the parties in terms of the law
and/or pursuant to this Agreement, the parties will take out insurance as set
out in Appendix E, and they will issue certificates with respect to their
insurance as described in Appendix E and the sub-appendices thereto.

34.2.
A breach of the provisions of this Section 34 will constitute a material breach
of this Agreement.

35.
Vacating Early and Abandonment

35.1.
If the Company leaves the Leased Premises prior to the expiry of the Lease Term
or if it ceases to use the Leased Premises, for any reason whatsoever, contrary
to the provisions of this Agreement, whether it does so of its own free will or
if there are grounds for vacating pursuant to the provisions of this Agreement,
the Company will pay the Lessor the monthly Rent and any other payments that
apply to it by



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

66




virtue of this Agreement, and it will fulfill all its obligations pursuant to
this Agreement up until the termination of the Lease Term, or until the date on
which the Leased Premises are leased to an alternative lessee under conditions
that do not derogate from the conditions specified in Chapter 3 of this
Agreement, the Lease Term Chapter – whichever is earlier, as if it continues to
occupy and use the Leased Premises.
35.2.
Notwithstanding what is stated above in Section 35.1, the Company will be
entitled to vacate the Leased Premises and to terminate the lease pursuant to
this Agreement if it finds an alternative lessee in accordance with what is
specified in this Agreement.

36.
Termination of the Agreement and Returning Possession of the Leased Premises to
the Lessor

36.1.
The Company undertakes to return the Leased Premises to the Lessor upon
termination of the Lease Term or after lawful cancellation of the Agreement,
when the Leased Premises and their systems include all the Lessor’s Works and
all the Lessee’s Works, including the electrical system, the electric boards
(including high voltage boards) and transformers, when the Leased Premises and
their systems are in a condition AS IS, in good condition and suitable for use,
subject to wear and tear that results from reasonable use of the Leased Premises
(subject to the provisions of Section 18.12.8 above), but excluding chillers,
air compressors, nitrogen generators, kitchen and dining room equipment,
distilled water facility, wastewater treatment device, vacuum pumps, air blowers
(acid suctions and solvents), communication equipment (communication cabinets),
structure control system (main computer), heat exchanger, clean rooms  (doors,
partitions, FFU, etc.), water tanks (BUFFER & WW FOR DI), compactor and solar
installations (if installed) which the Lessee will be entitled to disassemble
and take with it.

36.2.
In the event of any delay in vacating the Leased Premises, contrary to the
provisions of this Agreement (provided that the Lessor does not prevent the
vacating), the Company will pay the Lessor (instead of Rent) an amount equal to
the Rent that is owed to the Lessor in respect of a month divided by 25 and with
the addition of 200% for each day of the delay in vacating the Leased Premises,
as stated in this section, as predetermined liquidated damages as of the 7th day
onwards.

36.3.
It is agreed between the parties that the aforesaid liquidated damages have been
determined as the appropriate usage fees and/or as damages that have been
determined and agreed in advance, which the parties have estimated, in a
calculated estimation, in advance, without the need to prove damage, provided
that this does not constitute double compensation to the Lessor. The liquidated
damages will be paid to the Lessor on the basis of month end + 30 days from the
date on which the Company is required by the Lessor to pay it.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

67




36.4.
It is hereby agreed that payment of the liquidated damages set forth in Section
36.2 above will not constitute consent for the Company to continue staying in
the Leased Premises, and it will not deny the Lessor any relief or remedy that
is available to it pursuant to the Agreement and/or in terms of the law,
including full compensation for its actual damages, only in the event that its
damages are higher than the aforesaid compensation.

36.5.
It is hereby clarified that payment of the compensation as stated in Section
36.2 above will not confer any right on the Company to remain in the Leased
Premises, it will not release it from its obligation to vacate the Leased
Premises, no relationship of lease will be created between the Lessor and the
Company and it will not be deemed Rent or key money under any circumstances.

37.
Breaches and Remedies

37.1.
A breach of this Agreement will be governed, in addition and subject to any
special provision prescribed in the Agreement, by the provisions of the
Contracts Law (Remedies for Breach of Contract), 5731-1970, subject to the
provisions below of this section.

37.2.
In any case where it is not determined otherwise in this Agreement, any breach
by any of the parties of provisions of this Agreement, which is not rectified
upon the demand of the aggrieved party in writing on the date stipulated in the
aggrieved party’s notice, will constitute a material breach of the provisions of
this Agreement, provided that the date stipulated in the notice will not be
shorter than 14 days.

37.3.
Moreover, without derogating from any other provision in the Agreement, it is
hereby agreed that a breach of any of the provisions listed below will be deemed
a material breach:

37.3.1.
A breach of any of the provisions of Sections 7, 11, 15, 16, 17, 20, 21, 22,
24.14, 25.6, 29, 30, 31, 33, 34, 34.1 or 36 of this Agreement will be deemed a
material breach of this Agreement.

37.3.2.
A delay in making any payment that the Company is obliged to pay -pursuant to
the provisions of Chapter 3 of this Agreement, the chapter dealing with the
terms and conditions of the lease - the Lessor, during a period not exceeding 10
days and/or such delay during a period exceeding 7 days but shorter than 10
days, as aforesaid, but this occurs more than once during any year of the lease
(which will be counted from the date of commencement of the Lease Term onwards –
in each time one complete calendar year).

37.4.
Notwithstanding any provision in the Agreement in connection with the Lease Term
and without derogating from what is stated above, the Lessor will be entitled to



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

68




cancel this Agreement and to demand that the Company vacate the Leased Premises
immediately (if they have already been delivered) by giving 30 (thirty) days’
prior notice (hereinafter: the “Cancellation Notice”), and to return the
absolute possession of the Leased Premises (if delivered prior thereto to the
Company) and to be paid from the Company out of the collateral listed in this
Agreement in order to cover all the Lessor’s damages (subject to the forfeiture
provisions as stated in this Agreement), in each of the following cases:
37.4.1.
The Company has committed a material breach of the Agreement that is not
rectified within 21 days of the date that it is demanded to do so in writing by
the Lessor.

37.4.2.
An application has been filed against the Company in a competent court for its
dissolution and/or to declare it bankrupt and/or to appoint to it a trustee
and/or liquidator and/or provisional liquidator and/or official receiver (over
it or over any of its main assets) and/or a special manager, and/or to stay
proceedings against it and/or to impose an attachment over a significant part of
its assets, which makes it difficult for the Company to fulfill its obligations
under this Agreement, and which order is not cancelled within 60 days.

37.4.3.
The guarantee provided for the fulfillment of this Agreement, if provided, is
cancelled or declared by a competent court as null and void or invalid, in whole
or in part, and the Company fails to furnish an alternative guarantee within 21
days of the date on which it received notice in writing from the Lessor or from
the date on which it becomes aware of this, whichever is the earlier.

37.5.
Without derogating from any relief that is available to any of the parties
pursuant to this Agreement and/or in terms of any law, it is hereby agreed that
in the event that either of the parties is obliged in terms of Chapter 3 of the
Agreement – the chapter on terms and conditions of the lease – to pay an amount
to any third party, and it fails to pay it on time, the other party will be
entitled to pay the amount instead of the liable party, provided that it gives
the liable party 7 days’ prior notice of its intention to do so. In such case,
the liable party will be obliged to pay the paying party the amount that is paid
by it, as aforesaid, together with Arrear Interest, and this will not derogate
from what is stated anywhere else in this Agreement. What is stated in this
subsection shall not derogate from the responsibility of the liable party to
make the payment that applies to it by itself.

37.6.
In the event that either of the parties pays a third-party Arrear Interest
and/or fine because of a delay of the other party in making a payment, the
aforesaid Arrear Interest and fine will be deemed part of the debt that the
liable party is obliged to



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

69




repay to the entitled party, and this will not derogate from any other relief
conferred on the entitled party pursuant to this Agreement and/or in terms of
the law.
37.7.
Without detracting from any relief that is available to the parties pursuant to
this Agreement and/or according to any law, any amount that either of the
parties is obliged to pay to the other party in connection with this Agreement,
including – but without derogating from the generality of the foregoing – Rent
that the Company is required to pay and other payments for which the parties are
liable pursuant to this Agreement, and which have not been paid on time, will
bear Arrear Interest from the date specified for payment thereof, up until the
date of actual payment thereof, subject to the other provisions of this
Agreement.

The parties hereby agree that confirmation by Bank Leumi LeIsrael Ltd (or the
bank that provides bank finance to the Lessor for the purpose of the Project),
about the interest rates for the purpose of this Agreement, will constitute
adequate proof of the rate of such interest.
37.8.
It is hereby agreed that any delay in payment that either of the parties is
required to pay pursuant to this Agreement, of up to 7 days, will not constitute
a material breach of this Agreement and will not entitle the aggrieved party to
receive Arrear Interest, subject to what is stated in Section 37.3.2 above.
Notwithstanding what is stated above, in the event of a recurring delay within
the lease year, the party in arrears will pay such interest from the first day.

38.
Non-Applicability of the Laws of Protected Tenancy with respect to the Leased
Premises

38.1.
The Company declares that it has not paid and that it will not pay the Lessor
key money and that with respect to the Leased Premises or with respect to the
Lessor, which is the subject of this Agreement, the provisions of the Tenants
Protection Law (Consolidated Version) 5732-1972, or any provisions that are
added or that replace the provisions of the aforesaid law, shall not be
applicable.

38.2.
The lease, which is the subject of this Agreement, is an unprotected lease
pursuant to the Tenants Protection Law, and the Company undertakes to refrain
from claiming otherwise.

38.3.
The Company declares that all the investments that are to be made by it in the
Leased Premises, including equipment and installations, will be done for its
purposes only, and that they, and any other payment, or other investment, that
is made in the Leased Premises, are not, nor will they be construed as, key
money, even if it is determined with respect to them in the Agreement that they
will remain upon termination of the Agreement, or even at the commencement
thereof, the ownership and proprietorship of the Lessor. The Company irrevocably
declares and agrees that it will be estopped from claiming that the said
investments constitute key money or a substitute for key



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

70




money or a payment in terms of Section 82 of the Tenants Protection Law, or any
payment that confers any rights on it in the Leased Premises, or from presenting
any claim that is not consistent with what is stated in the section.
39.
No Right of Setoff or Delay of Funds or Self-Attachment or Conditioning of
Payments

39.1.
Notwithstanding what is stated in any law or agreement, the following provisions
will apply to the relationship between the parties:

39.1.1.
The Lessee will not be entitled to set off amounts that are owed to it by the
Lessor against amounts and/or collateral that it owes, whether the setoff
derives from this Agreement or if it derives from another contract between the
parties.

39.1.2.
Without derogating from the foregoing, the Lessee will not be entitled to delay
or defer any payment that is owed by it pursuant to the Lease Agreement (except
in the case of a postponement in the Date of Delivery of Possession pursuant to
the provisions of this Agreement) or to condition payment that is owed by the
Lessor on performing any act by the Lessor or by any third party and where the
obligation for the payments by the Lessee pursuant to the Lease Agreement is an
absolute obligation.

39.1.3.
A breach of any of the provisions of this Section 39 will constitute a material
breach of the Agreement.

40.
Special Provisions in connection with Floor Protected Spaces/Protected
Spaces/Shelters

The Lessee hereby declares that it is aware that the areas marked on the
sketches of the Leased Premises as protected spaces are: protected spaces/floor
protected spaces/shelters (hereinafter: the “Floor Protected Space”) and
accordingly it hereby expressly declares, undertakes and agrees that:
40.1.
In connection with the Floor Protected Space it will comply with all the
provisions prescribed in the Civil Defense Law, 5711 – 1951.

40.2.
It will remove any person and object from the Floor Protected Space at any time
and immediately when it is demanded to do so by the Civil Defense and/or a
declaration of an emergency situation according to a notice from a competent
authority, on its responsibility and at its expense, so that it is possible to
make use of the Floor Protected Space for its purpose.

40.3.
It will not make any change and/or addition to the Floor Protected Space (or its
systems and infrastructures) which is not permitted pursuant to this Agreement
and the provisions of any law.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

71




40.4.
It will allow access to the Floor Protected Space for any emergency situation
without any demand and/or condition.

A breach of this section will constitute a material breach.
41.
Miscellaneous

41.1.
An option will be granted to the Lessee to purchase the rights in the Building
upon termination of the Lease Term during which the Lessee has paid the full
Rent in respect of a period of 143 months’ Rent or in the circumstances
described in Section 21.10 above, as specified in the Option Agreement which is
attached as Appendix G to this Agreement, and according to the terms and
conditions and the consideration specified in the Sale Agreement which is
attached as an appendix to the Option Agreement.

41.2.
Without derogating from what is stated in Section 41.1, it is hereby agreed that
whenever the Lessor wishes to sell and/or transfer its rights in the Land and in
the Building (hereinafter: the “Property Being Sold”), including in the
circumstances of Section 31.1 above, to any third party, then the Lessor will
not be entitled to sell the Property Being Sold unless it has first made an
offer to the Lessee to purchase the Sale Item on the terms and conditions that
will be specified in its notice, subject to the following provisions:

41.2.1.
The Lessor will give the Lessee written notice of its intention to sell its
rights in the Land and in the Building, as stated above, and it will stipulate
the price that is requested and the main terms and conditions of the aforesaid
sale (in this section: the “Notice”). For the avoidance of doubt, it is hereby
clarified that the price and the terms and conditions that are specified in the
Notice may be different from those specified in the Option Agreement and in the
Sale Agreement which is attached thereto as an Appendix, and the Lessor is
entitled to propose a higher price than the price stipulated according to them.

41.2.2.
The Lessee will be entitled and it will have the right – but not the obligation
– to give written notice to the Lessor, within 60 days of the date of delivery
to it of the offer Notice, about accepting the offer Notice (hereinafter
respectively: the “Period of Time for Giving the Purchase Notice” and the
“Purchase Notice”). In the event that the Lessee does not give a Purchase Notice
in writing, this will be deemed notice that the Lessee is not interested in
purchasing the Sale Item on the terms and conditions stipulated in the Notice.

41.2.3.
In the event that the Lessee gives the Lessor a Purchase Notice in writing, the
parties will be deemed to have engaged in a transaction to sell the



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

72




Lessor’s rights in the Sale Item (as defined in the Sale Agreement) to the
Lessee on the terms and conditions specified in the Notice. In such case, the
sale of the Sale Item will be governed by the terms and conditions of the Sale
Agreement which is attached as an Appendix to the Option Agreement, with the
changes stated in the Notice.
41.2.4.
In the event that the Lessee does not give a Purchase Notice to the Lessor by
the end of the Period of Time for Giving the Purchase Notice, then the Lessor
will be entitled to sell the Sale Item to any third party on the same terms and
conditions which shall not be better for the potential purchaser than the terms
and conditions specified in the Notice.

41.2.5.
In the event that what is stated in this subsection takes place, but the Sale
Agreement is not signed between the Lessor and a third party for the sale of the
Sale Item within a period of time of 6 months from the end of the Period of Time
for Giving the Purchase Notice, then, each time that the Lessor wishes to sell
the Sale Item, the said provisions of right of first offer to purchase will
apply in accordance with what is stated above and so on and so forth.

41.2.6.
For the avoidance of doubt, it is hereby clarified that in the case where the
Lessee does not exercise the right of first offer as stated above, and the
Lessor sells its rights in the Sale Item to any third party, there will be no
change in the provisions of this Lease Agreement, and all the rights and
obligations of the Lessee pursuant to this Agreement will apply without change,
including its right to exercise the option, as stated in this Agreement, in the
Option Agreement and in the Sale Agreement.

41.3.
The aforesaid right will be available to the Lessee throughout the option period
pursuant to the Option Agreement, and this is in addition to and it shall not
derogate and/or detract from the Lessee’s option to purchase the Building after
143 Rent payments, as stated in Section 41.1 above.

41.4.
The Contractors Contract Law, 5734-1974, as it may be from time to time, will
not apply to the relationship between the Company and the Lessor by virtue of
the provisions of this Agreement. What is stated above shall not detract from
what is specified in the provisions of this Agreement.

41.5.
Consent by either of the parties to deviate from the terms and conditions of the
Agreement in a particular case will not constitute a precedence and no inference
shall be drawn therefrom in any other case. In the event that either of the
parties does not exercise the rights conferred on it pursuant to the Agreement
in a particular case, this should not be deemed a waiver of those rights in
another case and this conduct does not imply any waiver of rights and
obligations pursuant to the Agreement.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

73




41.6.
Any change to this Agreement will be done expressly and in writing and it will
be signed by the parties.

41.7.
This Agreement will be governed by the substantive law of the State of Israel.

41.8.
Any notice by one party to its counterparty pursuant to this Agreement will be
sent by registered mail to the address of the other party or it will be
delivered by mail at the office of the other party, or it will be sent by
facsimile to the office of the other party. The addresses of the parties for
purposes of the Agreement are as stated at the beginning of this Agreement.

41.9.
A notice sent by registered mail will be deemed to have been received by the
other party after 72 hours from the time of handing it in for dispatch. A notice
that is sent by hand and/or by facsimile will be deemed to have been received by
the other party after 24 hours from the time of delivery and/or the time of
sending, as the case may be.





IN WITNESS WHEREOF THE PARTIES HAVE DULY
EXECUTED THIS AGREEMENT:


/s/Mega Or Holdings Ltd
 
/s/Amir Tal, Senior Vice President
 
 
Amir Tal Senior Vice President
_______________________
Mega Or Holdings Ltd
 
_________________________________
Vishay Advanced Technologies Ltd





 






Verification of the Lessee’s Signature
I, the undersigned, Attorney ________________________, hereby confirm that the
Lessee, as defined in this Agreement, signed this Agreement through its
authorized signatories in accordance


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

74




with its incorporation documents and resolutions of the Lessee’s management and
that the Lessee’s signature of this Agreement is binding on the Lessee for all
intents and purposes.
Date: _________________
Attorney ______________




Verification of the Lessor’s Signature
I, the undersigned, Attorney ________________________, hereby confirm that the
Lessor, as defined in this Agreement, signed this Agreement through its
authorized signatories in accordance with its incorporation documents and
resolutions of the Lessor’s management and that the Lessor’s signature of this
Agreement is binding on the Lessor for all intents and purposes.
Date: _________________
Attorney ______________
APPENDIX E
INSURANCE APPENDIX


The appendix takes precedence over any provision in the Main Agreement which
deals with insurance, and in the event of any contradiction between the
provisions of the Main Agreement and the provisions of this appendix, with
respect to insurance, the provisions of this appendix will prevail. The terms
used in this appendix will be construed in same way as they are construed in the
Main Agreement. For the avoidance of doubt, it is hereby clarified that wherever
the word Lessor is written this means: “the Lessor and/or anyone acting on its
behalf”.
1.
Without derogating from the responsibility and the obligations of the Lessee
pursuant to this Agreement and/or under the law, until and not later than the
Date of Delivery of Possession of the Leased Premises and as a condition
thereof, and without the need for any demand or request on the part of the
Lessor, the Lessee undertakes to take out and maintain insurance in respect of
the Adjustment Works and renovations (hereinafter: the “Works”) that are to be
carried out by it and/or anyone acting on its behalf and/or for it in the Leased
Premises, and to furnish the Lessor with confirmation of having taken out Works
insurance in accordance with the wording of the Certificate of Insurance of the
Lessee’s Works which is attached as Appendix E1 to this Agreement, signed by the
insurer. The Lessee declares that it is aware



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

75




that furnishing the Certificate of Insurance of the Lessee’s Works, as
aforesaid, is a suspending condition and a precondition to carrying out the
Adjustment Works and/or taking possession, and that the Lessor will be entitled,
but not bound, to prevent the Lessee from carrying out the Works in the event
that the certificate is not furnished by the aforesaid date. It is hereby
clarified that if the Date of Delivery of Possession is deferred as a result of
the failure to furnish the Certificate of Insurance of the Lessee’s Works as
aforesaid, the Lessor will be entitled to deal with the Leased Premises as if
the Lease Term has commenced, with everything that this implies.
Notwithstanding what is stated above in this section, in the event that the
amount of the Works to be carried out as aforesaid does not exceed NIS 100,000,
then, instead of taking out insurance of the Lessee’s Works, the Lessee will be
entitled to furnish the Lessor with a certificate of insurance as stated in
Appendix E2 (“Lessee’s Certificate of Insurance”) below, provided that at the
end at the end of the paragraph the following words are added: “For the
avoidance of doubt, it is hereby clarified that the insurance as stated above
also applies when carrying out any Works during the insurance period by the
Lessee and/or anyone acting on its behalf”.
2.
Without derogating from the responsibility or the obligations of the Lessee
under this Agreement and/or in terms of the law, from the date of commencement
of the lease pursuant to this Agreement, or from the date on which property is
brought into the Leased Premises, whichever is earlier, the Lessee undertakes,
at its expense, to purchase and keep in force and effect throughout the Lease
Term, the insurance policies listed in the Lessee’s Certificate of Insurance,
which is attached and marked as Appendix E2 to this Agreement, not later than
the date of commencement of the lease pursuant to this Agreement, or from the
date on which property is brought into the Leased Premises, whichever is the
earlier, duly signed by the insurer. The Lessee declares that it is aware that
furnishing the Lessee’s Certificate of Insurance, as aforesaid, is a suspending
condition and a precondition to the commencement of the lease or bringing
property into the Leased Premises, whichever is the earlier. The Lessor will be
entitled to prevent the Lessee from performing its activities in the Leased
Premises and/or from bringing in assets, as aforesaid, in the event that the
said certificate is not furnished to it prior to the date mentioned above.

3.
The insurance will be taken out by the Lessee, at its expense, at an insurance
company that is duly certified to arrange insurance in Israel.

4.
The Lessee undertakes to pay the premiums in full and on time as agreed with the
insurer, and not to perform any act that reduces and/or invalidates the
insurance. It is emphasized that, in all cases, the Lessee will bear the
deductible amounts quoted in the Lessee’s insurance policies.

5.
Taking out the aforesaid insurance by the parties will not reduce or detract, in
any way whatsoever, from the obligations of the parties and their responsibility
pursuant to this Agreement. Immediately upon expiry of the insurance period of
the Lessee, the Lessee



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

76




undertakes to lodge with the Lessor confirmation in respect of the extension of
the validity of the Lessee’s insurance for an additional insurance period as
long as the Agreement remains in force and effect.
6.
The Lessor and/or anyone acting on its behalf will be entitled, but not bound,
to check the certificates of insurance that are furnished to them by the Lessee,
as aforesaid, and the Lessee undertakes to make any change and/or amendment
and/or adjustment and/or extension, insofar are this is required so that the
insurance which is the subject of the certificate conform to its obligations as
stated in this appendix. The Lessee declares and warrants that the rights of the
Lessor and/or anyone acting on its behalf to check and demand changes, as
aforesaid, do not impose any obligation on the Lessor and/or anyone acting on
its behalf, and any responsibility with respect to the said certificates of
insurance, the nature, scope and validity thereof, or with respect to the
non-existence thereof, and they do not derogate from any obligation that is
imposed on the Lessee pursuant to this Agreement, whether changes are required
in the Lessee’s insurance or not, and whether the Lessee’s insurance are checked
or not.

7.
It is hereby agreed that determining the limits of liability, as stated in the
certificate of insurance, is the minimum requirement that is imposed on the
Lessee which does not exempt it from all its liability pursuant to this
Agreement. The Lessee hereby declares and affirms it is estopped from raising
any claim and/or demand against the Lessor and/or anyone acting on its behalf
with regard to the said limits of liability and/or any other claim regarding the
amount and/or scope of the insurance cover that is issued by it.

8.
If the Lessee believes that it is necessary to take out supplementary and/or
additional insurance to the Lessee’s insurance, the Lessee is entitled to take
out and maintain, at its expense, such supplementary and/or additional
insurance. In any such additional and/or supplementary insurance, a clause will
be included concerning the waiver of the right of subrogation against the Lessor
and all those acting on its behalf and/or in its name (with regard to the
property insurance) and/or the insurance will be extended to indemnify the
Lessor, subject to a cross liability clause (with regard to liability
insurance).

9.
Without derogating from the foregoing, the Lessee declares that it will not have
any claim and/or demand and/or action against the Lessor and/or anyone acting on
its behalf in respect of any damage in respect of which it is entitled to
indemnification according to the insurance policies that it has undertaken to
arrange, as stated above, or in respect of which it would have been entitled to
indemnification if it had not been for the deductibles specified in the policies
and/or short insurance and/or a breach of the terms and conditions of the
insurance policies, and it hereby exempts the Lessor and/or those acting on its
behalf and/or the other lessees and/or tenants and/or the other rights holders
from any liability for such damage, on condition that – in reference to the
other lessees and tenants and/or rights holders – in their lease agreements or
is any other agreement that confers rights on them in the Building, a
corresponding clause is included concerning the exemption from liability in
favor of the Lessee. What is stated in this section will add (and not detract)
from any other provision in



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

77




this agreement concerning an exemption from liability against the Lessor. The
said exemption shall not apply in favor of any person who causes damage
deliberately.
10.
The Lessee is entitled not to take out consequential loss insurance according to
Section 5 of Appendix E2 – Lessee’s Certificate of Insurance – in whole or in
part, provided that the exemption mentioned in Section 9 above will apply as if
insurance had been taken out in respect thereof.

11.
The Lessee undertakes to update, from time to time, the insurance amounts in
respect of the insurance taken out pursuant to Sections 1 and 4 of the Lessee’s
Certificate of Insurance.

12.
The Lessee hereby declares that it is aware that the Lessor does nor undertake
to install guarding and/or other means of security in the Building and/or in the
Leased Premises, and it will not do so, and this does not create any obligation
or liability towards the Lessee. It is also expressly agreed that the Bailees
Law, 5725-1967 will not apply to the Agreement.

13.
A breach of Sections 1-14 of this appendix will constitute a material breach of
the Agreement.

14.
The Lessor undertakes to purchase and to maintain the validity – itself and/or
through anyone acting on its behalf, throughout the Lease Term – of the
insurance policies set forth hereunder:

14.1.
Extended Fire Insurance – For the replacement value of the Building and any
systems that constitute an integral part thereof, including contents and/or
other property owned by the Lessor and expressly excluding the property
mentioned in Section 1 of Appendix E2 – the Lessee’s Certificate of Insurance –
against risks that are insured in Extended Fire Insurance, including damage
caused by fire, smoke, lightning, explosion, earthquakes, natural disasters,
damage caused by liquids and burst pipe, accident injury (impact), damage caused
by vehicles, damage caused by aircraft, supersonic booms, collisions, strikes,
riots and damage caused maliciously.

The insurance will include an express condition according to which the insurer
waives the right of subrogation against the Lessee, provided that the waiver of
the right of subrogation will not apply in favor of any person who causes damage
deliberately.
14.2.
Third Party Liability Insurance – The Lessor’s liability insurance, in terms the
law, in respect of loss and/or bodily injury and/or damage to the property, with
a limit of liability of NIS 3,000,000 per event and in total for the insurance
period.

This insurance will not be subject to any limit regarding liability arising from
fire explosion, panic, lifting devices, loading and unloading, defective
sanitary installations, poisoning, anything harmful in food or beverages,
strikes and lockouts, as well as substitution claims by the National Insurance
Institute.
The insurance will be extended to indemnify the Lessee in respect of its
responsibility for the acts and/or omissions of the Lessor, subject to a cross
liability clause. It is


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

78




hereby clarified that the insurance will not apply to the liability of the
Lessee that arises from its business activities in the Building, and this
insurance will not be deemed joint insurance with any other insurance that is
taken out by the Lessee, as aforesaid.
14.3.
Employer’s Liability Insurance – The Lessor’s liability insurance vis-à-vis its
employees and managers pursuant to the Torts Ordinance (New Version) and/or
pursuant to the Defective Products (Liability) Law, 5740-1980, in respect of the
death and/or bodily injury to any employee as a result of an accident and/or
occupational illness during or as a result of his work, with a limit of
liability in an amount of $ 5,000,000 (five million dollars United States
Dollars) per claimant, per event and in total for the insurance period. The
insurance will be extended to indemnify the Lessee in the event that it is
deemed to be the employer of any of the Lessor’s employees.

14.4.
Loss of Rent

Insurance of Loss of Rent and/or Management Fees and/or Parking Fees, insofar as
they exist, due to damage caused to the Leased Premises and/or the Building in
which the Leased Premises are situated, as a result of the risks mentioned in
Section (1) above, for an indemnification period of 12 months. The insurance
includes a clause concerning the insurer’s waiver of the right of subrogation
against the Lessee; however, it will not apply in favor of any person who causes
damage deliberately.
14.5.
The Lessor is entitled not to take out Insurance of Loss of Rent and/or
Management Fees and/or Parking Fees, as stated above, in whole or in part,
provided that the exemption referred to in Section 14.9 below will apply as if
the insurance was taken out in respect thereof.

14.6.
Notwithstanding what is stated above, in the event that an insurance event is
caused that is insured under Section 14.1 above in circumstances in respect of
which the Lessee is responsible as stated in the Agreement and/or in terms of
the law, the Lessee will bear the amount of the damage that is caused, up to an
amount of the deductible according to the said policy, on condition that the
amount borne by the Lessee, as aforesaid, in respect of any event, does not
exceed NIS 20,000,000 or as indicated in the policy, whichever is lower.

14.7.
Cancelled.

14.8.
The Lessor will be entitled, at its own expense and at its sole discretion, to
increase the amount of its aforesaid cover and/or to add to its cover and/or its
insurance that is not referred to in Section 14 above.

14.9.
The Lessor declares that it will not have any claim and/or demand and/or action
against the Lessee, its employees or its managers, in respect of any damage in
respect



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

79




of which it is entitled to indemnification pursuant to the Property Insurance
that it has undertaken to arranged, as stated above, and it hereby exempts the
Lessee from any responsibility for such damage. The exemption will not apply in
favor of any person who causes damage deliberately.


___________________________________
Vishay Advanced Technologies Ltd









































_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

80












APPENDIX E1
CERTIFICATE OF INSURANCE OF THE LESSEE’S WORKS
Date: _______________
To:
Mega Or Holdings Ltd and/or the Parent Company and/or Subsidiaries and/or
Affiliate Companies (hereinafter: the “Lessor”)
PO Box 117 D.N. Merkaz Moshav Shilat, 7318800
                
We hereby confirm that commencing on (date) __________ and up until (date)
__________ (hereinafter: the “Insurance Period”) as well as for an extended
maintenance period of 12 months, at the request of ____________ (hereinafter:
the “Lessee”), our company has issued Contractors Works Insurance Policy No.
____________, according to the wording of “BIT” and/or Manobit and/or Migdalbit
and/or HarelBit ______ (hereinafter: the “Policy”) in respect of the Works which
are being carried out by the Lessee in the area of the Building, as set forth
hereunder:
Chapter 1 – Property Insurance
Works Insurance for full value including materials, equipment, installations and
anything else brought onto the site, as a result of an insurance event that is
caused during the insurance period. This chapter includes a waiver of the right
of subrogation against the other lessees and/or tenants in the Building and/or
rights holders in whose Property Insurance and/or Works Insurance (Chapter 1) of
the other lessees and/or tenants and/or other rights holders in the Building a
corresponding waiver is included of the right of subrogation in favor of the
Lessee, provided that the said waiver of the right of subrogation will not apply
in favor of a person who causes damage deliberately. This


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

81




chapter includes coverage in respect of natural disasters, earthquakes,
burglary, theft, expenses for the removal of debris up to an amount of 10% of
the value of insured Works, adjacent property and of the property on which they
are working, up to an amount of 10% of the value of the insured Works.
Value of the Works: ____________________


Chapter 2 – Third Party Liability Insurance
Third Party Liability Insurance to cover the insureds’ liability under the law
in respect of bodily injury and/or damage to property that may be caused to any
person as a result of carrying out the Works, with a limit of liability as
stated below. The Insurance pursuant to the chapter is subject to a cross
liability clause. The Lessor’s property (expressly including the structure of
the property) will be deemed third party property.
The Limit of the liability: NIS 20,000,000 (twenty million New Israel Shekels)
per event and cumulatively pursuant to the Policy.


The above chapter has been extended to include the following matters:
•
Subrogation claims of the National Insurance Institute.

•
Bodily injury resulting from the use of mechanical engineering equipment –
motorized vehicles – that are not required to be insured by compulsory
insurance.

•
Liability for damage caused as a result of tremors and the weakening of
supports, with a limit of liability in an amount of NIS 400,000 per event and in
total for the period of the insurance.



Chapter 3 – Employers’ Liability
Employers’ Liability Insurance that covers liability of the insureds according
to the Torts Ordinance (New Version) and/or pursuant to the Defective Products
(Liability) Law, 5740-1980 to all those


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

82




employed in the execution of the Works, with a limit of liability of NIS
20,000,000 per claimant, per event and cumulatively over the Insurance Period.
General:
•
The policyholder’s name (in all its chapters), in addition to the Lessee, is
extended to include the Lessor and/or contractors and/or subcontractors of any
rank.

•
In all the policies, the exception of gross negligence is cancelled.

•
It is hereby declared that we waive the right of subrogation against any of the
insureds, provided that the said waiver of the right of subrogation will not
apply in favor of any person who causes damage deliberately.

•
The insurance is primary and precedes any insurance taken out by the Lessor, and
we waive any claim and/or demand concerning joining the Lessor’s insurance.

•
We confirm that the Lessee alone will be responsible for payment of the
insurance premium and the deductible amounts in respect of the above insurance.

•
We warrant that the aforementioned Policy will not be cancelled or changed for
the worse during the insurance period, unless notice has been sent to the Lessor
30 days in advance by registered mail.

•
A breach of the terms and conditions of the Policy in good faith and/or
fulfillment thereof by any of the individuals insured will not prejudice the
rights of the Lessor and/or anyone acting on its behalf to receive indemnity.

This certification is subject to the terms and exclusions of the original
policies, insofar as they have not been expressly modified by what is stated in
this certificate.
 
 
 
 
 
 
 
Insurer’s Name
 
Insurer’s Signature and Stamp
 
Name of Signatory
 
Signatory’s Position











_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

83














APPENDIX E2
LESSEE’S CERTIFICATE OF INSURANCE


Date: _______________


To:
___________ and/or the Parent Company and/or Subsidiaries and/or Affiliate
Companies (hereinafter: the “Lessor”)
                
We hereby confirm that we have arranged the insurance policies as set forth
below, inter alia, in connection with the Lease Agreement in question, in the
name of _____________ Ltd (hereinafter: the “Lessee”) in respect of the property
that has been leased by the Lessee at ________________ (hereinafter: the “Leased
Premises”), for the period commencing on ___/__/____ to ___/__/____
(hereinafter: the “Insurance Period”).
1.
Policy No. ……………..

Extended Fire Insurance that insures, at replacement value (excluding inventory
which is insured at its value), loss or damage to the Lessee’s property, of any
nature whatsoever, that is owned by the Lessee and/or that is under its
responsibility, that is in the Leased Premises and/or in the vicinity of the
Leased Premises (without derogating from the generality of the foregoing,
including furniture, equipment, installations and inventory, of any nature


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

84




whatsoever) and/or for additions and improvements that have been added to the
Leased Premises by the Lessee and/or anyone acting on its behalf, against the
risks of the insureds in extended fire insurance, including fire, smoke,
lightning, explosion, storms, gales, floods, earthquakes, damage caused by
liquids and burst pipes, damage caused by vehicles and/or lifting equipment,
damage caused by aircraft, strikes, lockouts, malicious damage and burglary. The
said insurance includes an express clause regarding a waiver of the right of
subrogation against the Lessor and/or those acting on its behalf, and against
other lessees, tenants and other rights holders (hereinafter: the “Other Rights
Holders”) where in the Property Insurance of the Other Rights Holders a
corresponding clause is included concerning a waiver of the right of subrogation
against the Lessee, and/or in an agreement conferring rights in the Building on
the Other Rights Holders, as aforesaid, an exemption from liability is included
in favor of the Lessee in respect of loss or damage that may be caused to the
property of the Other Rights Holders as a result of the risks insured in
extended Fire Insurance; however, the said waiver will not apply in favor of any
person who causes damage deliberately.
2.
Third Party Insurance (Policy No. ……………..)

Third Party Liability Insurance that insures the liability of the Lessee and/or
of those acting on its behalf under the law in respect of loss, bodily injury or
damage to property of any person and/or any body including the Lessor and/or
anyone acting on its behalf, with a limit of liability in an amount of $833,000
in respect of one insurance event and cumulatively during the Insurance Period.
The insurance is not subject to any limitation concerning: fire, explosion,
panic, lifting, loading and unloading equipment, liability in respect of and
towards contractors and subcontractors, defective sanitary facilities,
poisoning, anything harmful to food or beverages, strikes and lockouts, as well
as subrogation claims by the National Insurance Institute. The said insurance is
extended to indemnify the Lessor in respect of liability that may be imposed on
it as a result of acts and/or omissions on the part of the Lessee, subject to a
cross liability clause according to which it is as if the insurance has been
taken out separately for each of the individuals insured.


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

85




3.
Employers’ Liability Insurance (Policy No. ……………..)

Employers’ Liability Insurance according to the Torts Ordinance [New Version]
and/or pursuant to the Defective Products (Liability) Law, 5740-1980, in respect
of the Lessee’s liability to its employees, with a limit of liability in an
amount of $ 5,000,000 per claimant, per event and in total for an annual
Insurance Period, where the insurance will not include any limit concerning
additions and improvements in the Leased Premises, baits and poisons,
contractors, subcontractors and their employees in the event that they are
deemed the insured’s employees, as well as the employment of youths. The
insurance has been extended to indemnify the Lessor and/or anyone acting on its
behalf, in the event that it is claimed, with regard to the occurrence of any
work accident and/or occupational illness, that it bears employer’s liability
towards any of the Lessee’s employees. The insurance includes a section
concerning a waver by the insurer of the right of subrogation against the Lessor
and/or those acting on its behalf, provided that the said waiver of the right of
subrogation will not apply in favor of any person who causes damage
deliberately.
4.
Consequential Loss Policy No. ……………..

Consequential Loss Insurance (excluding Rent to the Lessor and/or Management
Fees) as a result of damage caused to the contents of the Leased Premises and/or
to the Building in which the Leased Premises are situated, as a result of the
risks stated in Section (1) above, for an indemnification period of 12 months.
The insurance will be extended to cover consequential loss caused as a result of
a denial of access. The insurance has been extended to cover a disturbance or
interruption during the course of the Lessee’s business due to the interruption
in the electricity supply as a result of extended fire risks (excluding
burglary, robbery and the extensions of all the risks). For the avoidance of
doubt, it is hereby clarified that what is stated above concerning the
interruption in the electricity supply also [applies] with respect to the supply
of electricity by the Lessor. The insurance includes a clause concerning a
waiver by the insurer of the right of subrogation against the Lessor and those
acting on its behalf and/or against the Other Rights Holders, where in the
Consequential Loss Insurance of the Other Rights Holders a corresponding clause
is included concerning


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

86




a waiver of the right of subrogation against the Lessee and/or in an agreement –
conferring rights on the Other Rights Holders in the Building – an exemption
from liability is included in respect of consequential loss to the Other Rights
Holders as a result of the risks which are customary in Extended Fire Insurance;
however, such waiver will not apply in favor of any person who causes damage
deliberately.
5.
Miscellaneous

5.1
The Lessee alone is responsible for payment of the premiums and the deductibles
stipulated in the insurance policies specified above.

5.2
In all the policies, the exception of gross negligence is cancelled.

5.3
In the insurance policies specified above (hereinafter: the “Insurance
Policies”) it is expressly noted that these Insurance Policies are primary and
precede any other insurance taken out by the Lessor and we waive any claim of
sharing in the Lessor’s Insurance.

5.4
We confirm that the Insurance Policies will not be cancelled and will not be
changed during the Insurance Period without a notice being sent to you in this
regard by registered mail 30 days in advance.

5.5
A breach of a conditions of the Policy or failure to fulfil them, in good faith,
by the Lessee will not undermine the right of the Lessor to receive
indemnification from the insurer. The terms and conditions of the Policy taken
out according to this certificate will not be inferior to the wording known as
the BIT or MigdalBIT and/or ManoBIT and/or HarelBIT rule ___________.



This certification is subject to the terms and exclusions of the original
policies, insofar as they have not been expressly modified by what is stated in
this certificate.


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

87




 
 
 
 
 
 
 
Insurer’s Name
 
Insurer’s Signature and Stamp
 
Name of Signatory
 
Signatory’s Position





















_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------


88




appendixathesketchofthel001.jpg [appendixathesketchofthel001.jpg]


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------


89




APPENDIX A1 - TABLE OF AREAS
Actual Areas in SQM
Levels
 
 
     3,598
Ground Level 0.00
        193
Core 0.00
        219
Level 4.3 Core
          41
Technical - high voltage room 4.3
 
 
     4,077
Level 8.6
        214
Core 8.6
          38
Technical Facilities 8.6
        258
Level 11.6
 
 
     1,160
Level 14.6
        158
Level 14.6 Core
          52
Level 14.6 Exit to Roof
     1,160
Level 19.1
        157
Level 19.1 Core
        122
Level 23.6 Exit to Roof
 
 
        168
Shaft deductions
 
 
     1,824
Rear covered parking
        500
Front covered parking
        104
Technical systems area
 
 
 
 
   11,279
Total built up area
 
 
     2,428
Total area of covered parking
 
 
 
 
   13,707
Total built up area + total covered area




Israel Land Authority


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

90




_____________________________________________________________________________Contract:
251/9 Conditions: 206/11 Extracted at: 12:48:36 25/01/2017 52872743A
Government website: www.gov.il | Tel: 03-9533333 / *5575 | www.land.gov.il
25/01/2017 12:48:44
Page 13 of 13






File No: 52872743A
Account No: 975147240


Leasehold Agreement
Discounted
Entered into in
Jerusalem
On
12th of
February
2017
 
 
Day
_____
Month ______
_____



Between:
The Israel Land Authority which supervises the land of the State of Israel, the
Development Authority and Jewish National Fund (which will hereinafter be
referred to as: the “Lessor”), whose address for the purpose of this agreement
is: 125 Menachem Begin Street, Floors 4-5, L, Tel Aviv.
Of the First Part;


And:
Mega Or Holdings Ltd ID/Company No: 513257873
(Hereinafter: the “Lessee”), whose address for the purpose of this agreement is:
PO Box 117 D.N. Central, Moshav Shilat.
Of the Second Part;
PREAMBLE
The preamble to the lease agreement constitutes an integral part of the terms
and conditions of the lease which are attached hereto, and together they
constitute the lease agreement.
The above terms and conditions of the lease were published in Official Gazette
No. 4818 dated 4.11.99 (hereinafter: the “Terms and Conditions of the Lease”).


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

91




Whereas:
The State of Israel/The Development Authority is the owner of the land specified
below in this preamble (hereinafter: the “Leased Property”);

And Whereas:
The Lessee hereby declares that according to the provisions of Section 19(a)(3)
of the Terms and Conditions of the Lease it is not subject to a limitation
regarding its engagement with the Lessor in this agreement, and that it is aware
that only on the basis of this essential precondition is the Lessor prepared to
engage with it pursuant to this lease agreement;

And Whereas:
The meaning of the terms and expressions contained in this agreement will be in
accordance with what is stated hereunder in this preamble, unless the context
requires another meaning in terms of the agreement;

The “Leased Property”
0
The plot described in the sketch which is hereby attached, which was prepared by
the Lessor and the details of which are:
The location: Modi’in-Maccabim The area: approx. 8,709 sqm
Registered Block: 5895 Parcel: 3 (in its entirety)
Plot(s) No. 63b according to Detailed Plan No. MD/21
According to Detailed Plan No. MD/21/1
According to Detailed Plan No. MD/2020
The “Date of Approval of the Transaction”
0
The date on which the transaction, which is the subject of this agreement, was
approved by the management of the Lessor.
The “Lease Term”
0
49 years, as of the Date of Approval of the Transaction, i.e., from 27.11.2016
to 26.11.2065.
“Additional Lease Term”
0
49 years from the expiry of the Lease Term.
The “Purpose of the Lease”
0
Industrial building.
The “Building Capacity”
0
According to a valid Plan that applies to the Leased Property on the date of
signature of this agreement .
The “Consideration”
0
An amount of NIS 15,259,555.00, as at the Date of Approval of the Transaction.





Without derogating from any other terms and conditions which are stipulated in
this agreement, construction in excess of the Building Capacity, as defined
above, will be subject to an approved plan, which applies to the Leased Property
and which requires the Lessor’s consent.
No additional Consideration is required in return for the Lessor’s consent to
build in excess of the Building Capacity as defined above.
The Lessee will not be entitled to a reimbursement of any part of the Rent, even
if in practice the Building Capacity for which it has paid has not been
utilized.
The Lessee will furnish the Lessor upon signature of the agreement with
confirmation of depositing the full amount of the Consideration to the Lessor.


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

92




The Date of Approval of the Transaction will be deemed the commencement of the
Lease Term for all intents and purposes, including the dates pursuant to this
agreement, as well as for the purpose of possession, responsibility for damage,
and the payments in respect of taxes, compulsory payments and development
expenses.


The “ Basic Value of the Leased Property”
0
NIS 16,768,741.76 (sixteen million seven hundred and sixty-eight thousand seven
hundred and forty-one and 76 agorot) as of the Date of Approval of the
Transaction.
The “Base Index”
0
The Consumer Price Index that was known on the Date of Approval of the
Transaction, as stated above.
The “Zoning”
0
For Plot No. 63b According to Plan MD/21 -


63b According to Plan MD/21/1 -
According to the Urban Building Plan


63b According to Plan MD/2020 -
According to the Urban Building Plan
The “Date for Completion of the Construction”
0
Not later than the expiry of 36 months from the Date of Approval of the
Transaction.





And Whereas:
If the Lessee comprises more than one person or one corporation, the
undertakings of the people or the corporations that constitute the Lessee will
be joint and several, while their rights pursuant to this agreement will only be
joint;

And Whereas:
The Lessor hereby delivers the Leased Property into the possession of the
Lessee, and the Lessee hereby takes possession of the Leased Property, for the
purpose of developing it and constructing the buildings in accordance with what
is stated above, and in accordance with the plans which will be approved by the
Lessor and by the Planning Authorities;

And Whereas:
In addition to the Terms and Conditions of the Lease, the parties agree that the
following special conditions shall apply (hereinafter: the “Special
Conditions”).



The Lessee’s Declarations and Undertakings
1.
The Consideration

a)
In return for the Lessor’s undertakings, the Lessee will pay the Lessor the
Consideration, as defined in this preamble.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

93




b)
The Lessee will also pay the Lessor the “Additional Charges”, as defined in this
preamble, if the payments are detailed above.

c)
The Lessee will furnish the Lessor, upon signature of the agreement with
confirmation of depositing the amounts, in favour of the Lessor, that it is
obliged to pay, as stated in Subsections (a) and (b) above.

2.
The Lessee warrants that up until the registration, at the Land Registration
Bureau - of rights in the names of third parties, in respect of buildings or
apartments that will be built for them, if built, on the Leased Property,
(hereinafter: “Purchasers of the Units”) - it will be solely responsible for any
legal acts required and involved in handling the Purchasers of the Units,
including the transfer of rights, registration of attachments, giving
undertakings to register a mortgage, registration of a mortgage in favour of the
Purchasers of the Units, checking tax approvals and registering the rights of
Purchasers of the Units at the Land Registration Bureau.

In the event that the Lease Premises are registered as a separate registration
unit, the Lessee declares that it is aware that the lease right in the Leased
Property can be registered in its name at the Land Registration Bureau, and
therefore from the date of signature by the Authority of the documents which are
required for the registration of the lease right in its name, at the Land
Registration Bureau, the Authority will be released from giving the Lessee
and/or the Purchasers of the Units from it any service in respect of the Leased
Property and/or the rights therein, including the undertaking to register a
mortgage.


3.
The Lessee undertakes to prepare and submit to the Lessor, for its approval, the
building plans of the buildings which it wishes to build on the Leased Property,
a map of the measurements of the Leased Property prepared by a certified
surveyor as well as any other document that is required for the said
construction (hereinafter: the “Plan” or the “Building Plans”).

4.
The Lessee undertakes to submit, to the competent planning authorities, on the
Building Plans that have been approved by the Lessor, and to do all that is
required to obtain a lawful building permit from the competent planning
authorities - immediately upon receiving the Lessor’s approval in respect of the
Building Plans.

5.
The Lessee undertakes to complete construction of the buildings in order to
facilitate occupancy and/or to operate them and/or use them in accordance with
the purpose of the allocation up until the Date of Completion of the
Construction (36 months after the Date of Approval of the Transaction).

6.
In the event that the Leased Property have not yet been registered as a separate
registration unit, the Lessee undertakes to prepare and complete - by the Date
for Completion of the Construction (36 months after the Date of Approval of the
Transaction) - all the activities required for the registration of the Plot as a
separate registration unit and, for this purpose, at its expense, to perform any
act that is required, including: parcellation, measuring, preparing, preparing
maps, consolidation, distribution, redistribution, separation, etc., and also to
register the Plot at the Land Registration Bureau as a separate registration
unit by the said date.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

94




The Lessor will be entitled to notify the Lessee, in advance and in writing,
that it is the Lessor’s intention to carry out the said activities, or any of
them, instead of the Lessee, and in such case, the Lessor will be entitled to
carry out all the said activities, in whole or in part, by itself and at the
expense of the Lessee, and the Lessee undertakes to pay the Lessor any expense
incurred by the Lessor for the purpose of carrying out the said activities, in
accordance with an account that is submitted to it, within 30 days of the date
of submitting the account.
The Lessee warrants that after registration of the land as a separate
registration unit, the Lessee will register its lease rights in the land
pursuant to what is stated in this agreement.
In the event that the Leased Property is registered as a separate registration
unit, the Lessee will register its lease rights in the land, in accordance with
what is stated in this agreement, immediately and no later than 60 days after
signature of the agreement by the authority.
7.
The Lessee undertakes to prepare all the activities required for the
registration of the buildings as a condominium or condominiums in accordance
with the Land Law, 5729-1969 by the date of completion of the construction or up
to 9 months after the date of registration of the parcellation, where this is
done by the Authority, and for this purpose, at its expense, to carry out any
act that is required, including the preparation of sketches, registration
orders, regulations, etc., and to register the buildings as a condominium or
condominiums by the said date.

The Lessor will be entitled to notify the Lessee, in advance and in writing,
that the Lessor intends carrying out the said activities, or any of them,
instead of the Lessee, and in such case the Lessor will be entitled to carry out
some or all of the said activities by itself and at the Lessee’s expense, and
the Lessee undertakes to pay the Lessor any expense incurred by the Lessor for
the purpose of carrying out the said activities, in accordance with an account
that is submitted to it, within 30 days of the date of submitting the account.
In such case, the Lessee undertakes to provide the Lessor with any document that
is required for carrying out the said activities by the Lessor.
Up until the date of registration of the building as a condominium, the Lessor
will not allow a transfer of rights by way of joint lease (Musha - partnership
in land), whereby the Lessee and the Purchasers of the Units will be joint
lessees from the Lessor.
Subject to registration of the Lessee’s rights at the Land Registration Bureau,
the Lessor will allow, and it hereby gives its consent, for the registration of
notes in the Land Registry in respect of the transfer of rights to Purchasers of
the Units.
8.
The Lessee undertakes to appear at the offices of the Lessor and/or at any other
place, as required, on the date that will be coordinated with the Lessor in
advanced, to sign any document, bill, certificate, etc., as required for the
purpose of registering the lease in respect of the Plot and the buildings that
have been erected on it and/or any unit in the condominium, which has been
registered as aforesaid, as the case may be. In the event that such a date is
not arranged by the Lessee, the Lessee undertakes to appear at any time that is
specified and of which it is notified by the Lessor.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

95




In the event that the Leased Property is registered as a separate registration
unit, then, on the date of signature of this agreement, the Lessee will also
sign a deed of lease, as well as any other document, bill, certificate, etc., as
may be required for executing registration of its rights in respect of the land.
The Lessee undertakes to register its rights pursuant to the lease deed at the
Land Registration Bureau no later than 60 days after the date of signature of
the agreement.
9.
The Leased Property, by virtue of this agreement, is the space above ground,
unless rights are expressly conferred on the Lessee are below the ground. What
is stated in this section shall not derogate from the rights conferred in the
Lessee in a valid Plan, including the approval to build a basement.

10.
Material Breach

In addition to what is stated in Section 19 of the Terms and Conditions of the
Lease, a breach of any of the provisions of Sections 2, 5, 6, 7, 8 of this
preamble will be deemed a material breach of this agreement, and, without
derogating from what is stated in the Terms and Conditions of the Lease, the
Lessor will be entitled to cancel this agreement as a result of such breach.
With regard to what is stated in Section 5, the Lessor is entitled to give its
consent for an extension of the dates on the conditions that are stipulated.
11.
Nonconformity and Removal of Occupiers

a)
The Lessee hereby declares that it has seen the Leased Property, it has
inspected the legal and physical condition thereof, and it has found it to be
suitable to all its needs for the purpose of fulfilling the agreement.

b)
Without derogating from the generality of the foregoing, if there are occupiers
on the Plot that are on the Plot by the Date of Approval of the Transaction:

1)
The obligation of removing the occupiers and/or liability for the removal
expenses will not apply, in any form whatsoever, to the Lessor.

2)
The presence of occupiers on the Plot, as aforesaid, will not serve as grounds
and/or justification for the nonfulfillment of any of the provisions of the
agreement by the Lessee and in particular its obligation to comply with the
timetables in this agreement.

3)
The Lessee will be entitled, no later than three months after the date of
signature of this agreement, to notify the Lessor that because of the presence
of occupiers on the Plot it wishes to cancel the agreement. In such case, and
subject to confirmation by the Lessor of the fact of the presence of such
occupiers, the Lessor will be prepared to agree to cancel the agreement without
the Lessee being liable for liquidated damages. The cancellation will be
governed by the provisions of Sections 19 (b) and 19 (c) of the Terms and
Conditions of the Lease, mutatis mutandis.



12.
Interest and Linkage on Arrear Payments

a)
Any payment that the Lessee owes to the Lessor pursuant to this agreement, and
which is not paid by it on time, will bear linkage differentials and/or interest
that



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

96




will be calculated up until the date of the actual payment, and they will be at
the rate that is customary at the Lessor at the time of the payment with respect
to arrear payments, and this will not derogate from any of the Lessor’s other
rights under this agreement or in terms of any law.
b)
Any payment that is made by the Lessee will be credited according to the
following order: the collection costs, interest, linkage differentials, and
lastly the principal amount.

13.
Payment of Development Costs

The Lessee undertakes to bear all the Development Costs, whether they apply to
the Leased Property or they are in respect thereof or in respect of the use
thereof at the time of signature of this agreement, either prior to this
agreement or after date of signature of this agreement, whether they were paid
by the Lessor prior to the date of signature of this agreement or not paid by
it. The Lessee undertakes to pay the Development Costs upon the demand of the
Lessor and/or the competent party acting on its behalf to demand payment thereof
and/or upon demand by the party that incurs the Development Costs.
The Lessee undertakes to repay the Lessor, upon its demand, any amount paid by
the Lessor in respect of the Development Costs, within 30 days of the date of
the Lessor’s demand.
In this section, “Development Costs” means: Expenses and/or levies and/or fees,
of any nature whatsoever, in respect of the development of infrastructure
systems and/or above-ground infrastructure and/or other infrastructure that
constitutes a condition for the development of the Leased Property or for
building on it, including building access roads to the Leased Property, paving
roads and pavements, lighting, water, sewage, etc.     
14.
Notwithstanding what is stated in Sections 9(c) and 14(d) of the Terms and
Conditions of the Lease, the Lessor will not give its consent to a change in the
Zoning, a change on the construction capacity, additional construction, and
splitting and transferring rights in a monetary payment.

15.
The Lessee is aware that the expenses and payments involved in carrying out the
activities and/or the registration pursuant to this agreement will apply to it
alone.

16.
Special conditions:

I.
The Lessee is aware that the tender booklet constitutes an integral part of the
terms and conditions of this agreement.

II.
The Lessee is aware that the area which is the subject of the tender has been
declared antiquities (Official Gazette 4750, dated 10.5.99). The Lessee declares
and warrants that it will bear the costs of development, testing excavations and
conservation excavations on the land which is the subject of the tender. The
extent of the supervision, the testing excavations and conservation excavations
will be as is required according to the determination by the Antiquities
Authority.

III.
In the event that the terms and condition of the Plan are improved after the
winner is declared in the tender, the winner will not pay any additional amounts
to the Israel Land Authority in respect of these additions. In respect of a
betterment levy that applies up until the time of declaring the winner of the
tender, the Local Authority



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

97




will collect this in lieu of a betterment levy from the Authority in accordance
with the law. The liability for a betterment levy, if applicable, that will
apply after determining the winner of the tender, will apply in its entirety to
the winner of the tender without a right to be reimbursed from the Authority.
IV.
The Lessee is aware that the land which is the subject of the tender has
undergone parcellation (division), and that the parcellation has been registered
at the Land Registration Bureau. At the time of signing the lease agreement, the
Lessee will also be required to sign lease deeds and to register it rights at
the Land Registration Bureau shortly after the date of signature of the deeds.

For the avoidance of doubt, it is hereby declared and clarified that the Lessee
is aware that it will not be able to refer anyone to the Authority that
purchases rights from it in the building, which is to be built on the Plot, and
that any activity that applies to it pursuant to the agreement and/or by virtue
of the law, will be carried out by it and it will be registered at the Land
Registration Bureau and not at the offices or in the books of the Israel Land
Authority.
The Lessee declares and warrants that it does not have, nor will it have, any
claim and/or demand and/or action, monetary and/or other, including any demand
to cancel the transaction, against the Authority and/or against anyone acting on
its behalf, in respect of the Terms and conditions set forth above.
17.
In the event of a contradiction between the Special Conditions as stated above
and the Terms and Conditions of the Lease, what is stated in the Special
Conditions shall prevail.





IN WITNESS WHEREOF THE PARTIES HAVE HEREUNTO SET THEIR HANDS:
 
The Lessor:
 
The Lessee:
 
 
 
 
 
1. Name
Anya Yaacov
1. Name
Mega Or Holdings Ltd
    Job Title
Senior Team Leader for Promoting Transactions
Business Division -
Israel Land Authority Central
    ID No.
513257873
    Signature
Signing Power dated
17/7/16
Signature
Nurit Azulay, Attorney
License No: 37753
PO Box 117, D.N. Central Shilat 7318800



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

98




 
 
 
 
 
 
 
 
2. Name
Mitra Yaacov
2. Name
______________
    Job Title
Senior Team Leader for Promoting Transactions
Business Division -
Israel Land Authority
    ID No.
______________
    Signature
______________
Signature
______________
 
 
 
 
Avihai Yefet


Deputy Accountant
Israel Land Authority
 
     
 
Adiel Shamron
Director of the Israel Land Authority
 
3. Name
______________
    ID No.
______________
    Signature
______________
 
 
4. Name
______________
 
 
    ID No.
______________
 
 
    Signature
______________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5. Name
______________
 
 
    ID No.
______________
 
 
    Signature
______________
 
 
 
 
 
 
 
 
 
 
6. Name
______________
 
 
    ID No.
______________
 
 
    Signature
______________





_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

99










Confirmation:
I, the undersigned, confirm that I identified the aforementioned Lessee
according to the ID documents presented to me, and that the Lessee signed this
agreement in my presence.


Name
Meital Tayar
Job Title
Transaction Promotion
Confirming Signature
 
 
 
 
 
Meital Tayar
Transaction Promotion Business Division - Central
Israel Land Authority











MAP
File 52872743A
MAP
Business Division: Mapping and Measuring
Town: Modi'in-Maccabim-Re'ut
Block: 5895
Parcel: 3 - in its entirety
Plot: 63 b
 
 
Area of the transaction: 8.709 dunams
 
 
 



Block
Parcel
Subparcels
Area in Dunams
5895
3
In its entirety
8.709



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

100






Plans
Plot
Sub Plot
Zoning
MD/21
63b
In its entirety
Industrial complexes- Classification 3













This sketch was prepared according to a request from the Marketing and Revenue
Department
Purpose of the drawing: Marketing
Remarks:
1. The sketch is based on a map of Registered Block 5895
     The sketch is based on Urban Building Plan No. MD/21
The sketch is based on ___________ ____________
Surveyor: ________________
Dated: _____________


2. This sketch was prepared by Ira Chapman on 26/06/2016
Checked by Luzon Victor on 26/06/2016


Work No. _________


Not for registration purposes
08:14:57 26/06/2016













_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

101







APPENDIX B
HOT WORKS PROCEDURE
Mega Or Holdings Ltd
Public Company No. 513257873
PO Box 117 D.N. Merkaz
Moshav Shilat, 7318800
(Hereinafter: the “Lessor”)
Dear Sir/Madam,
Re: The Special Terms and Conditions for Carrying out Hot Works
I hereby confirm that execution of the Adjustment Works in the Leased Premises
by the Lessee and/or any contractor operating on its behalf, is conditional on
compliance with the following procedure:
The term “Heat Works” means: carrying out any works whatsoever involving
welding, hard and soft soldering, works using an open flame (such as cutting,
tarring and sealing), cutting with a disc, burning materials and any work
involving the emission of sparks and/or flames.
1.
The Lessee will appoint a contractor or a subcontractor operating on its behalf,
who will carry out the “Heat Works”, and it will appoint an authorized party to
act on its behalf (hereinafter: the “Authorized Party”) whose job it will be to
ensure that no works are carried out with heat other than according to this
procedure.

2.
Prior to commencing with the execution of Heat Works, the Authorized Party will
inspect the area designated for the works and he will ensure the removal of
flammable materials, of any nature, within a radius of at least 10 meters from
the place where the Heat Works are to be carried out, while flammable objects
that cannot be removed must be wrapped with a non-flammable coating, such as an
asbestos blanket or a wet tarpaulin cover.

3.
The Authorized Party will appoint a person who will serve as a fire observer
(hereinafter: the “Fire Watcher”) who will be equipped with suitable fire
extinguishing equipment for the type of flammable materials in the surrounding
area where the Heat Works are to be carried out.

4.
The Fire Watcher must be positioned next to the person carrying out the work,
and his function is to supervise during the entire period of carrying out the
work that fire or sparks do not develop into a fire.

5.
The Fire Watcher must continue to supervise the surrounding area of the work,
for at least 5 minutes after the completion of the work, ensuring that there are
no sources of repeated conflagration.

6.
It is hereby clarified that this procedure constitutes the minimum stipulation,
and any other safety conditions that require the work to be performed, pursuant
to any law and according to the Insurance Policy that has been taken out, will
be in addition to what is stated above.



The Lessee undertakes to ensure and guarantee that contractors acting on its
behalf will make sure to comply with this procedure.


___________________
 
 
Lessee’s Signature
 
_________________________
 
 
Mega Or Holdings Ltd




5


APPENDIX C


Re:
Mega Or Holdings Ltd, Public Company No. 513257873
Instructions prior to commencement of the Works in the Leased Premises/for
Opening the Leased Premises 



1.
General:

1.
A set of plans must be submitted for approval by the Lessor, including:
Architectural plans, a safety plan, electrical and low voltage plans,
air-conditioning plans (including a plan for placing an air-conditioner on the
gallery), plumbing plans, signage plans + measurements, etc.

2.
Organizational area and warehouse - There is no such area, and the contractor is
required to get organized only inside the area of the Leased Premises.

3.
Safety officer - The Lessee is required to appoint a project manager / main
contractor who will serve as a safety officer and his particulars must be
provided to the Lessor’s representative.     

4.
Shafts - The danger involved in the work inside the shaft must be addressed in
terms of safety - It is prohibited to step or stand on partitions inside the
shafts, and there is no authorization for dismantling existing fire protection.

5.
Fire closures -In any shaft or opening through which a passage is to be built,
the appropriate materials must be used in accordance with the safety
consultant’s instructions, and a fire closure must be made, after making an
opening, by a qualified contractor using materials with a standards mark.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

102




6.
Garbage removal - On the day of commencement of the work on the project, a
garbage container will be placed by the Lessee/contractor, and its location will
be coordinated with the Lessor’s representative. The container must be removed
regularly and dirt must be prevented in a public area. It is the responsibility
of any contractor to dispose of the waste in the container at the end of the
working day.

7.
Connection to the systems - It has been clarified to the Lessee/contractor that
it is prohibited to disconnect from and connect to any existing public system
without the prior approval from the representative of the Lessor or an inspector
on its behalf.

8.
The contractor may not drill or damage the walls of the outer shell of the
building without the prior approval of the Lessor’s representative. Upon
completion of the construction, the Lessee will submit AS MADE plans of the
electricity, safety, plumbing, architecture and permits to the Lessor’s
representative.

2.
Technical Roof

1.
Placing equipment for infrastructures on the technical roof must be coordinated
in advance with the Lessor’s representative.

2.
For heavy equipment, approval of the constructor of the building is required
prior to placing it. In order to obtain this approval, the Lessee must provide a
plan of the technical equipment and the installations (size, weight, etc.).

3.
It is totally forbidden to drill in the floor of the roof or in the floor of the
Leased Premises without obtaining the written consent of the Lessor.

4.
The Lessee must completely seal the penetration point of the ducts that it has
made, except for sealing of the shafts which appear in the building plans.

5.
The air-conditioners must be drained directly to the drainage of the gallery, in
coordination with the Lessor’s representative.

3.
Water Meters:

1.
The Lessor supplies the infrastructure of the waterway to the Leased Premises.

2.
For the purpose of regulating the water supply to the Leased Premises, the
engagement agreement between the Lessor and the Lessee must be brought to the
local authority, and the [Water] Corporation must be paid for a water meter and
for the installation thereof.

3.
The water meter will be installed by the [Water] Corporation after signature of
an engagement contract between the Lessee and the [Water] Corporation.

4.
Signage:

1.
Coordination regarding the signage will be done through the email address of the
Lessor’s representative and/or Golan Eini: golan@megaor.co.il.

2.
Electricity for the signage is from the electrical board of the Leased Premises.

3.
There will be no visible cables on the facade of the building for wiring the
signs.

5.
Instructions given by the Fire Department for obtaining a Fire Department
Certificate and a Certificate of Occupancy (the Lessee’s responsibility):

Fire and Rescue Authority:
1.
Ordering an inspection by the Fire and Rescue Authority inside the Leased
Premises (fire extinguishing) is the responsibility of the Lessor and at the
expense of the Lessee.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

103




2.
There may be additional requirements on the part of the Fire Department
specifically for the Leased Premises in accordance with the safety plan, the
preparation and issuing of which is the responsibility and at the expense of the
Lessee only, such as:

Presentation of an activity regimen in accordance with the MCR 536 instructions

Presentation of a sprinkler deployment plan

Confirmation by an accredited laboratory of fire doors, Standard 1212/1189 Part
4.4

Confirmation of the durability of the construction materials according to
Standards 921 and 923

Certificate of integrity from an accredited laboratory regarding the integrity
of the detector system, in accordance with Standard 1220

Certificate of integrity from an accredited laboratory of the integrity of the
sprinkler system, in accordance with Standard 1596

Confirmation by an accredited laboratory of the installation of the system in
accordance with IS 158

Confirmation by an accredited laboratory of the air carriers, in accordance with
IS 1001 Part 1.1

Certificate of integrity from an accredited laboratory of the hood system of
cooking/frying in accordance with IS 1001/6

Certificate of integrity of the emergency generator (if necessary) by a
certified inspector

Declaration by an engineer/architect that the Leased Premises have been
inspected and that they comply with the requirements of the Planning and
Building Law

Certificate of integrity from a laboratory with respect to the system for
turning off the gas in accordance with Standard 2001/1597 N.F.P.A

Confirmation by a safety consultant of compliance with the requirements in
accordance with the safety plan

Confirmation by an electrical engineer of the planning and execution of the
electrical systems in accordance with the Electricity Law 1954, including the
installation of emergency lighting, a public address system, emergency switches,
a firemen’s board and illuminated signs, in accordance with IS 1419

Test certificate from an accredited laboratory with respect to illuminated
direction signs in accordance with IS 20 Part 2.22

Confirmation of finishing materials, coatings and covers that comply with
Israeli Standards 755, 921 Part 5 and IS 931, and that they are suitable for use
in the



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

104




Leased Premises in accordance with the test reports of the Israeli Standards
Department.
A Certificate from a laboratory with respect to the smoke release blowers that
are able to function for two hours at a temperature of 250/400 degrees Celsius

Laboratory approval for system integration in accordance with the directives of
MCR 536

Field file (if necessary)

There may be additional requirements from the Fire Extinguishing Authority.

    
Fire Alarm System:
3.
The Lessee must install a fire/smoke alarm system, including end units.

4.
Upper ceiling detectors must be installed. If a prosthetic ceiling is installed
more than 60 cm away from the ceiling of the building, double the quantity of
detectors must be installed. In any case, it is necessary to consult with a
safety consultant with regard to the deployment of the detectors in accordance
with his instructions.

Sprinklers:
5.
Sprinklers have been deployed in the Leased Premises, on the first level, in
accordance with the instructions of a safety consultant. After the erection of
interior walls, and lowering of the ceiling, sprinklers will be installed in
accordance with the design of a safety consultant for the deployment of the
sprinklers, and the Lessee will adjust the system in accordance with the new
design.

Fire Extinguishing Cabinet:
6.
The Lessor provides cabinets with firefighting equipment, which comply with the
instructions of the safety consultant.

7.
Moving the firefighting cabinets may be done by and at the expense of the
Lessee, according to its needs.



___________________
 
____________________________________________
 
 
 
Lessee’s Signature
 
Signature of the Main Contractor / The Project Manager on behalf of the Lessee








DEBIT ORDER INSTRUCTION


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

105




Date …………………
To:


 
 
Bank Account Number
Type of Account
Department Code
 
 
     | |
Branch Bank
  | | | |
 
 
 
Bank …………………
Institution
Code
Customer’s Reference/ID No. at the Bank
Branch …………………
54074
 
Address of Branch ………………
 
 
 



1. I/we, the undersigned, ……………………..
(Account holder’s/holders’ name as it appears in the books of the bank)
………………………
ID/Company No.



Address: Street ………………………. No…… City ………….. Area code ……..
hereby give you an instruction to debit my/our account at your branch in respect
of various matters,
with amounts and on the dates as provided to you from time to time on magnetic
media by Mega Or Holdings Ltd (name of beneficiary) as described below in the
“authorization details”.


1.
I am/we are aware that:

a.
This instruction can be cancelled by notice given by me/us in writing to the
bank and to Mega Or Holdings Ltd (name of beneficiary) which will come into
effect business day after giving such notice to the bank and it is cancellable
pursuant to the provisions of any law.

b.
I/we will be entitled to cancel a specific debit in advance, provided that the
notice in this regard is delivered by me/us in writing to the bank, at least one
business day prior to the date of the debit.

c.
I/we will be entitled to cancel a debit no later than ninety days after the date
of the debit, if I/we prove to the bank that the debit does not match the dates
or the amounts specified in writing in the authorization, if specified.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

106




2.
I am/we are aware that the details noted in the authorization letters and emails
are matters that we are required to arrange with the beneficiary.

3.
I am/we are aware that the amounts of the debit according to this authorization
will appear in the account pages, and that I/we will not be sent a special
notice by the bank in respect of these debits.

4.
The bank will act in accordance with this authorization instruction, as long as
the status of the account allows this, and as long as there is no legal or other
impediment.

5.
The bank is entitled to remove me/us from the arrangement described in this
authorization letter if it has a reasonable reason for this, and it will inform
me/us of this immediately after making the decision, while noting the reason.

6.
Kindly send confirmation to Mega Or Holdings Ltd (name of beneficiary), in the
appendix attached hereto, that you have received these instructions of
mine/ours.

__________________________Authorization Details approval
__________________________


1. The amount and date of the debit will be specified from time to time by Mega
Or Holdings Ltd (name of beneficiary) according to the agreement with the
customer.
2. Details of the debit:
Amount of single debit
No. of Debits
Frequency of Debits
Linkage
Type | Basis
Date of First Debit
Date of Last Debit
 


 
 
 
 
 
 
 
 
 





Account holder/s signature …………………………………….
 
________________________________Bank’s approval __________________________




_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

107




To:
Mega Or Holdings Ltd
Beneficiary
Bank Account Number
Type of Account
Department Code
 D.N Central Shilat 73188
Address + Area Code
 
     | |
Branch Bank
  | | | |
 
 
 
Bank …………………
Institutional Code
Customer’s Reference/ID No. at the Bank
Branch …………………
54074
 





We received instructions from ………………………. to honor debits in the amounts and on
the dates appearing on magnetic media presented to us from time to time, where
his/their account number is stated therein, in accordance with what is specified
in the authorization letter. We have recorded the instructions and we will act
accordingly, as long as the status of the account allows this, and as long as
there is no legal or other impediment to doing so, and as long as we do not
receive any cancellation instruction in writing from the account holder/s, or as
long as the holder/s of the account is/are not removed from the arrangement.
This authorization will not derogate from your undertaking to us, according to
the indemnification letter signed by you.






The original of this form, in two parts, will be sent to the bank’s branch.
A copy hereof will be given to the payor. 
Date ………………….
Sincerely,


Bank ………………….
Branch ………………….




















APPENDIX F
DRAFT BANK GUARANTEE


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

108




xx.02.2019


To:
_________________
_________________
_________________
 
Dear Sir/Madam,


Re: Guarantee No. __________ 

According to the request of Vishay Advanced Technologies Ltd, Private Company
No: 512868142 (hereinafter: the “Applicant”), we, the undersigned, hereby
guarantee to any of you to pay any amount up to the total of NIS 3,018,600 (in
words: three million eighteen thousand and six hundred New Israeli Shekels)
(hereinafter: the “Guarantee Amount”) that is owed or may be owed to you by the
Applicant in connection with an agreement for the lease of the property known as
Plot 63B in Block 5895 Parcel 3 (in its entirety), covering an area of approx.
8,709 sq. meters, and which is situated in the Modi’in Industrial Zone , where
the Guarantee Amount is linked to the Consumer Price Index as set forth below.
We hereby undertake to pay any of you the Guarantee Amount within seven days of
receipt your demand at our offices, at the address recorded below, where it is
linked to the Consumer Price Index, as aforesaid, upon your first demand in
writing, without imposing a duty on you to substantiate your demand or that you
first demand payment of the Guarantee Amount or any part thereof from the
Applicant and/or to take any action against the Applicant.
This guarantee of ours is absolute and independent. We undertake to act
accordingly without conditioning the said payment hereof on any condition
whatsoever. We will not be entitled to cancel it in any manner whatsoever.
For the avoidance of doubt, your demand for payment of the Guarantee Amount and
payment of the guarantee can be made in instalments, provided that the total of
all the payments does not exceed the Guarantee Amount at the time of the demand.
In the event that the amount that you demand from us is lower than the Guarantee
Amount, the balance will continue to be available until the expiry date of the
guarantee.
If it transpires that the Consumer Price Index - as per the most recently
published CPI prior to the payment of any amount to you by us, on account of the
aforesaid amount (hereinafter: the “New Index”) - is higher than the prices to
the consumer, as it was on the date of issuing this guarantee, i.e., _______
point (hereinafter: the “Base Index”), then we will pay you this amount when it
is increased by the rate of the rise of the New Index compared to the Base
Index. For the avoidance of doubt, if the Index that is known on the actual date
of the payment


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

109




is lower than the Base Index, the Guarantee Amount will be calculate according
to the Base Index.
The Consumer Price Index means the index of the prices that is known by the
name: the Consumer Price Index including Fruit and Vegetables, which is
published by the Central Bureau of Statistics and Economic Research.
This guarantee will remain in force until ______, inclusive, and any demand in
connection with this guarantee must be in writing (a demand by facsimile and/or
email is prohibited and will not be accepted) and must reach the undersigned
branch whose address is No. ___ , _________ Street, in _______, not later than
the aforesaid date, after which this guarantee will be null and void.
This guarantee is not transferable and/or assignable.


Sincerely,


Bank: _________
 





11


OPTION AGREEMENT
FOR THE ACQUISITION OF REAL ESTATE
 


Made and signed in _______ on the ____of ____, 2018




_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

110




Between:
Mega Or Holdings Ltd
Public Company No. 513257873
PO Box 117 D.N. Merkaz
Moshav Shilat, 73188
(Hereinafter: the “Optionor”)
 
 
 
Of the First Part;
And:
Vishay Advanced Technologies Ltd
Private Company. No: 512868142
Of _________ Street, _______
 (Hereinafter referred to as: the “Optionee”)
 
 
 
Of the Second Part;



Whereas:
The Optionor is the registered lessee and exclusive owner of the Land known as
Plot No. 63B Block 5895, Parcel 3 (in its entirety) on an area of approx. 8,709
sq. meters, which is located in the Modi’in employment area (hereinafter: the
“Land”) ;

A copy of the Land Registration Bureau extract and the lease contract with the
Israel Land Authority (hereinafter: the “ILA”) are attached to this Agreement as
Appendix A1 and as Appendix A2 respectively.
And Whereas:
As of the date of the signing of this Option Agreement, the rights of the
Optionor in the Land, as defined above, are free and clear of any debt, pledge,
mortgage, acttachment and/or third party rights whatsoever, subject to the ILA’s
rights as set forth in the lease contract and in the ILA’s resolutions and
subject to the rights of the Optionee as the Lessee pursuant to the Lease
Agreement signed between the parties, as set forth hereunder, and that it
undertakes to maintain them in this state throughout the entire Option Period,
as defined hereunder, subject to what is stated in Section 8 below and subject
to the Optionor being entitled, at its discretion and without this constituting
a breach of Optionor’s obligation, to encumber and pledge its rights in the Land
subject to what is stated in Section 8.2 below, and to sell its rights subject
to the Optionee’s right of first offer, as set forth in Section 41.2 of the
Lease Agreement;

And Whereas:
The Optionor has not granted an option to any other party to acquire the rights
in the Land or in the Building, as defined hereunder, in whole or in part, from
the Optionor, and the Optionor is not aware of any legal or other impediment to
engaging in an agreement with the Optionee and to fulfilling the provisions of
this Agreement, subject to the provisions of the lease contract and the
resolutions of the ILA which are relevant to the subject of transferring rights
in the Land;

And Whereas:
The Optionor hereby declares that it is not in breach of the lease contract with
the Israel Land Authority, and that it warrants that throughout the Option
Period,



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

111




as defined hereunder, it will not breach the lease contract in such a way that
confers a right on the ILA to cancel the lease contract;
And Whereas:
The parties have signed an agreement between them according to which the
Optionee has leased the Building and the Land from the Optionor subject to the
completion of the construction of the Building up to the level of an outer shell
by the Optionor, on the terms and conditions set forth in the Lease Agreement
signed between the parties on ___________ (above and hereinafter: the “Lease
Agreement”);

And Whereas:
The Optionor has undertaken to construct the Building on the Land, as defined in
the lease contract, up to the level of an outer shell (hereinafter: the
“Building”) as set forth in the Lease Agreement;

And Whereas:
The Optionor wishes to grant the Optionee an irrevocable option which is not
negotiable (except for in the circumstances set forth in Section 10.1 hereunder)
for the acquisition of all the Optionor’s rights in the Land and in the
Building, and the Optionee wishes to accept an irrevocable option which is not
negotiable (except in the circumstances set forth in Section 10.1 hereunder)
from the Optionor to purchase all of the Optionor’s rights in the Land and the
Building (above and hereinafter: “Sale Item”), pursuant to the provisions of
this Agreement and the provisions of the Sale Agreement attached hereto as
Appendix B, which constitutes an integral part of this Agreement.





NOW THEREFORE IT IS STIPULATED AND AGREED
BETWEEN THE PARTIES AS FOLLOWS:
1.
General

1.
The introduction and the appendices to this Agreement constitute an integral
part hereof.

2.
The headings of the sections are provided merely for the sake of convenience and
familiarity, and they are not to be used in the interpretation of this
Agreement.

2.
Declarations of the Parties

1.
The Optionor’s declarations:

The Optionor declares that:
1.
It is the exclusive leaseholder of the Land pursuant to the lease contract, it
is not in breach of the lease contract with the Israel Land Authority, and it
undertakes not to breach the lease contract throughout the Option period, as
defined below, in such a way that confers a right on the ILA to cancel the lease
contract.

2.
Its rights in the Land are free and clear of any encumbrance, pledge, mortgage,
attachment and/or any third party rights, subject to the rights



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

112




of the ILA, as stated in the lease contract and in the resolutions of the ILA,
subject to the rights of the Optionee as the Lessee pursuant to the Lease
Agreement signed between the parties, as set forth hereunder, and without
derogating from the Optionor’s rights to pledge and mortgage its rights in the
Sale Item as stated in the Lease Agreement, and subject to the terms and
conditions stipulated in this regard in the Lease Agreement, or to sell the
rights subject to the right of first offer for the Optionee, as set forth in
Section 41.2 of the Lease Agreement.
3.
There is no factual, legal, contractual or any other impediment to its
engagement in this Agreement or for fulfillment of its obligations pursuant
hereto, except for the approval of the ILA for the transfer of the rights
pursuant to the lease contract, in the event that the option is exercised in
accordance with the procedures in effect at the ILA, and that it is not aware of
any impediment to the fulfillment of all the undertakings pursuant to the
provisions of this Agreement.

4.
Declarations of the Optionee

The Optionee declares that:
5.
There is no factual, legal, contractual or any other impediment, with regard to
its engagement in this Agreement or its obligations pursuant hereto, except for
the approval of the ILA for the transfer of the rights pursuant to the Sale
Agreement, insofar as the option is exercised, as aforesaid, nor is it aware of
any impediment to the fulfillment of all its obligations pursuant to the
provisions of this Agreement.



6.
Each party confirms that all the resolutions required in accordance with its
articles and its incorporation documents have been adopted with respect to its
engagement in this Agreement and its appendices.

The protocols of the parties, authorizing their engagement in this Agreement,
are attached as Appendix C to this Agreement.
3.
The Period and Price for Exercising the Option

1.
The Optionor hereby grants the Optionee an irrevocable option, which is not
negotiable (except as stated in Section 10.1 hereunder), for the acquisition of
all the Optionor’s rights in the Land and the Building, for a consideration in
the amount of NIS 103,200,000 (which is calculated according to a 5% (five
percent) yield based on the Rent (and this only) which is owed to the Optionor
by the Optionee pursuant to the Lease Agreement in respect of the entire 12
months of the Initial Lease Term which is prior to the date of completion,
which, in any event, and notwithstanding any other provision in this Agreement
and/or the Lease Agreement, will not include the 5% increase in the Rent during
the Additional Lease Term) (hereinafter: the “Consideration for the Property”),
plus linkage differentials to the Base Index in accordance with the Lease
Agreement, plus applicable VAT. In addition, the Optionee will bear the
payments, taxes and levies as specified in the Sale Agreement (Appendix



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

113




B). Notwithstanding the aforesaid, it is hereby clarified that in the event that
the Rent during the Initial Lease Term changes from the amount of NIS 430,000
per month, the Consideration for the Property will be adjusted accordingly.
2.
The Optionee will be entitled (but not obliged) to exercise the option only on
dates and according to the terms and conditions stipulated below in this
section, without the Optionee being obliged to exercise it:

1.
Upon the expiry of 143 months of the lease (hereinafter: the “Option Period”)
and on condition that all the terms and conditions set forth hereunder have been
fulfilled cumulatively: (1) The Optionee gives written, binding and irrevocable
notice to the Optionor, in advance, of its intention to exercise the option, at
least 180 days prior to the expiry of the Option Period; and (2) The Optionee
has paid the Optionor the full Rent in respect of all of the 143 months of the
lease; and (3) A valid Lease Agreement still exists between the two parties on
the exercise date (unless the Lease Agreement is cancelled under the
circumstances described in Section 3.2.2 hereunder);

2.
Notwithstanding the foregoing, the Optionee will be entitled to exercise the
option prior to the end of the Option Period, in the event where a final court
judgment is given by a competent court according to which the Optionor (the
Lessor according to the Lease Agreement) has committed a breach of the Lease
Agreement in respect of which the Agreement is lawfully canceled by the
Optionee, and on the additional condition that up until the exercise date, and
the date of signature of the Sale Agreement between the parties, the Optionee
(as the Lessee) pays all the amounts that are owed to the Optionor (as the
Lessor) pursuant to the Lease Agreement; and upon the existence of the
circumstances specified above in this subsection the Optionee will be entitled
to give the Optionor written exercise notice up to 30 days after the date on
which such court judgment becomes final, and this will not prejudice any remedy
and/or right available to the Optionee pursuant to the Lease Agreement;

(Hereinafter the relevant date on which the Optionee is entitled to give an
exercise notice as stated in Sections 3.2.1 or 3.2.2 above will be referred to
as : the “Exercise Notice Date”).
3.3
It is hereby clarified that the Optionor’s undertaking to grant the option,
pursuant to the provisions of this Agreement and the Sale Agreement, is
irrevocable.

4.     The Consideration for the Option
4.1
As consideration for the option, the Optionee will pay the Optionor the amount
of NIS 430,000 (four hundred and thirty thousand New Israel Shekels) plus
applicable VAT (hereinafter: the “Option Consideration”), which will be paid to
the Optionor on the date of providing a Form 4 for the outer shell of the Sale
Item, against a valid tax invoice, Certificate of Exemption from Withholding Tax
at Source and a Bookkeeping Certificate.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

114




5.    Exercising the Option
5.1
Only the Optionee will be entitled to exercise the option (and only the entire
option) by giving a written notice to the Optionor with regard to exercising the
option on the Exercise Notice Date (at least 180 days prior to the expiry of the
Option Period insofar as the exercise notice is in accordance with Section 3.2.1
above and within 30 days from the date on which the court ruling becomes final,
if the exercise notice is in accordance with Section 3.2.2 above.

5.2
In the event that the Optionee gives an notice of exercising the option on the
Exercise Notice Date, the parties will meet at the end of the Option Period, as
stated above, insofar as the exercise notice is in accordance with Section 3.2.1
above and 30 days after the date on which a final court judgment is given, in
the event that the Exercise Notice is in accordance with Section 3.2.2 above,
and on this date what is stated below will be carried out (hereinafter: the
“Closing Date”):

5.2.1
The Optionee will give the Optionor the Sale Agreement according to the draft
attached to this Agreement as Appendix B (hereinafter: the “Sale Agreement”) in
four copies duly signed by it;

5.2.2
The Optionee will pay the full amount of the consideration in respect of the
Sale Item, in accordance with the provisions of the Sale Agreement which is
attached as Appendix B.

5.2.3
On the Closing Date, subject to receiving the signed Sale Agreement against
payment of the full consideration pursuant to the provisions of the Sale
Agreement (Appendix B), the Optionor will sign the Sale Agreement, the
irrevocable power of attorney and the protocol for approving the transaction and
for providing the power of attorney - which are mentioned in the Sale Agreement
- and it will give the Optionee’s legal counsel 2 original signed copies of the
Sale Agreement, an original signed copy of the protocol, an original signed and
certified copy of the irrevocable notarial power of attorney, and it will give
the Optionee’s legal counsel all the other documents in accordance with the
provisions of the Sale Agreement (Appendix B), which the Optionor, as the
Seller, must give the Optionee, as the Purchaser, on the date of signing the
Sale Agreement. In addition, on the aforesaid date, the Cancellation Documents
(as defined hereunder) will be returned to the Optionee against the payment of
the full consideration.

5.3
Insofar as the Optionee decides to exercise the option, as stipulated in the
terms and conditions of this Agreement, and an exercise notice is sent to the
Optionor, then, as of the said date, the Optionor undertakes to cooperate with
the Optionee with regard to obtaining approvals required for the allocation to
foreigners, prior to the Closing Date, provided that what is stated above does
not impose any costs and/or expenses on the Optionor which are not imposed on it
pursuant to this Agreement and/or the Sale Agreement. Subject to the conditions
for



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

115




exercising the option, as stated in this Agreement, delivery of a written notice
with regard to exercising the option on the date of notice together with
delivery of a signed Sale Agreement and confirmation that the entire amount of
the consideration has been paid pursuant to the provisions of the Sale Agreement
on the Closing Date will be deemed exercising the option by the Optionee. For
the sake of good order, it is hereby clarified that up until the Closing Date,
the Optionee will continue paying the Rent pursuant to the Lease Agreement;
however, it is hereby clarified that in the event that the Optionee pays the
full amount of the consideration pursuant to the Sale Agreement, and the Closing
Date is postponed due to an act and/or omission on the part of the Optionor,
then, in respect of the aforesaid period of the delay, the Optionor will not be
entitled to continue receiving any Rent.
5.4
For the avoidance of doubt, it is hereby clarified that even in the event that
Optionor does not sign and/or give the Sale Agreement and the other documents
that are required pursuant to this Agreement to the Optionee, signed and duly
certified, on the Closing Date, this will not prejudice the exercising of the
option by the Optionee, which will become valid after the Optionee fulfills all
the terms and conditions stipulated in Sections 5.1, 5.2 and 5.3 above.

5.5
In order to guarantee the obligation of the Optionor to sign - in the event that
the option is lawfully exercised according to this Agreement, the Sale Agreement
and any other document pursuant to the Sale Agreement - the Optionor will give
an irrevocable power of attorney to its legal counsel, at the time of signing
this option Agreement, according to the draft power of attorney (Appendix D)
together with a protocol of the Optionor in connection with its signature.

5.6
The Optionee’s legal counsel will give the Trustee, pursuant to the Sale
Agreement, the bank check or it will make the bank transfer, against signature
by the Optionor of the Sale Agreement and delivery of 2 copies thereof to the
Optionee, subject and pursuant to the provisions of the Sale Agreement.

5.7
The option will expire and it will no longer confer any right whatsoever on the
Optionee, including that it will no longer be possible to exercise the option or
to make any use thereof in each of the following cases (separate):

5.7.1
If the Optionee fails to give an Exercise Notice in writing on the date required
according to Section 3.2 (according to the relevant alternative).

5.7.2
If the Optionee gives an Exercise Notice on the date specified in Section 3.2.1
above but the terms and conditions specified in the said section, as the
conditions necessary for giving the notice, have not been fulfilled.

5.7.3
If the Optionee does not provide the signed agreements on the Closing Date as
stated in Section 5.2.1 and/or does not pay the full amount of the consideration
as stated in Section 5.2 above.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

116




5.7.4
If the Lease Agreement comes to an end prior to the expiry of the Lease Term, in
circumstances which are not specified in Section 3.2.2 above.

It is hereby clarified that in the circumstances specified in Sections
5.7.1-5.7.4, the option will become null and void, and neither party will have
any claim and/or demand and/or action against the other party in respect of or
in connection therewith.
5.8
The parties hereby agree and declare fully and finally with the wording of the
Sale Agreement and all the terms and conditions set forth therein, and they
declare and take upon themselves all the declarations set forth in the Sale
Agreement as if they are included in this Agreement, and the parties agree that
there will be no change in the said wording, unless consent is given for this in
writing by both the parties.

5.9
It is hereby agreed and clarified that the Optionee is not obliged to make use
of the option or to exercise it, and that a decision to use the option and to
exercise it is subject to the sole discretion of the Optionee.

1.
Caveat

1.
It is hereby agreed that on the date of signature of this Agreement, the
Optionee will be entitled to register a caveat in its favor in respect of the
option, over the rights of the Optionor in the Sale Item. Upon signature of this
Agreement, the parties will sign the appropriate application for the
registration of a caveat, provided that, by this date, and as a condition of the
parties signing the application, the Optionee has lodged the Cancellation
Documents, as defined below.

2.
In the event that the Optionee fails to exercise the option by the expiry of the
Option Period or upon expiry of the option as stated in Section 5.7.4 above, the
Optionee undertakes to remove the caveat that has been registered in its favor,
and this within 14 business days from the date on which the Option Period
terminated or the date of expiry of the option, whichever is the earlier.

3.
As a guarantee for the fulfillment of the Optionee’s obligations pursuant to
this section, the Optionee will lodge the documents set forth below with the
Optionor’s legal counsel, on the date of signature of this Agreement:

(1)
An irrevocable power of attorney, according to the draft which is attached as
Appendix E to this Agreement, which will enable the Optionor’s attorneys to
remove the caveat that is to be registered, if registered, in favor of the
Optionee.

(2)
A protocol of the Optionee duly signed and certified, as per the draft which is
attached as Appendix F to this Agreement, approving the removal of the caveat
and providing the power of attorney for removing it, as aforesaid, and
authorizing the attorney-in-fact to remove the caveat.

(3)
An application to remove the caveat signed by the Optionee and duly certified as
per the draft which is attached as Appendix G to this Agreement (undated).



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

117




(All the abovementioned documents will hereinafter be referred to collectively
as: the “Cancellation Documents”).
4.
The Optionor’s attorneys will be entitled to use the Cancellation Documents in
the event that the Optionee fails to remove the caveat after the expiry of 14
business days from the end of the Option Period, in the event that the option is
not exercised by the Optionee or upon expiry of the option as stated in Section
5.7.4 above, subject to giving 14 business days’ written notice prior to making
use of the Cancellation Documents. The parties hereby instruct the Optionor’s
legal counsel to make use of the Cancellation Documents in its possession for
the removal of any caveat in such circumstances as stated above.

2.
Reporting

The parties will report about this Agreement to the Tax Authorities. Each party
will bear the taxes that apply to it in terms of the law in respect of this
Agreement, insofar as taxes are applicable.
3.
The Optionor’s obligation to refrain from entering into a contradictory
transaction and the obligation of First Offer

1.
The Optionor undertakes to refrain from entering into any transaction regarding
the Sale Item that contradicts its obligations under this Agreement until the
expiry of the Option Period, without exception of any nature, and not to take
upon itself any obligations and not to engage in any agreement and not to agree
to any obligation in connection with the Sale Item, including that it will not
take any action - without coordination with the Optionee - that is not in
accordance with this Option Agreement or pursuant to the Lease Agreement, with
the purpose of changing the planning status of the Land as it is on the date of
signature of this Agreement.

2.
In the event that an attachment is imposed and/or a caveat is registered over
the rights of the Optionor in the Land during the Option Period, the Optionor
undertakes to inform the Optionee of this immediately and to ensure to remove
such impediment within 30 days prior to the Exercise Date.

3.
It is hereby emphasized that what is stated above shall not limit the Optionor
from taking finance against a charge over all the rights in the Sale Item, and
the Optionor will be entitled to pledge its rights in the Sale Item, provided
that the following conditions have been fulfilled: (1) The said charge is in
accordance with the provisions of the Lease Agreement in this respect, according
to which realizing the charge, if any, will be done subject to the Optionee’s
rights, pursuant to the provisions of this Agreement, and the Optionee’s rights
(as Lessee) pursuant to the provisions of the Lease Agreement; (2) The
charge/the bond trustee will agree in the charge documents that in return for
the amount that will be paid to him, which shall not exceed 80% of the
consideration that is owed to the Optionor in respect of the Sale Item, in the
event of exercising the option the charge/trustee will agree to remove the
charge. It is hereby clarified that in the event of a charge that meets the
above conditions, the Optionor will not be obliged to remove the charge until
the Exercise Date, and with respect to the removal of the charge the provisions
of the Sale Agreement will apply.



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

118




4.
Notwithstanding what is stated in Section 8.1 above, if the Optionor wishes to
transfer its rights in the Sale Item prior to the exercising of the option by
the Optionee, then the Optionee will have a right of first offer in accordance
with what is specified in Section 41.2 of the Lease Agreement.

5.
It is further clarified that notes that are registered against the Land by the
competent authority in respect of an act and/or omission on the part of the
Optionee, and/or in respect of the nonfulfillment of provisions of the Lease
Agreement by the Optionee, will, in this respect, not constitute a right that
undermines the rights of the Optionor in the Land and the Building or a right
where the existence of which constitutes a breach of the obligations of the
Optionor. In addition, limitations and conditions that are imposed by the ILA
with respect to the Land and the Building, and which derive from a breach of the
provisions of the lease contract and/or a breach of the provisions of any law by
the Optionor, will not, in this respect, constitute a right that undermines the
rights of the Optionor in the Land and the Building or a right whose existence
constitutes a breach of the Optionor’s obligations. It is hereby clarified that
what is stated above shall not derogate from the responsibility of either of the
parties to make payment to the ILA as set forth in the Sale Agreement.

4.
Waiver and Changing the Agreement

1.
No conduct by either of the parties will be deemed a waiver of any of its rights
pursuant to this Agreement, or in terms of any law, or as a waiver or agreement
on its part to any breach or nonfulfillment of any condition, unless the waiver,
consent, delay, change, cancellation or addition is made expressly and in
writing.

2.
Any change to this Agreement must be made in writing and signed by the parties,
failing which it will not be valid.

5.
Miscellaneous

1.
The option pursuant to this Agreement is not negotiable and it is not
transferable by the Optionee. Notwithstanding what is stated anywhere in this
Agreement, if the Lessee’s activities, and/or its share, in Israel (or also in
Israel) are sold to any third party, in the framework of which the rights and
obligations of the Lessee are also assigned pursuant to the Lease Agreement,
then the Optionee will be entitled, as part of that sale of activities, to also
sell its rights and obligations pursuant to this Option Agreement, as one unit,
provided that the Purchaser takes upon itself, in writing towards the Optionor,
all the obligations of the Optionee, pursuant to this Agreement, and where the
option is not transferable, other than as stated above.

2.
For the avoidance of doubt, exercising the option will only be of the entire
option as one unit.

3.
In respect of the engagement in this Agreement, each of the parties to this
Agreement will bear all the taxes, levies and compulsory payments that are
imposed on it pursuant to what is prescribed by law. The addresses of the
parties to this Agreement are as stated alongside their names in the
introduction, or any alternative address of which the other parties have been
notified and there is acknowledgement of receipt by them.

Any notice in connection with this Agreement that is given by one of the parties
to its counterparty will be deemed to have been delivered to the recipient at
the time when it reaches its destination, or if sent by registered mail -
according to the aforesaid


_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

119




address - at the time it reaches its destination or after the expiry of three
days after the time of its dispatch, whichever is the earlier.
 
IN WITNESS WHEREOF THE PARTIES HAVE DULY
EXECUTED THIS AGREEMENT:


_______________________
Mega Or Holdings Ltd
 
_________________________________
Vishay Advanced Technologies Ltd






APPENDIX H


SIGNAGE SPECIFICATIONS




1.
The sign will be composed of illuminated letters.



2.
The width of the sign will be the width of the façade of the Leased Premises
only.



3.
The signs will be installed at the designated location on the front of the
building and with the approval of the Lessor and the local authority regarding
the final position.



4.
The signs will be composed of prominent letters (including/without background).
For the avoidance of doubt: consecutive signs will not be permitted in the form
of a flat box on which there is a continuous illuminated board with printed
lettering (lighting box).



5.
The height of the background or individual letters will be adjusted so that all
the signs are installed in a uniform top line.



6.
The lettering will include the name of the business and/or its logo only.





_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

120




7.
The installation of the signs on a wall will be by means of rails of a white
painted aluminum profile, removed from the wall. The power supply for all the
letters on the sign will be by an electric cable, which will be concealed by the
railing and will penetrate through the front wall from inside the area of the
Leased Premises, at one point only.



8.
It is hereby clarified that the Lessee will be responsible for submitting a
signage plan to the Lessor’s Vice President of Marketing, Golan Eini
golan@megaor.co.il The signage plan will be on the scale of: at least 1:50, with
details of the dimensions that include the lettering, the structure of the sign
and its installation, all against the background of the building’s facade. The
plan will be prepared by the owner of the business and will be submitted for
approval by the Vice President of Marketing before the sign is installed. The
signs will only be installed on the site after receiving permission from the
local authority to affix signs and in accordance with the plans signed by the
Vice President of Marketing and/or anyone acting on his behalf.

  
9.
It is hereby further clarified that the Lessee will also be responsible for
obtaining all the approvals and/or permits and/or licenses required by law to
affix the signs as aforesaid. In addition, the Lessee will bear all the fees,
levies and expenses required for obtaining such permit and/or in connection with
affixing the signs.




2


APPENDIX I


To:
Mega Or Holdings Ltd
Dear Sir/Madam,


LETTER OF UNDERTAKING AND RELEASE ON BEHALF OF THE SUBLESSEE
Whereas:
A lease agreement was signed on _________ (hereinafter: the “Agreement”) between
Mega Or Holdings Ltd (hereinafter: the “”Lessor) and Vishay Advanced
Technologies Ltd, Private Company No: 512868142 (hereinafter: the “Lessee”),
according to which the Lessee rented the Leased Premises (as defined in the
Agreement) from the Lessor on the Land known as Plot 63B according to Urban
Building Plans MD/21, MD/21/1 and MD/2020, Parcel 3 on Block 5895;

And Whereas:
The Lessee wishes to rent the Leased Premises to ____________________, as a
sublessee on its behalf (hereinafter: the “Sublessee”), and the Sublessee wishes
to rent the Leased Premises in a sublease and to take upon itself, jointly



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

121




and severally with the Lessee, to fulfill all the obligations and commitments of
the Lessee pursuant to the Agreement.
NOW THEREFORE, I, THE UNDERSIGNED SUBLESSEE, IRREVOCABLY AND UNCONDITIONALLY
DECLARE, UNDERTAKE AND AGREE AS FOLLOWS: :
1.
I hereby declare that I have received and thoroughly perused the Agreement and
all the various appendices hereto, I have thoroughly understood the contents and
the various provisions thereof, including - but without derogating from the
generality of the foregoing - I have thoroughly understood all the obligations
and commitments of the Lessee.

I hereby declare that I am aware that this letter of undertaking will also apply
to any change and/or amendment and/or addendum to the Agreement, which is agreed
to between the Lessee and the Lessor, without the Lessor being under any
obligation to inform me of this in advance, or any need to obtain my consent for
this in advance.
2.
I hereby undertake to fulfill all the obligations and commitments of the Lessee
pursuant to the Agreement, jointly and severally with the Lessee, in such a way
without reservation and unconditionally.

3.
I hereby waive any right conferred on me pursuant to the provisions of any
agreement and/or any law to bring any claim and/or demand and/or action against
the Lessor in respect of the Lessor not approaching the Lessee first with a
demand to fulfill any of the obligations or commitments of the Lessee, and which
were not carried out in full and/or on time, and/or in respect of not first
exhausting any of the Lessor’s rights pursuant to the provisions of the
Agreement, and/or in terms of the provisions of any law, against the Lessee
prior to approaching me with a demand to fulfill the Lessee’s obligations and/or
commitments.

4.
I hereby confirm that my status in the Leased Premises throughout the entire
period of the undertaking will be the status of a temporary authorized party on
behalf of the Lessee (and not on behalf of the Lessor) only, and the Lessor does
not have nor will it have any obligations and/or commitments of any nature
towards me.

I hereby confirm that I don’t have nor will I have any rights whatsoever against
the Lessor in connection with the Leased Premises, and any right that I may have
with respect to the Leased Premises will be against the Lessee and against it
only.
5.
I hereby waive any right that is conferred on me pursuant to the provisions of
any agreement and/or any law, to bring any claim and/or demand and/or action
against the Lessor, which is available to the Lessee against it, and I hereby
release the Lessor from any responsibility and/or obligation towards me in
connection with the Leased Premises.

6.
I waive any relief provided by law against the Lessor with regard to all matters
relating to and stemming from the use of the Leased Premises, and in particular
my right to relief of a temporary or permanent injunction against the Lessor in
any event where it orders the Lessee to evict me from the Leased Premises.

7.
I warrant and agree that all the proceedings, relief and remedies that are
available to the Lessor against the Lessee pursuant to the Agreement will also
be available to it against me.

8.
I hereby declare and affirm that any of my rights with respect to the Leased
Premises are subject to the Lessee’s rights pursuant to what is stated in the
Agreement, and that termination



_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd




--------------------------------------------------------------------------------

122




of the Agreement, for whatsoever reason, will simultaneously bring my sublease
agreement with the Lessee to an end.
9.
I am aware that this undertaking cannot be cancelled or reduced in any manner,
directly and/or indirectly, unless the Lessor agrees with this in writing and in
advance.



IN WITNESS WHEREOF I HAVE SET MY HAND
ON THIS THE ____ DAY OF _______, ______:


 
 
______________________
 
 
            The Sublessee







_______________________________
 
________________________
Vishay Advanced Technologies Ltd
 
Mega Or Holdings Ltd


